Exhibit 10.3

 

 

LOAN AGREEMENT

Dated as of June 12, 2020

Between

HILMOBAY RESORT III, LLC and PLAYA DOMINICAN RESORT III, LLC,

collectively, as Borrower,

HILMOBAY RESORT LIMITED and PLAYA DOMINICAN RESORT B.V.,

collectively, as Security Guarantor,

and

PHR LENDER LLC,

as Agent for the Lenders

and

THE SEVERAL FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

collectively, as Lender

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. Definitions; Principles of Construction

     2  

Section 1.1

 

Definitions

     2  

Section 1.2

 

Principles of Construction

     22  

Article II. The Loan

     23  

Section 2.1

 

The Loan

     23  

Section 2.2

 

Interest Rate

     25  

Section 2.3

 

Loan Payments

     26  

Section 2.4

 

Prepayments

     28  

Section 2.5

 

Intentionally Omitted

     28  

Section 2.6

 

Dollar Transaction

     28  

Section 2.7

 

Foreign Taxes

     29  

Article III. Representations and Warranties

     30  

Section 3.1

 

Borrower and Security Guarantor Representations

     30  

Section 3.1

 

. Borrower and Security Guarantor Representations

     30  

Section 3.2

 

Survival of Representations

     49  

Article IV. Borrower Covenants

     50  

Section 4.1

 

Borrower and Security Guarantor Affirmative Covenants

     50  

Section 4.2

 

Borrower Negative Covenants

     60  

Article V. Insurance, Casualty and Condemnation

     65  

Section 5.1

 

Insurance

     65  

Section 5.2

 

Casualty and Condemnation

     69  

Section 5.3

 

Delivery of Net Proceeds

     70  

Article VI. Reserve Funds

     74  

Section 6.1

 

Intentionally Omitted

     74  

Section 6.2

 

Tax Funds

     74  

Section 6.3

 

Insurance Funds

     75  

Section 6.4

 

FF&E Funds

     76  

Section 6.5

 

PIP Work Funds

     78  

Section 6.6

 

Cash Sweep Period

     79  

 

-i-



--------------------------------------------------------------------------------

Section 6.7

 

Operating Expense Reserve Funds

     80  

Section 6.8

 

Application of Reserve Funds

     81  

Section 6.9

 

Security Interest in Reserve Funds and Interest on Reserve Funds

     81  

Section 6.10

 

Interest Reserve Funds

     82  

Article VII. Management Agreement and Franchise Agreement

     83  

Section 7.1

 

The Management Agreement

     83  

Section 7.2

 

Prohibition Against Termination or Modification

     83  

Section 7.3

 

Replacement of Manager

     84  

Section 7.4

 

Franchise Agreement

     84  

Section 7.5

 

Prohibition Against Termination or Modification

     84  

Section 7.6

 

Replacement of Franchisor

     85  

Article VIII. Permitted Transfers

     85  

Section 8.1

 

Intentionally Omitted

     85  

Section 8.2

 

Permitted Transfers of Equity Interests

     85  

Article IX. Sale of Loan

     86  

Section 9.1

 

Sale of Loan

     86  

Article X. Defaults

     88  

Section 10.1

 

Event of Default

     88  

Section 10.2

 

Remedies

     92  

Section 10.3

 

Right to Cure Defaults

     94  

Section 10.4

 

Remedies Cumulative

     94  

Article XI. Miscellaneous

     94  

Section 11.1

 

Successors and Assigns

     95  

Section 11.2

 

Agent’s Discretion

     95  

Section 11.3

 

Governing Law

     95  

Section 11.4

 

Modification, Waiver in Writing

     96  

Section 11.5

 

Delay Not a Waiver

     97  

Section 11.6

 

Notices

     97  

Section 11.7

 

Trial by Jury

     99  

Section 11.8

 

Headings

     100  

Section 11.9

 

Severability

     100  

Section 11.10

 

Preferences

     100  

 

-ii-



--------------------------------------------------------------------------------

Section 11.11

 

Waiver of Notice

     100  

Section 11.12

 

Remedies of Borrower

     100  

Section 11.13

  Expenses; General Indemnity; Mortgage Tax Indemnity; Employee Benefit
Indemnity; Duty to Defend; Survival      101  

Section 11.14

 

Schedules Incorporated

     104  

Section 11.15

 

Offsets, Counterclaims and Defenses

     104  

Section 11.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

     104  

Section 11.17

 

Publicity

     104  

Section 11.18

 

Waiver of Marshalling of Assets

     105  

Section 11.19

 

Waiver of Offsets/Defenses/Counterclaims

     105  

Section 11.20

 

Conflict; Construction of Documents; Reliance

     105  

Section 11.21

 

Brokers and Financial Advisors

     106  

Section 11.22

 

Exculpation

     106  

Section 11.23

 

Prior Agreements

     110  

Section 11.24

 

Servicer

     110  

Section 11.25

 

Joint and Several Liability

     111  

Section 11.26

 

Creation of Security Interest

     111  

Section 11.27

 

Assignments and Participations

     111  

Section 11.28

  Amendments and Waivers. Except as otherwise provided in this Section 11.28, no
amendment, waiver, or other modification of any provision of this Agreement or
any schedule or exhibit hereto shall be effective without the written agreement
of the Borrower, the Security Guarantor, and the Required Lenders (with written
notice of such amendment, waiver or other modification in any event to be
delivered promptly to the Agent); provided that:      114  

Section 11.29

 

Set-Off

     115  

Section 11.30

 

Contribution

     115  

Section 11.31

 

Cross-Default; Cross-Collateralization

     118  

Section 11.32

 

Agent for Lenders

     119  

Section 11.33

 

Loan Agreement Controls

     126  

 

SCHEDULES

Schedule I

 

–

  

Leases

Schedule II

 

–

  

Intentionally Omitted

Schedule III

 

–

  

Organizational Chart

 

-iii-



--------------------------------------------------------------------------------

Schedule IV

 

–

  

Allocated Loan Amounts

Schedule 3.1.18

 

–

   Licenses

Exhibit 1

 

–

  

Release Parcel

Exhibit 2

 

–

  

Form of Operating Statement

Exhibit 3

 

–

  

Release Documents

 

-iv-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of June 12, 2020 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), by and
among PHR LENDER LLC, a Delaware limited liability company, having an office at
520 Madison Avenue, 30th Floor, New York, New York 10022 (the “Initial Lender”),
the several financial institutions party to this Agreement from time to time
(collectively, with Initial Lender, and together with their respective permitted
successors and assigns, individually and/or collectively, as the context may
require, “Lender”), PHR LENDER LLC, a Delaware limited liability company, having
an office at 520 Madison Avenue, 30th Floor, New York, New York 10022, in its
capacity as administrative agent for Lenders hereunder (in such capacity as
administrative agent, together with its permitted successors and/or assigns in
such capacity, “Agent”), HILMOBAY RESORT III, LLC, a Delaware limited liability
company having an address at 3950 University Drive, Suite 301, Fairfax, VA 22030
(“Jamaica Borrower”), PLAYA DOMINICAN RESORT III, LLC, a Delaware limited
liability company having an address at 3950 University Drive, Suite 301,
Fairfax, VA 22030 (“DR Borrower”, and together with Jamaica Borrower,
individually and/or collectively, as the context may require, “Borrower”),
HILMOBAY RESORT LIMITED, a Jamaican limited company having an address at 3950
University Drive, Suite 301, Fairfax, VA 22030 (“Jamaica Security Guarantor”),
and PLAYA DOMINICAN RESORT B.V., a Dutch private limited liability company
having an address at Nieuwezijds Voorburgwal 104 – 108, 1012 SG Amsterdam, the
Netherlands (“DR Security Guarantor”, and together with Jamaica Security
Guarantor, individually and/or collectively, as the context may require,
“Security Guarantor”).

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents; and

WHEREAS, the Loan will be evidenced by the Note (as defined herein) made by
Borrower to Lender of even date herewith, which Note is guaranteed by each
Security Guaranty (as defined herein) given by the applicable Security Guarantor
in favor of Agent, for the benefit of Lender, which Security Guaranty is secured
by the applicable Security Instrument (as defined herein) given by such Security
Guarantor in favor of Agent, for the benefit of Lender, and each Security
Guarantor is the fee owner of its applicable Individual Property (as defined
herein).

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

ARTICLE I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided:

“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which has at least one springing member, which, upon the dissolution of all
of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company.

“Acceptable Person” shall mean a Person that (a) has never been convicted of a
felony, (b) has never been convicted for a violation of Prescribed Laws and is
not Embargoed Persons, (c) has not, within the past seven (7) years, been the
subject of a proceeding under the Bankruptcy Code except any involuntary
proceedings that have been discharged and (d) has no outstanding and unpaid
judgments which would have a material adverse effect on such Person’s ability to
perform its obligations, if any, under the Loan Documents.

“Act” shall have the meaning set forth in Section 3.1.24(d) hereof.

“Affiliate” shall mean, as to any Person, any other Person that (i) directly or
indirectly owns more than twenty-five percent (25%) of such Person, (ii) is in
Control of such Person, (iii) is Controlled by such Person, (iv) is under common
ownership or Control with such Person, or (v) is a director or officer of such
Person or of an Affiliate of such Person.

“Affiliated Manager” shall mean any managing agent of any Individual Property
that is an Affiliate of Borrower, Security Guarantor, Guarantor, or any SPC
Party (if any).

“Agent” shall have the meaning set forth in the introductory paragraph to this
Agreement.

“Agent Budget Objections” shall have the meaning set forth in Section 4.1.6(g).

“Allocated Loan Amount” shall mean the portion of the Loan allocated to each
Individual Property as set forth on Schedule IV attached hereto, as such amounts
may be adjusted from time to time as hereinafter set forth.

“Alteration Threshold” shall mean Five Million and No/100 Dollars
($5,000,000.00) with respect to each Individual Property.

“Annual Budget” shall mean the operating and capital budget for all Individual
Properties on a combined basis and for each Individual Property setting forth
Borrower’s good faith estimate of Operating Income, Operating Expenses, FF&E
Expenditures, and Capital Expenditures for the applicable Fiscal Year.

“Applicable Contribution” shall have the meaning set forth in Section 11.30
hereof.

 

-2-



--------------------------------------------------------------------------------

“Application” shall mean that certain non-binding proposal letter between
Davidson Kempner Capital Management LP and Playa Resorts Holding B.V., dated
May 15, 2020, together with any exhibits and/or questionnaires delivered in
connection therewith.

“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(e)
hereof.

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation.

“Assignment Agreement” means an assignment and assumption agreement in form and
substance reasonably acceptable to Agent.

“Assignment of Management Agreement” shall mean, collectively, each Conditional
Assignment of Management Agreement and Subordination of Management Agreement
dated the date hereof among Security Guarantor, Manager and Agent, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of an Individual
Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Basic Carrying Costs” shall mean the following costs associated with the
Property for the relevant Fiscal Year or payment period: (i) Taxes,
(ii) Insurance Premiums, (iii) deposits to Reserve Funds, (iv) Operating
Expenses, and (v) Debt Service.

“Benefit Amount” shall have the meaning set forth in Section 11.30 hereof.

“Borrower” shall have the meaning set forth in the Recitals of this Agreement.

“Borrower Party(ies)” shall mean, individually and/or collectively, as the
context may require, Borrower, Security Guarantor, Pledgee, Pledgor, Guarantor,
and each of their respective Affiliates that has executed any Loan Document.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the any Individual Property and required to be
capitalized according to GAAP.

“Carry Guaranty” shall mean shall mean that certain Carry Guaranty of even date
herewith from Guarantor for the benefit of Agent, on behalf of Lender.

 

-3-



--------------------------------------------------------------------------------

“Cash Sweep Period” shall mean, subsequent to the Initial Release Date, a period
which (i) shall commence each time the Debt Service Coverage Ratio shall be less
than 1.50x for any two (2) consecutive calendar quarters and, in each case,
(ii) shall end upon the Debt Service Coverage Ratio being equal to or greater
than 1.50x for any two (2) consecutive calendar quarters.

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to any Individual Property or any part thereof.

“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d)
hereof.

“Closing Date” shall mean the date of funding the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means, collectively, all of any Person’s right, title and interest
in the real, personal and mixed property in which such Person has purported to
grant a Lien pursuant to the Collateral Documents as security for the Debt.

“Collateral Documents” shall mean the Security Instruments, the Debentures, the
Pledge Agreement, any Restricted Account Agreement, and all other instruments,
documents and agreements delivered by any Borrower Party pursuant to this
Agreement or any of the other Loan Documents in order to grant to Agent, for the
benefit of Lenders, a Lien on any real, personal or mixed property of such party
as security for the Debt.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Constituent Member” shall have the meaning set forth in Section 3.1.24(f)
hereof.

“Contribution” shall have the meaning set forth in Section 11.30 hereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled by,” “controlling,” and “under common control with” shall
have the respective correlative meaning thereto. With respect to the
determination of Control, (i) a change in Control shall not be deemed to have
occurred solely as a result of any change in the composition of any board of
directors or any officers managing any Person that is a direct or indirect owner
of any Person, and (ii) Control shall not be deemed absent solely because one or
more members, partners or shareholders (whether managing or not) shall have veto
or consent rights with respect to major decisions.

 

-4-



--------------------------------------------------------------------------------

“Credit Agreement” shall mean that certain Credit Agreement, dated as of the
date hereof, by and among Sponsor, Guarantor, Cortland Capital Market Services
LLC, as administrative agent and Mexican collateral agent, and the other parties
thereto, as the same may have been or may be amended, restated, or otherwise
modified from time to time.

“Creditors’ Rights Laws” shall have the meaning set forth in Section 3.1.24(d)
hereof.

“Debenture” shall mean each certain first priority (subject to Permitted
Encumbrances) Debenture, dated as of the date hereof, executed and delivered by
the applicable Security Guarantor as security for the Loan and encumbering all
assets of such Security Guarantor in favor of Agent (for the benefit of Lender),
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with the terms hereof..

“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including any Prepayment
Premium, if applicable) due to Agent or Lender in respect of the Loan under the
Note, this Agreement, the Security Instrument, the Environmental Indemnity or
any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

“Debt Service Coverage Ratio” shall mean as of the last day of the calendar
month immediately preceding the applicable date of determination, the quotient
obtained by dividing (1) the Net Operating Income (calculated on a trailing
twelve-month basis as of the date of determination) by (2) the aggregate actual
Debt Service (excluding Reserve Funds) projected over the twelve (12) month
period subsequent to the date of calculation. Agent’s calculation of the Debt
Service Coverage Ratio shall be conclusive and binding on Borrower absent
manifest error.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) two percent (2%) above the
Interest Rate.

“Defined Benefit Plan” shall mean a “defined benefit plan” within the meaning of
Section 3(35) of ERISA currently or previously maintained or sponsored by
Borrower, Security Guarantor, or by any Employee Benefit Affiliate or to which
either Borrower, Security Guarantor, or Employee Benefit Affiliate currently
makes, or previously made, contributions. A Defined Benefit Plan shall include
any plan that if it were terminated at any time, would result in Borrower or
Employee Benefit Affiliate being deemed to be a “contributing sponsor” (as
defined in Section 4001(a)(13) of ERISA) of the terminated plan pursuant to
ERISA Section 4069. A Defined Benefit Plan does not include a Multiemployer
Plan.

“Division” shall mean, as to any Person, such Person dividing and/or otherwise
engaging in and/or becoming subject to, in each case, any division (whether
pursuant to plan of division or otherwise), including, without limitation and to
the extent applicable, pursuant to §18-217 of the Act.

 

-5-



--------------------------------------------------------------------------------

“Dollars” or the sign “$” means dollars in the lawful currency of the United
States of America.

“DR Borrower” shall have the meaning set forth in the introductory paragraph to
this Agreement.

“DR Franchisor” shall mean Hyatt Franchising Latin America, L.L.C., a Delaware
limited liability company, together with its permitted successors and assigns.

“DR Manager” shall mean Playa Manager or any other manager approved in
accordance with the terms and conditions of the Loan Documents.

“DR Property” shall mean the resort property commonly known as the “Hyatt Ziva &
Zilara Cap Cana”, located in Punta Cana, Dominican Republic.

“DR Security Guarantor” shall have the meaning set forth in the introductory
paragraph to this Agreement.

“Effective Date” shall mean the date of this Agreement.

“Embargoed Person” shall have the meaning set forth in Section 3.1.41 hereof.

“Employee Benefit Affiliate” shall mean all members of a controlled group of
corporations and all trades and business (whether or not incorporated) under
common control and all other Persons which, together with Borrower and/or
Security Guarantor, for purposes of Title I or Title IV of ERISA or Section 412
of the Code are treated as a single employer under Sections 414(b), (c), (m) or
(o) of the Code or Section 4001 of ERISA.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower, Security Guarantor,
and Guarantor in connection with the Loan for the benefit of Agent, on behalf of
Lender.

“Equipment” shall have the meaning set forth in the granting clause of the
Security Instrument.

“ERISA” shall have the meaning set forth in Section 4.2.11 hereof.

“ERISA Event” shall mean any one or more of the following: (i) any reportable
event, as defined in Section 4043 of ERISA, with respect to a Defined Benefit
Plan, as to which the PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified of such event; (ii) the filing of a
notice of intent to terminate any Defined Benefit Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Defined
Benefit Plan or the termination of any Defined Benefit Plan under
Section 4041(c) of ERISA; (iii) the institution of proceedings, or the
occurrence of an event or condition which would reasonably be expected to
constitute grounds

 

-6-



--------------------------------------------------------------------------------

for the institution of proceedings by the PBGC under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Defined
Benefit Plan; (iv) the failure to make a required contribution to any Plan that
would result in the imposition of a lien or other encumbrance or the provision
of security under Section 412 or 430 of the Code or Section 302, 303 or 4068 of
ERISA, or the arising of such a lien or encumbrance; there being or arising any
“unpaid minimum required contribution” or “accumulated funding deficiency” (as
defined or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle
B of Title I of ERISA), whether or not waived; or the filing of any request for
or receipt of a minimum funding waiver under Section 412 of the Code with
respect to any Plan or Multiemployer Plan, or that such filing may be made; or a
determination that any Defined Benefit Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (v) engaging in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA; (vi) the complete or partial withdrawal of Borrower, any subsidiary of
Borrower or any Employee Benefit Affiliate from a Multiemployer Plan, the
reorganization or insolvency under Title IV of ERISA of any Multiemployer Plan;
or the receipt by Borrower, any subsidiary of Borrower or any Employee Benefit
Affiliate, of any notice, or the receipt by any Multiemployer Plan from
Borrower, any subsidiary of Borrower or any Employee Benefit Affiliate of any
notice, that a Multiemployer Plan is in endangered or critical status under
Section 305 of ERISA; or (vii) Borrower, a subsidiary of Borrower or an Employee
Benefit Affiliate incurring any liability under Title IV of ERISA with respect
to any Defined Benefit Plan (other than premiums due and not delinquent under
Section 4007 of ERISA).

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

“Exculpated Parties” shall have the meaning set forth in Section 11.22 hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(e)
hereof.

“FF&E” shall mean all furniture, fixtures, equipment (including operating
equipment, operating supplies and fixtures attached to and forming part of the
Improvements), furnishings, apparatus and other personal property used in, or
held in storage for use in (or if the context so dictates, required in
connection with), or required for the operation of the Improvements in
accordance with this Agreement, including, without limitation, (i) office
furnishings and equipment, (ii) specialized hotel and restaurant equipment
necessary for the operation of the Improvements, including equipment for
kitchens, laundries, dry cleaning facilities, bars, restaurants, public rooms,
commercial and parking space, spa and recreational facilities, and (iii) all
other furnishings and equipment as Borrower or Security Guarantor reasonably
deems necessary or desirable for the operation of the Improvements in accordance
with this Agreement, the Franchise Agreements and the Management Agreements.

“FF&E Expenditures” shall mean all renovations, refurbishing, replacements of,
or additions to, FF&E, and any special projects designed to maintain or
undertaken in the ordinary course of maintaining the Improvements in a condition
consistent with the condition thereof as of the Closing Date, or as required
pursuant to the Franchise Agreements or Management Agreements, including without
limitation, renovation of the guest room areas, public space, food and beverage
facilities, spa or recreational facilities, which projects will generally
comprise replacements of, or additions to, FF&E, but may include revisions and
alterations in the

 

-7-



--------------------------------------------------------------------------------

Improvements. The term “FF&E Expenditures” shall not include any program of
capital improvements involving an addition to the Improvements, or designed to
substantially upgrade or change the nature or image of the Improvements (as
opposed to a renovation or refurbishing which might take place as part of the
normal or cyclical upkeep of the Improvements).

“FF&E Funds” shall have the meaning set forth in Section 6.4.1 hereof.

“FF&E Work” shall mean any labor performed or materials installed in connection
with any FF&E Expenditure.

“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Force Majeure” shall mean any of the following that are beyond the reasonable
control of the applicable Borrower Party: (i) acts of declared or undeclared war
by a foreign enemy; (ii) riots; (iii) Casualty or Condemnation (other than, in
the case of a Restoration following a Casualty or Condemnation, the initial
Casualty or Condemnation giving rise to such Restoration); (iv) floods or
hurricanes, earthquakes, pandemics, epidemics, or other similar uncontrollable
situations; (v) governmental preemption (including, without limitation,
government ordered closures or requirements that cause closures or delays) in
the case of a national emergency (including as the result of any pandemic,
epidemic, or related health emergency); (vi) unavailability of materials;
(vii) strikes, lockouts or other labor trouble; and (viii) any other event or
circumstance not within the reasonable control of the applicable Borrower Party.

“Foreign Taxes” shall have the meaning set forth in Section 2.7 hereof.

“Franchise Agreement” shall mean, individually and/or collectively, as the
context may require, each of (a) that certain Franchise Agreement by and between
Jamaica Security Guarantor, Resort Room Sales, LLC, a Delaware limited liability
company, and the Jamaica Franchisor dated as of January 1, 2019, and (b) that
certain Franchise Agreement by and between DR Security Guarantor and the DR
Franchisor dated as of December 14, 2016, as amended by that certain First
Amendment to Franchise Agreement dated December 14, 2016 and that certain Second
Amendment to Franchise Agreement dated January 31, 2018, as each of the same may
be modified, amended, supplemented, restated or replaced from time to time in
accordance with this Agreement.

“Franchisor Comfort Letter” means, individually and/or collectively, as the
context may require, each certain letter agreement by and among the applicable
Franchisor, Security Guarantor and Agent, on behalf of Lender with respect to
the Loan.

“Full Replacement Cost” shall have the meaning set forth in Section 5.1.1(a)(i)
hereof.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards

 

-8-



--------------------------------------------------------------------------------

Board (or agencies with similar functions of comparable stature and authority
within the accounting profession), or in such other statements by such entity as
may be in general use by significant segments of the U.S. accounting profession.

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence, in each case, to the extent the same has jurisdiction over the
applicable matter.

“Guarantor” shall mean PLAYA RESORTS HOLDING B.V., a Dutch besloten vennootschap
met beperkte aansprakelijkheid with its corporate seat in Amsterdam, the
Netherlands.

“Guaranty” shall mean, individually and/or collectively, as the context may
require, each of the Recourse Guaranty, the Carry Guaranty, and the Security
Guaranty.

“Improvements” shall mean, with respect to each Individual Property,
collectively, the buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the parcel of real property encumbered by the
applicable Security Instrument.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case whether such
Person is liable contingently or otherwise, as obligor, guarantor or otherwise,
or in respect of which obligations such Person otherwise assures a creditor
against loss, and (vii) any property-assessed clean energy loans or similar
indebtedness, including, without limitation, if such loans or indebtedness are
made or otherwise provided by any Governmental Authority and/or secured or
repaid (directly or indirectly) by any taxes or similar assessments (a “PACE
Transaction”).

“Independent Director” shall have the meaning set forth in Section 3.1.24(e)
hereof.

“Individual Property” shall mean, as applicable, each of the properties set
forth on Schedule IV attached hereto, together with the Improvements thereon and
all Personal Property owned by the applicable Security Guarantor and encumbered
by the applicable Security Instrument relating to such property, together with
all rights pertaining to such property and Improvements, all as more
particularly described in the applicable Security Instrument relating to such
property.

“Initial Lender” shall have the meaning set forth in the introductory paragraph
of this Agreement.

 

-9-



--------------------------------------------------------------------------------

“Initial Release Date” shall mean the first Monthly Payment Date following the
date that the Debt Service Coverage Ratio has equaled or exceeded 1.50x for two
(2) consecutive calendar quarters.

“Insurance Funds” shall have the meaning set forth in Section 6.3.1 hereof.

“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b)
hereof.

“Interest Rate” shall mean a rate per annum equal to nine and one-quarter
percent (9.25%).

“Interest Reserve Cap” shall have the meaning set forth in Section 6.10.1(a)
hereof.

“Interest Reserve Funds” shall have the meaning set forth in Section 6.10.1(a)
hereof.

“Jamaica Borrower” shall have the meaning set forth in the introductory
paragraph to this Agreement.

“Jamaica Franchisor” shall mean Hilton Worldwide Manage Limited, a limited
company formed under the laws of England and Wales, together with its permitted
successors and assigns.

“Jamaica Manager” shall mean Playa Manager or any other replacement manager
approved in accordance with the terms and conditions of the Loan Documents.

“Jamaica Property” shall mean the resort property commonly known as the “Hilton
Rose Hall”, located at Rose Hall, Main Road, Montego Bay, Jamaica.

“Jamaica Security Guarantor” shall have the meaning set forth in the
introductory paragraph to this Agreement.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) (other than the Franchise Agreement and the Management
Agreement) pursuant to which any Person is granted a possessory interest in, or
right to occupy all or any portion of any space in any Individual Property (but
excluding, in each case, hotel guests and similar invitees), and every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and every guarantee of the performance
and observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

“Legal Requirements” shall mean, with respect to each Borrower, each Security
Guarantor, and each Individual Property, all federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities having proper
jurisdiction over such Borrower, Security Guarantor, or Individual Property or
any part thereof or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants,

 

-10-



--------------------------------------------------------------------------------

agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower or Security Guarantor, at any time in force
affecting any Individual Property or any part thereof, including, without
limitation, any which may (i) require repairs, modifications or alterations in
or to the applicable Individual Property or any part thereof, or (ii) in any way
limit the use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Lender Indemnitees” shall have the meaning set forth in Section 11.13.2 hereof.

“Licenses” shall have the meaning set forth in Section 3.1.18 hereof.

“Lien” shall mean, with respect to any Individual Property, any mortgage,
deed-of-trust, lien, claim, pledge, hypothecation, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting the such Individual
Property or any portion thereof or any direct or indirect interest in the
applicable Borrower or the applicable Security Guarantor, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“LLC Agreement” shall have the meaning set forth in Section 3.1.24(d) hereof.

“Loan” shall mean the loan in the original principal amount of One Hundred Ten
Million and No/100 Dollars ($110,000,000.00) made by Lender to Borrower subject
to the terms and conditions of this Agreement.

“Loan-to-Value Ratio” shall mean a ratio, as determined by Agent as of a
particular date, in which: (i) the numerator is equal to the aggregate
outstanding amount of the Loan and (ii) the denominator is equal to the
appraised value of the Property (taken as a whole) based on an appraisal
satisfactory to Agent.

“Loan Bifurcation” shall have the meaning set forth in Section 9.1(b)(iv)
hereof.

“Loan Documents” shall mean, collectively, this Agreement, the Note, each
Security Instrument, each Debenture, the Pledge Agreement, the Cash Management
Agreement, any Restricted Account Agreement, the Environmental Indemnity, each
Guaranty, each Security Guaranty, the Assignment of Management Agreement, each
Franchisor Comfort Letter, and any other document now or hereafter evidencing,
securing and/or governing the Loan delivered by a Borrower Party, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Losses” shall have the meaning set forth in Section 11.13.2 hereof.

“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, (i) covers
more than 2,500 rentable square feet (ii) contains an option or other
preferential right to purchase all or any portion of the Property, or (iii) is
with an Affiliate of Borrower or Security Guarantor as Tenant.

 

-11-



--------------------------------------------------------------------------------

“Make-Whole Amount” shall mean, with respect to any prepayment of the Debt prior
to the Make-Whole End Date, an amount equal to the sum of (i) one hundred
percent (100%) of the amount of interest which would be due on the principal
amount of the Loan being prepaid on the applicable Prepayment Date between such
Prepayment Date and the Make-Whole End Date, plus (ii) the Prepayment Premium.

“Make-Whole End Date” shall mean July 1, 2022.

“Management Agreement” shall mean, individually and/or collectively, as the
context may require, each of (a) that certain Management Agreement by and
between Jamaica Security Guarantor and the Jamaica Manager dated as of June 1,
2018, and (b) that certain Management Agreement by and between DR Security
Guarantor and the DR Manager dated as of November 1, 2019, pursuant to which the
applicable Manager is to provide management and other services with respect to
the applicable Individual Property, as each of the same may be modified,
amended, supplemented, restated or replaced in accordance with this Agreement.

“Manager” shall mean, individually and/or collectively, as the context may
require, each of Jamaica Manager and DR Manager.

“Marketing Services Agreement” shall mean, individually and collectively, as
applicable (i) that certain International Sales and Marketing Services Agreement
dated June 1, 2018 by and between Jamaica Security Guarantor and Playa Resorts
Management, LLC, and (ii) that certain International Sales and Marketing
Services Agreement dated November 1, 2019 by and between DR Security Guarantor
and Playa Resorts Management, LLC, as the same may be modified, amended,
supplemented, restated or replaced in accordance with this Agreement.

“Material Action” shall mean, with respect to any Person, (i) to file any
insolvency, or reorganization case or proceeding, to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, (ii) to institute
proceedings under any applicable insolvency law for such Person, to seek any
relief under any law relating to relief from debts or the protection of debtors,
(iii) to consent to the filing or institution of bankruptcy or insolvency
proceedings against such Person, (iv) to file a petition seeking, or consent to,
reorganization or relief with respect to such Person under any applicable
federal or state law relating to bankruptcy or insolvency, (v) to seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official of or for such Person or a
substantial part of such Person’s property, (vi) to make any assignment for the
benefit of creditors of such Person, (vii) to admit in writing such Person’s
inability to pay its debts generally as they become due, (viii) to take any
action that is intended to cause such Person to become insolvent, or declare or
effectuate a moratorium on the payment of any of its obligations, (ix) to
commence or seek any Division or action to consolidate or merge such Person with
or into any Person, or (x) to take any affirmative action in furtherance of any
of the foregoing actions.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) any Individual Property, (ii) the business, profits,
prospects, management, use,

 

-12-



--------------------------------------------------------------------------------

operations or condition (financial or otherwise) of any Borrower, any Security
Guarantor, Guarantor, Pledgor, Pledgee, or any Individual Property, (iii) the
enforceability, validity, perfection or priority of the lien of any Security
Instrument, any Debenture, or the other Loan Documents, other than as the result
of an act or omission of any Lender Indemnitees, (iv) the ability of any
Borrower or any Security Guarantor to perform its obligations under the Security
Instrument or the other Loan Documents or (v) the ability of Guarantor to
perform its obligations under any Guaranty.

“Material Agreements” shall mean each contract and agreement entered into by
Borrower or Security Guarantor, as applicable, relating to the ownership,
management, development, use, operation, leasing, maintenance, repair or
improvement of the Property, other than the Management Agreement, the Marketing
Services Agreement, the Franchise Agreement, the Operating Agreements, and the
Leases, as to which either (i) there is an obligation of Borrower or Security
Guarantor to pay more than $150,000 per annum, and such agreement is not
cancelable on thirty (30) days or less notice without requiring the payment of
termination fees or payments of any kind; or (ii) the term thereof extends
beyond one year (unless cancelable on thirty (30) days or less notice without
requiring the payment of termination fees or payments of any kind).

“Maturity Date” shall mean July 1, 2025, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member” shall have the meaning set forth in Section 3.1.24(d) hereof.

“Minimum Disbursement Amount” shall mean Twenty Thousand and No/100 Dollars
($20,000.00).

“Monthly Debt Service Payment Amount” shall mean a monthly payment equal to the
amount of interest which has accrued during the preceding month in accordance
with Section 2.2.4 hereof, computed at the Interest Rate.

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan, and if such day is not a Business Day,
then the Business Day immediately preceding such day, commencing on August 1,
2020, and continuing to and including the Maturity Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) of ERISA or Section 4001(a)(3) of ERISA, to which Borrower, any
subsidiary of Borrower, Security Guarantor, or any Employee Benefit Affiliate is
making, is obligated to make or has made or been obligated to make during the
last six years, contributions on behalf of participants who are or were employed
by any of them.

 

-13-



--------------------------------------------------------------------------------

“Net Operating Income” shall mean Operating Income less Operating Expenses.
Agent’s calculation of Net Operating Income (including determination of items
that do, and do not, qualify as Operating Income or Operating Expenses) shall be
calculated by Agent in good faith and shall be final absent manifest error.

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to any Individual Property, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such insurance proceeds, or (ii) the net
amount of the Award relating to a Condemnation of an Individual Property, after
deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f)
hereof.

“Note” shall have the meaning set forth in Section 2.1.3 hereof.

“Notice” shall have the meaning set forth in Section 11.6 hereof.

“Obligations” shall have the meaning set forth in Section 11.30 hereof.

“OFAC” shall have the meaning set forth in Section 3.1.41 hereof.

“Officer’s Certificate” shall mean a certificate delivered to Agent by Borrower
and Security Guarantor which is signed by an authorized senior officer of
Borrower and Security Guarantor.

“Operating Agreements” shall mean any material covenants, restrictions or
agreements filed in the public records with the local Governmental Authority
having jurisdiction over the applicable Individual Property relating to the
construction, operation or use of the Individual Property.

“Operating Expense Cap” shall have the meaning set forth in Section 6.7.1(a)
hereof.

“Operating Expense Reserve Funds” shall have the meaning set forth in
Section 6.7.1(a) hereof.

“Operating Expenses” shall mean all expenses, determined in accordance with GAAP
and the Uniform System of Accounts or other sound and prudent accounting
principles approved by Agent, of whatever kind and from whatever source,
relating to the ownership, operation, repair, maintenance and management of each
Individual Property that are incurred on a regular monthly or other periodic
basis, including, without limitation (and without duplication), Taxes, Insurance
Premiums, management fees (whether or not actually paid) equal to the greater of
the actual management fees and four percent (4.00%) of annual Operating Income,
FF&E Expenditures equal to two percent (2.00%) of the Operating Income from the
DR Property for such period, FF&E Expenditures equal to four percent (4.00%) of
the Operating Income from the

 

-14-



--------------------------------------------------------------------------------

Jamaica Property for such period, costs attributable to the ordinary operation,
repair and maintenance of the systems for heating, ventilation and air
conditioning, advertising expenses, license fees, utilities, payroll and related
taxes, computer processing charges, operating equipment or other lease payments
as approved by Agent, ground lease payments, bond assessments and other similar
costs, in each instance, actually paid for by Borrower or Security Guarantor.
Operating Expenses shall not include (i) Debt Service, (ii) Capital Expenditures
and any other expenses which are required to be capitalized in accordance with
GAAP, (iii) expenditures for Property Improvement Plans, (iv) tenant improvement
costs, leasing commissions, or other expenses which are paid from escrows
required by the Loan Documents, (v) any payment or expense for which Borrower or
Security Guarantor was or is to be reimbursed from proceeds of the loan or
insurance or by any third party, (vi) federal, state or local income taxes or
other charges in the nature of income taxes, (vii) any non-cash charges such as
depreciation and amortization, (viii) any item of expense otherwise includable
in Operating Expenses which is paid directly by any Tenant, (ix) any expenses
(including legal, accounting and other professional fees, expenses and
disbursements) incurred in connection with the making of the Loan, and
(x) deposits of Reserve Funds. Agent’s calculation of Operating Expenses shall
be conclusive and binding on Borrower and Security Guarantor absent manifest
error.

“Operating Income” shall mean all revenue derived from the ownership and
operation of the Property, determined in accordance with GAAP and the Uniform
System of Accounts or other sound and prudent accounting principles approved by
Agent, from whatever source, including, without limitation (except as expressly
excluded below), all income, rents, room rates, cash and credit card receipts
collected from guest rooms, restaurants, bars, mini-bars, meeting rooms, banquet
rooms and recreational facilities and otherwise, health club and/or spa
membership fees, food and beverage wholesale and retail sales, service charges,
vending machine, rental income reflected in a current schedule of Leases for all
Tenants paying unabated rent and in actual physical occupancy of their
respective space demised pursuant to Leases which are in full force and effect
(whether denominated as basic rent, additional rent, escalation payments,
electrical payments or otherwise), common area maintenance, real estate tax
recoveries, utility recoveries, other miscellaneous expense recoveries, other
required pass-throughs, business interruption, rent loss or other similar
insurance proceeds and other miscellaneous income. Operating Income shall not
include (i) insurance proceeds (other than proceeds of rent loss, business
interruption or other similar insurance allocable to the applicable period),
(ii) condemnation proceeds (other than condemnation proceeds arising from a
temporary taking or the use and occupancy of all or part of the applicable
Property allocable to the applicable period), (iii) proceeds of any financing,
(iv) proceeds of any sale, exchange or transfer of the Property or any part
thereof or interest therein, (v) capital contributions or loans to Borrower,
Security Guarantor, or an Affiliate of Borrower or Security Guarantor, (vi) any
item of income otherwise includable in Operating Income but paid directly by any
Tenant to a Person other than Borrower or Security Guarantor, (vii) any other
extraordinary, non-recurring revenues, (viii) payments paid by or on behalf of
any Tenant under a Lease which is the subject of any proceeding or action
relating to its bankruptcy, reorganization or other arrangement pursuant to the
Bankruptcy Code or any similar federal or state law or which has been
adjudicated as bankrupt or insolvent unless such Lease has been affirmed by the
trustee in such proceeding or action pursuant to a final, non-appealable order
of a court of competent jurisdiction, (ix) payments paid by or on behalf of any
Tenant under a Lease the demised premises of which are

 

-15-



--------------------------------------------------------------------------------

not occupied either by such Tenant or by a sublessee thereof (other than the
temporary failure of Tenant to occupy the premises as the result of Force
Majeure), (x) payments paid by or on behalf of any Tenant under a Lease in whole
or partial consideration for the termination of any Lease, (xi) payments paid by
or on behalf of any Tenant under a Lease which is in default beyond any
applicable notice and cure periods under such Lease (including, without
limitation, due to delinquency in the payment of rent for more than thirty
(30) days), (xii) [reserved], (xiii) payments paid by or on behalf of any Tenant
under a Lease which has less than one hundred eighty (180) days remaining under
its Lease term and has not extended or renewed their Lease by written notice to
Borrower and the notice period for such extension has expired, (xiv) [reserved],
(xv) sales tax rebates from any Governmental Authority, (xvi) [reserved], (xvii)
payments from any Tenant that has expressed its intention (directly,
constructively or otherwise) to terminate, cancel and/or reject its applicable
Lease, (xviii) sales, use and occupancy taxes on receipts required to be
accounted for by Borrower or Security Guarantor to any Governmental Authority,
(xix) refunds and uncollectible accounts (those accounts that are beyond 180
days overdue), (xx) interest income from any source other than the Reserve Funds
required pursuant to this Agreement or the other Loan Documents,
(xxi) unforfeited security deposits, utility and other similar deposits, (xxii)
[reserved], and (xxiii) any disbursements to Borrower or Security Guarantor from
the Reserve Funds. Agent’s calculation of Operating Income shall be conclusive
and binding on Borrower and Security Guarantor absent manifest error.

“Origination Fee” shall mean a fee payable by Borrower to Agent (for the benefit
of Lender) as of the Closing Date equal to four percent (4.00%) of the aggregate
amount of the Loan. Borrower hereby acknowledges and agrees that the Origination
Fee shall be fully-earned as of the funding of the Loan on the Closing Date.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other similar charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against any Individual Property or any part thereof.

“Outstanding Work Costs” shall have the meaning set forth in Section 4.1.16
hereof.

“PACE Transaction” shall have the meaning ascribed to such term in the
definition of “Indebtedness” above.

“Par Prepayment Date” shall mean July 1, 2023.

“Participant Register” shall have the meaning set forth in Section 11.27(g)
hereof.

“Patriot Act” shall have the meaning set forth in Section 3.1.42 hereof.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (i) the Liens and security interests created by the Loan
Documents, (ii) Liens, if any, for Taxes imposed by any Governmental Authority
or for Other Charges not yet due or delinquent (but excluding any Lien securing
any PACE Transaction or similar indebtedness with respect to Borrower and/or the
Property, including, without limitation, if such loans or

 

-16-



--------------------------------------------------------------------------------

indebtedness made or otherwise provided by any Governmental Authority and/or
secured or repaid (directly or indirectly) by any taxes or similar assessments)
or that are being contested in accordance with the terms and conditions of this
Agreement, (iii) all Liens and other matters disclosed in any title search,
certificate of title, or other local equivalent, delivered in connection with
the Loan, (iv) customary easements granted to utility companies and Governmental
Authorities in the ordinary course of business and that do not have an adverse
impact on any Individual Property, (v) any workers’, mechanics’ or other similar
Liens on any Individual Property that are being contested in accordance with the
terms and conditions of this Agreement (excluding any statutory Liens that may
attach by virtue of the commencement of work and are not filed as the result of
any alleged non-payment by Security Guarantor, which Liens shall be deemed
Permitted Encumbrances unless and until any such Lien for non-payment is
actually filed), (vi) Permitted Equipment Leases, (vii) the rights of Tenants
under Leases in place as of the Closing Date or entered into in accordance with
this Agreement, (viii) the rights of hotel guests, (viii) the obligation of
Jamaica Security Guarantor to convey the Release Parcel free of the Liens and
security interests created by the Loan Documents, and (ix) such other Liens,
title, and survey exceptions as Agent has approved or may approve in writing in
Agent’s reasonable discretion.

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Equipment and/or the Personal
Property with respect to an Individual Property provided, that, in each case,
such equipment leases or similar instruments (i) are entered into on
commercially reasonable terms and conditions in the ordinary course of
Borrower’s or Security Guarantor’s business, (ii) relate to Equipment and/or
Personal Property which is (A) used in connection with the operation and
maintenance of the Property in the ordinary course of Borrower’s or Security
Guarantor’s business, and (B) readily replaceable without material interference
or interruption to the operation of the Property, and (iii) have annual payments
not exceeding $150,000 in the aggregate.

“Permitted Intercompany Debt” shall have the meaning set forth in Section 3.1.24
hereof.

“Permitted Transfer” shall have the meaning set forth in Section 8.2 hereof.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Personal Property” shall mean all furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code as
hereinafter defined), other than fixtures, which are now or hereafter owned by
Borrower or Security Guarantor and which are located within or about the real
property encumbered by the applicable Security Instrument and the Improvements,
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof.

 

-17-



--------------------------------------------------------------------------------

“PIP Expenditures” shall mean expenditures for PIP Work.

“PIP Work” shall mean, the property improvement work required to be performed
pursuant to the Property Improvement Plan for the Jamaica Property, as such work
may be amended, modified or waived; provided, that, (i) any modification to such
PIP Work that involves a structural modification or any modifications to capital
improvement work that will cost in excess of $250,000, and (ii) any modification
that will increase the scope of work of Security Guarantor, shall in each case
be subject to Agent’s consent, which shall not to be unreasonably withheld,
conditioned, or delayed; provided, further, that any modifications that increase
the scope of the PIP Work may be conditioned upon Borrower depositing additional
PIP Work Funds in the amount of such increased scope of work) to conform to any
updated scope of work required by Franchisor.

“PIP Work Funds” shall have the meaning set forth in Section 6.5.

“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by Borrower, a
subsidiary of Borrower or any Employee Benefit Affiliate or to which Borrower, a
subsidiary of Borrower or an Employee Benefit Affiliate has an obligation to
contribute, and such plan for the five-year period immediately following the
latest date on which Borrower, a subsidiary of Borrower or an Employee Benefit
Affiliate maintained, contributed to or had an obligation to contribute to (or
is deemed under Section 4069 of ERISA to have maintained or contributed to or to
have had an obligation to contribute to, or otherwise to have liability with
respect to) such plan.

“Playa Manager” shall mean Playa Management USA, LLC, a Delaware limited
liability company.

“Pledge Agreement” shall mean that certain Pledge and Security Agreement dated
as of the date hereof, executed by each Pledgor for the benefit of Agent, on
behalf of Lender.

“Pledgee” shall mean, individually and collectively, as applicable (i) Hilmobay
Resort II, LLC, and (ii) Playa Dominican Resort II, LLC, each a Delaware limited
liability company.

“Pledgor” shall mean, individually and collectively, as applicable (i) Hilmobay
Resort I, LLC, and (ii) Playa Dominican Resort I, LLC, each a Delaware limited
liability company.

“Policies” shall have the meaning specified in Section 5.1.1(b) hereof.

“Prepayment Date” shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.

“Prepayment Premium” shall mean an amount equal to fifty percent (50%) of the
amount of interest which would be due on the principal amount of the Loan being
prepaid on the applicable Prepayment Date between the applicable Prepayment Date
and the Par Prepayment Date.

“Prescribed Laws” shall mean (i) OFAC, (ii) Patriot Act and (iii) all other
Legal Requirements relating to economic sanctions, money laundering, bank
secrecy and terrorism.

 

-18-



--------------------------------------------------------------------------------

“Pro Rata Share” shall mean, for any Lender, on any date of determination, the
percentage equivalent of a fraction the numerator of which is the aggregate
unpaid principal amount of the Loan held by such Lender on such date and the
denominator of which is equal to the aggregate unpaid principal amount of the
Loan on such date.

“Prohibited Transfer” shall have the meaning set forth in Section 4.2.1 hereof.

“Property” shall mean, collectively, each of the Individual Properties.

“Property Improvement Plan” shall mean all property improvement plans or similar
plans, requirements or agreements from time to time affecting the Property
either required pursuant to the terms and conditions of the Management Agreement
or Franchise Agreement.

“Qualified Franchisor” shall mean either (a) Franchisor or (b) a reputable and
experienced franchisor possessing experience in flagging hotel properties
similar in size, scope, use and value as the Property.

“Qualified Manager” shall mean either (a) Playa Manager or (b) a reputable and
experienced professional hotel management organization (which may or may not be
an Affiliate of Borrower or Security Guarantor) with experience in managing
properties similar in size, scope, use and value as the Property.

“Recourse Guaranty” shall mean that certain Guaranty of Recourse Obligations of
Borrower of even date herewith from Guarantor for the benefit of Agent, on
behalf of Lender.

“Register” shall have the meaning set forth in Section 11.27(e) hereof.

“Reimbursement Contribution” shall have the meaning set forth in Section 11.30
hereof.

“Release Parcel” shall mean that certain real property depicted as Lot 2 on the
Plan of Proposed Subdivision of Part of Cinnamon Hill and Success Estate now
known as part of Northern Estate Saint James, dated March 2018 and prepared by
Sherene A. Williams-Chin of E.H. Williams & Associates attached hereto as
Exhibit 1 and being: (a) all the land comprised in Certificate of Title
registered at Volume 1509 Folio 609 of the Register Book of Titles; and (b) part
of the land comprised in Certificates of Title registered at Volume 1509 Folio
611 and Volume 1509 Folio 613 of the Register Book of Titles.

“Rent Deficiency” shall have the meaning set forth in Section 6.6.2 hereof.

“Rents” shall mean, with respect to each Individual Property, all rents, moneys
payable as damages or in lieu of rent, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower,
Security Guarantor, or their respective agents or employees from any and all
sources arising from or attributable to the Property, and proceeds, if any, from
business interruption or other loss of income or insurance, and including,
without limitation, all hotel receipts, revenues and credit card receipts
collected from guest rooms, restaurants, bars, meeting rooms, banquet

 

-19-



--------------------------------------------------------------------------------

rooms and recreational facilities, all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of property or rendering of
services by Borrower or any operator or manager of the hotel or the commercial
space located in the Improvements or acquired from others (including, without
limitation, from the rental of any office space, retail space, guest rooms or
other space, halls, stores, and offices, and deposits securing reservations of
such space), license, lease, sublease and concession fees and rentals, health
club or golf membership fees, food and beverage wholesale and retail sales,
service charges, vending machine sales.

“Required Lenders” shall mean, on any day, any Lender or Lenders with Pro Rata
Shares exceeding fifty percent (50%) in the aggregate.

“Reserve Funds” shall mean, collectively, the FF&E Funds, the Insurance Funds,
the Tax Funds, the PIP Work Funds, the Operating Expense Reserve Funds, and the
Interest Reserve Funds.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, chief administrative officer, secretary,
treasurer, managing director, or other similar officer of such Person. Any
document delivered hereunder that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

“Restoration” shall have the meaning set forth in Section 5.2.1 hereof.

“Restoration Threshold” shall mean, with respect to any Individual Property,
Five Million and No/100 Dollars ($5,000,000.00).

“Restricted Account” shall have the meaning ascribed to such term in the
Restricted Account Agreement.

“Restricted Account Agreement” shall mean a restricted account agreement,
blocked account agreement, or similarly titled document by which Security
Guarantor grants Agent (for the benefit of Lender) exclusive control over the
Restricted Account.

“Restricted Party” shall mean each Borrower, each Security Guarantor, Guarantor,
each Pledgee, each Pledgor, and any SPC Party (if any).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest of the
Borrower or Security Guarantor, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such equity interest, or on account of any return of capital
to the Borrower’s or Security Guarantor’s stockholders, partners or members (or
the equivalent Persons thereof).

 

-20-



--------------------------------------------------------------------------------

“S&P” shall mean S&P Global Ratings, acting through Standard & Poor’s Financial
Services LLC.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
mortgage, encumbrance, pledge, assignment, or grant of any options with respect
to or other transfer or disposal of, a legal or beneficial ownership interest
(whether directly or indirectly, voluntarily or involuntarily, by operation of
law or otherwise, and whether or not for consideration or of record).

“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a) hereof.

“Security Guarantor” shall have the meaning set forth in the introductory
paragraph to this Agreement.

“Security Guaranty” shall mean, individually and/or collectively, as the context
may require, each Security Guaranty Agreement, dated as of the date hereof,
executed by the applicable Security Guarantor, in favor of Agent, on behalf of
Lender.

“Security Instrument” shall mean, individually and/or collectively, as the
context may require, each of (a) that certain Instrument of Mortgage executed
and delivered by Jamaica Security Guarantor as security for the applicable
Security Guaranty and encumbering the Individual Property located in Jamaica, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time and (b) that certain Contrato de Hipoteca en Primer Rango
executed and delivered by DR Security Guarantor as security for the applicable
Security Guaranty and encumbering the Individual Property located in the
Dominican Republic, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Senior Secured Facility” shall mean the “Senior Secured Facility” as defined in
the Application.

“Servicer” shall have the meaning set forth in Section 11.24 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 11.24 hereof.

“Settlement Service” shall have the meaning set forth in Section 11.27 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c)
hereof.

“SPC Party” shall have the meaning set forth in Section 3.1.24(c) hereof.

“Special Member” shall have the meaning set forth in Section 3.1.24(d) hereof.

“Sponsor” shall mean Playa Hotels & Resorts N.V., a Dutch naamloze vennootschap
with its corporate seat in Amsterdam, the Netherlands.

 

-21-



--------------------------------------------------------------------------------

“State” shall mean, with respect to each Individual Property, the state,
commonwealth, province, parish or similar national or local governmental
subdivision that forms a part of the applicable nation in which the Individual
Property or any part thereof is located.

“Tax Funds” shall have the meaning set forth in Section 6.2.1 hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) for the right to
use and occupy a certain portion of any Property under any Lease (other than any
hotel guest).

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Unfunded Pension Liability” of any Defined Benefit Plan shall mean the amount,
if any, by which the value of the accumulated plan benefits under the Defined
Benefit Plan, determined on a plan termination basis in accordance with
actuarial assumptions at such time consistent with those prescribed by the PBGC
for purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

“Updated Information” shall have the meaning set forth in Section 9.1(b)(i)
hereof.

“U. S. Obligations” shall mean “government securities” as defined in
Section 2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption and (ii) the
aforesaid laws and regulations shall be deemed to refer to the same as may be
and/or may hereafter be amended, restated, replaced or otherwise modified.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. Any reference in this Agreement or in any other Loan Document to any
Loan Document shall be deemed to include references to such documents as the
same may hereafter be amended, modified, supplemented, extended, replaced and/or
restated from time to time (and, in the case of any note or other instrument, to
any instrument issued in substitution therefor). Unless otherwise specified, the
words “hereof,” “herein,” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined. The terms “will” or “shall”
as used in any covenant herein shall be deemed to create an obligation (as
opposed to being a prediction of future events).

 

-22-



--------------------------------------------------------------------------------

ARTICLE II.

THE LOAN

Section 2.1 The Loan.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein (including, without limitation, satisfaction of each of the
conditions precedent set forth in Section 2.1.5 hereof), Lender shall make the
Loan to Borrower and Borrower shall accept the Loan from Lender on the Closing
Date, which date shall be no later than three (3) Business Days following the
satisfaction of the conditions precedent set forth in Section 2.1.5 hereof.

2.1.2 Single Disbursement to Borrower. Borrower shall receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed.

2.1.3 The Note. The Loan shall be evidenced by that certain Promissory Note of
even date herewith, in the stated principal amount of One Hundred Ten Million
and No/100 Dollars ($110,000,000.00) executed by Jamaica Borrower and DR
Borrower, jointly and severally, and payable to the order of Lender in evidence
of the Loan (as the same may hereafter be amended, supplemented, restated,
increased, extended or consolidated from time to time, the “Note”) and shall be
repaid in accordance with the terms of this Agreement and the Note.

2.1.4 Use of Proceeds. Borrower shall use proceeds of the Loan to (i) pay all
past due Basic Carrying Costs, if any, in respect of the Property, (ii) deposit
the Reserve Funds, (iii) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Agent, and (iv) retain the balance, if any.
Under no circumstances shall the proceeds of the Loan be used to prepay or
retire any other indebtedness of Borrower or Security Guarantor (with the
exception of trade payables and other costs incurred in the ordinary course of
the operation of the Property which are or may be or become due and payable).

2.1.5 Conditions Precedent to the Closing Date. The obligation of Lender to make
the Loan hereunder on the Closing Date is subject to satisfaction (or waiver by
Agent at the direction of the Required Lenders) of the following conditions
precedent, which shall be deemed satisfied or waived, as applicable, upon the
funding of the Loan by Lender:

(a) Agent’s receipt of the following:

(i) Executed original counterparts of each Collateral Document in substantially
the form agreed upon as of the Effective Date (subject to reasonable review and
comment by the security agent with respect to the Collateral Documents relating
to the DR Property), each properly executed by a Responsible Officer of each
applicable signatory thereto, and each applicable Borrower Party’s release of
its signature to each of Loan Documents executed by the applicable Borrower
Party;

 

-23-



--------------------------------------------------------------------------------

(ii) A copy of the executed organizational documents of Borrower, Security
Guarantor, Pledgee, and any constituent members of Borrower, Security Guarantor,
and Pledgee, in each case in the form previously approved by Agent;

(iii) Evidence satisfactory to Agent that all other actions, recordings and
filings of or with respect to the Security Instruments and the Debentures as
well as any other security documents as Agent may reasonably request in order to
perfect and protect the Liens created thereby shall have been taken, or
otherwise provided for in a manner reasonably satisfactory to the Agent
(including evidence that there have been no intervening Liens since the date of
the last title search, subject to Permitted Encumbrances; provided, that,
Borrower or Security Guarantor shall have the right to pay off or otherwise
remove any such intervening Liens, if any) to the extent required by the
applicable document; provided, that the foregoing shall not require a
confirmation or return of the filed and/or recorded document for purposes of
funding the Allocated Loan Amount for the DR Property;

(iv) Executed certificates and resolutions or other corporate or limited
liability company action, incumbency certificates and/or other certificates of
Responsible Officers of each Borrower Party, evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower Party is a party or is to be a party on the
Closing Date, in each case in the form previously approved by Agent;

(v) customary opinions from (1) Hogan Lovells US LLP, New York counsel to the
Borrower Parties, (2) Richards, Layton & Finger, P.A., Delaware counsel to the
Borrower Parties, (3) NautaDutilh New York P.C., Dutch counsel to the Borrower
Parties, (4) Myers, Fletcher & Gordon, Jamaican counsel to Jamaica Borrower and
Jamaica Security Guarantor, and (5) OMG, S.A.S., counsel to the DR Borrower and
DR Security Guarantor, in each case, (a) in the form previously approved by
Agent for the opinions from Richards, Layton & Finger, P.A.; Myers, Fletcher &
Gordon; and OMG, S.A.S., or (b) in form and substance reasonably satisfactory to
the Agent and covering such matters as reasonably requested from Agent, if Agent
has not previously approved a form of such opinion;

(vi) a certificate from a Responsible Officer of the Borrower certifying as of
the Closing Date as to the matters set forth in Section 2.1.5(b), 2.1.5(c) and
2.1.5(d);

(b) Since the Effective Date, there shall not have occurred any event, change,
occurrence, circumstance or condition, which either individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect (excluding the ongoing COVID-19 pandemic for purposes hereof);

(c) Each of the representations and warranties of each Borrower Party set forth
in this Agreement and in each other Loan Document shall be true and correct in
all material respects on and as of the Closing Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case

 

-24-



--------------------------------------------------------------------------------

they shall be true and correct in all material respects as of such earlier date;
provided that, any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;

(d) No Default or Event of Default shall exist or would result from the funding
of the Loan or from the application of the proceeds therefrom;

(e) Borrower shall have paid (or shall pay simultaneously with the funding of
the Loan) the Origination Fee;

(f) Receipt and approval by Agent of such other customary and reasonable
information and/or documentation as may be requested; and

(g) Payment by the Borrower Parties (which may occur simultaneously with the
funding of the Loan) of all costs and expenses incurred by Agent and Initial
Lender in accordance with and to the extent required by the terms of the
Application, as set forth on the settlement statement to be executed by Lender,
Agent, Borrower and Security Guarantor as of the Closing Date.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate.

2.2.2 Intentionally Omitted.

2.2.3 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, overdue interest in respect of the
Loan, shall accrue interest at the Default Rate, calculated from the date of the
occurrence of the Event of Default.

2.2.4 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year (that is, the Interest Rate or the Default
Rate, as then applicable, expressed as an annual rate divided by 360) by (c) the
outstanding principal balance. The accrual period for calculating interest due
on each Monthly Payment Date shall be the calendar month immediately prior to
such Monthly Payment Date. Borrower understands and acknowledges that such
interest accrual requirement results in more interest accruing on the Loan than
if either a thirty (30) day month and a three hundred sixty (360) day year or
the actual number of days and a three hundred sixty-five (365) day year were
used to compute the accrual of interest on the Loan.

2.2.5 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Agent or
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay

 

-25-



--------------------------------------------------------------------------------

interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Agent or Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

Section 2.3 Loan Payments.

2.3.1 Payment Before Maturity Date. Borrower shall make a payment to Agent (on
behalf of Lender) of interest only on the Closing Date through the last day of
the calendar month in which the Closing Date occurs (unless the Closing Date is
the first day of a calendar month, in which case no such separate payment of
interest shall be due). Borrower shall make a payment to Agent (on behalf of
Lender) of principal (if applicable) and interest in the amount of the Monthly
Debt Service Payment Amount on the Monthly Payment Date occurring in August 1,
2020, and on each Monthly Payment Date thereafter to and including the Maturity
Date. Each payment shall be applied first to accrued and unpaid interest and the
balance, if any, to principal.

2.3.2 Intentionally Omitted.

2.3.3 Payment on Maturity Date. Borrower shall pay to Agent (on behalf of
Lender) on the Maturity Date the outstanding principal balance of the Loan, all
accrued and unpaid interest and all other amounts due hereunder and under the
Note, the Security Instrument and the other Loan Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents, other than the payment of principal due on the Maturity
Date, is not paid by Borrower on the date on which it is due (other than any
amount for which Agent is holding Reserve Funds), Borrower shall pay to Agent
(on behalf of Lender) upon demand an amount equal to the lesser of five percent
(5%) of such unpaid sum or the maximum amount permitted by applicable law in
order to defray the expense incurred by Agent and Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment; provided, that, (i) for the first two (2) late
payments of Debt Service or any required monthly deposits of Reserve Funds in
any calendar year such late payment charge shall not be due and payable as long
as Borrower pays the amount due within five (5) Business Days upon written
notice of Agent and (ii) for any other sums due under the Loan Documents (other
than Debt Service), such late payment charge shall not be due and payable as
long as Borrower pays the amount due within ten (10) Business Days upon written
notice of Agent. Any such amount shall be guaranteed by the Security Guaranty
and secured by the Security Instrument and the other Loan Documents.

 

-26-



--------------------------------------------------------------------------------

2.3.5 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Agent (on behalf
of Lender) not later than 1:00 P.M., New York City time, on the date when due
and shall be made in lawful money of the United States of America in immediately
available funds at Agent’s office, and any funds received by Agent after such
time shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the immediately preceding Business Day.

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

2.3.6 Sharing of Payments.

Except to the extent otherwise provided in this Agreement, (a) the Loan, each
payment or prepayment of principal of the Loan, each payment of interest on the
Loan and all prepayment premiums, extension fees and transfer fees and (b) all
losses, costs and expenses suffered by Agent and/or the Lenders relating to the
Loan, in each case, shall be allocated by Agent pro rata among the Lenders in
accordance with their respective Pro Rata Shares.

If, other than as provided elsewhere herein, any Lender shall obtain payment of
any principal or interest on account of the Loan made or held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its Pro Rata Share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Agent of such
fact, and (b) purchase from the other Lenders such participations in the Loan
made or owned by them as shall be necessary to cause such purchasing Lender to
share the excess payment in respect of any principal or interest on the Loan,
pro rata with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.10, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For the avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Legal Requirements, exercise all its rights of payment
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.3.6 and will in each
case notify the

 

-27-



--------------------------------------------------------------------------------

Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.3.6 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the Debt
purchased to the same extent as though the purchasing Lender were the original
owner of the Debt so purchased.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments. Borrower shall have the right to prepay the Debt in
whole or in part on any Business Day; provided, that, (i) Borrower shall provide
not less than ten (10) Business Days prior notice to Agent (or such shorter
period of time as may be permitted by Agent in its sole discretion), (ii) any
such prepayment which occurs prior to the Make-Whole End Date shall be
accompanied by the Make-Whole Amount; (iii) any such prepayment which occurs on
or following the Make-Whole End Date but prior to the Par Prepayment Date shall
be accompanied by the Prepayment Premium, and (iv) any prepayment that occurs on
or after the Par Prepayment Date shall be made without the Make-Whole Amount,
Prepayment Premium, or any other prepayment fee or penalty. Any prepayment of
principal must be accompanied by a payment of all accrued and unpaid interest on
the amount of principal prepaid up to and including the date of such prepayment.
Any partial prepayment shall be applied to the last payments of principal due
under the Loan.

2.4.2 Mandatory Prepayments. On each date on which Agent actually receives a
distribution of Net Proceeds, and if Agent does not make such Net Proceeds
available to Borrower and/or Security Guarantor for a Restoration of an
Individual Property, Borrower and/or Security Guarantor shall, at Agent’s
option, authorize Agent to prepay the outstanding principal balance of the Note
in an amount equal to one hundred percent (100%) of such Net Proceeds. No
Make-Whole Amount or Prepayment Premium shall be due in connection with any
prepayment made pursuant to this Section 2.4.2. Any partial prepayment shall be
applied to the last payments of principal due under the Loan.

Section 2.5 Intentionally Omitted.

Section 2.6 Dollar Transaction. The transaction evidenced by this Agreement and
the Note is a Dollar transaction in which the specification of payment in
Dollars and payment at the place specified hereunder are of the essence. Dollars
shall be the sole currency of account and of payment, and the place specified
hereunder shall be the place of payment in all events. The obligations of
Borrower to make each payment in Dollars at the place of payment hereunder shall
not be discharged or satisfied by an amount paid or recovered, whether pursuant
to a judgment or otherwise, which is expressed in or converted into any currency
other than Dollars to the extent that the amount so paid or recovered on prompt
conversion into Dollars and transfer to the place of payment hereunder under
normal banking procedures does not yield at least the amount of Dollars at the
place of payment as due hereunder, and, in such event, Agent, shall be entitled
to demand in writing and receive immediate payment of, and shall have a separate
and additional cause of action for, the additional amount necessary to yield the
amount of Dollars due hereunder at the place specified herein for payment. Such
separate and additional cause of action shall survive and not be affected by any
judgment being obtained for such additional amount or any other amount due under
this Indenture or the termination or completion hereof.

 

-28-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this provision shall apply only to payments made
by any Borrower Party to Agent and/or Lender hereunder or under any other Loan
Documents (including the determination of whether sufficient Reserve Funds have
been deposited with Agent in accordance with the Loan Agreement), and Agent
acknowledges and agrees that that the Borrower Parties may transact in, collect,
or deposit (or cause deposits to be made) in currencies other than Dollars in
the normal course of their operations.

Section 2.7 Foreign Taxes.

(a) Any and all payments made by Borrower and/or Security Guarantor hereunder or
under any of the other Loan Documents shall be made free and clear of, and
without reduction for or on account of, income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, reserves or withholdings imposed,
levied, collected, withheld or assessed by any Governmental Authority, which are
imposed, enacted or become effective after the date hereof (such non-excluded
taxes being referred to collectively as “Foreign Taxes”), excluding income
taxes, franchise taxes and similar taxes. If any Foreign Taxes are required to
be withheld from any amounts payable to Agent or Lender hereunder, the amounts
so payable to Agent or Lender shall be increased to the extent necessary to
yield to Agent or Lender, as applicable, (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to any
Legal Requirements by Borrower and/or Security Guarantor, as promptly as
possible thereafter, Borrower and/or Security Guarantor shall send to Agent an
original official receipt, if available, or certified copy thereof showing
payment of such Foreign Tax. Each of Borrower and Security Guarantor hereby
indemnifies Agent and Lender for any incremental taxes, interest or penalties
that may become payable by Agent or Lender which may result from any failure by
Borrower and/or Security Guarantor to pay any such Foreign Tax when due to the
appropriate taxing authority or any failure by Borrower and/or Security
Guarantor to remit to Agent or Lender the required receipts or other required
documentary evidence.

(b) In the event that any change in any Legal Requirement, or compliance by
Agent or Lender with any request or directive (whether or not having the force
of law) hereafter issued from any central bank or other Governmental Authority:

(i) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount reasonably deemed by Lender to be material; or

(ii) shall hereafter impose on Lender any other condition and the result of any
of the foregoing is to materially increase the cost to Lender of making,
renewing or maintaining loans or extensions of credit or to reduce any amount
receivable hereunder;

then, in any such case, Borrower and/or Security Guarantor shall promptly pay
Agent (on behalf of Lender), upon demand, any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable which
Lender deems to be material as reasonably determined by Lender. If Lender
becomes entitled to claim any additional

 

-29-



--------------------------------------------------------------------------------

amounts pursuant to this Section 2.7(b), Agent shall provide Borrower and/or
Security Guarantor with notice specifying in reasonable detail the event by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Agent to Borrower and/or Security Guarantor
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary contained herein, (A) Borrower shall not be required to
compensate Agent or any Lender pursuant to this Section 2.7 for any costs paid
or incurred by Lender more than one hundred eighty (180) days prior to the date
that such Lender notifies Borrower of the Change in Law giving rise to such
costs and of such Lender’s intention to claim compensation or reimbursement
therefor (except that, if the change in Legal Requirements giving rise to such
increased costs or reductions is retroactive, then the one hundred eighty
(180)-day period referred to above shall be extended to include the period of
retroactive effect thereof), and (B) neither Agent nor any Lender shall be
permitted, as applicable, to make a determination under this Section 2.7 unless
Agent or such Lender, as applicable, is making similar claims against other
borrowers of Agent or such Lender, as applicable, to the extent such borrowers
are similarly situated to Borrower after consideration of such factors as Agent
or such Lender, as applicable, then reasonably determines to be relevant.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.1 Borrower and Security Guarantor RepresentationsSection 3.1 .
Borrower and Security Guarantor Representations

. Each of Borrower and Security Guarantor represents and warrants as of the
Effective Date, or such other date as expressly set forth in such
representation, or as required to be remade on a later date pursuant to the
express terms of this Agreement, that:

3.1.1 Organization.

(a) Each of Borrower, Security Guarantor, and each SPC Party is duly organized,
validly existing and in good standing with full power and authority to own its
assets and conduct its business, and is duly qualified and in good standing in
all jurisdictions in which the ownership or lease of its property or the conduct
of its business requires such qualification. Each of Borrower and Security
Guarantor has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and the other Loan Documents by it, and has
the power and authority to execute, deliver and perform under this Agreement,
the other Loan Documents and all the transactions contemplated hereby.

(b) Borrower’s exact legal name is correctly set forth in the first paragraph of
this Agreement. Borrower is an organization of the type specified in the first
paragraph of this Agreement. Borrower is incorporated or organized under the
laws of the state specified in the first paragraph of this Agreement. Borrower’s
principal place of business and chief executive office, and the place where
Borrower keeps its primary books and records, including recorded data of any
kind or nature, regardless of the medium of recording, including software,
writings, plans, specifications and schematics, has been for the preceding four
(4) months (or, if less than four (4) months, the entire period of the existence
of Borrower) and will continue to be the

 

-30-



--------------------------------------------------------------------------------

address of Borrower set forth in the first paragraph of this Agreement (unless
Borrower notifies Agent in writing at least thirty (30) days prior to the date
of such change). Jamaica Borrower’s organizational identification number
assigned by the state of its incorporation or organization is 7989767. Jamaica
Borrower’s federal tax identification number is 85-126394. DR Borrower’s
organizational identification number assigned by the state of its incorporation
or organization is 7989748. DR Borrower’s federal tax identification number is
85-1273210. No Borrower is subject to back-up withholding taxes.

(c) Security Guarantor’s exact legal name is correctly set forth in the first
paragraph of this Agreement. Each Security Guarantor is an organization of the
type specified in the first paragraph of this Agreement with respect to such
Security Guarantor. Jamaica Security Guarantor is incorporated or organized
under the laws of Jamaica. Jamaica Security Guarantor’s principal place of
business and chief executive office is the address of the Jamaica Property, and
the place where Jamaica Security Guarantor keeps its books and records,
including recorded data of any kind or nature, regardless of the medium of
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four (4) months (or, if less than four (4) months,
the entire period of the existence of Jamaica Security Guarantor) and will
continue to be the address of Jamaica Security Guarantor set forth in the first
paragraph of this Agreement and/or the address of the Jamaica Property, as
applicable (unless Jamaica Security Guarantor notifies Agent in writing at least
thirty (30) days prior to the date of such change). DR Security Guarantor is
incorporated or organized under the laws of the Netherlands. DR Security
Guarantor has a branch in the Dominican Republic of which the place of business
and chief executive office is the address of the DR Property, and the place
where the branch of DR Security Guarantor keeps its books and records, including
recorded data of any kind or nature with respect to the DR Property, regardless
of the medium of recording, including software, writings, plans, specifications
and schematics, has been for the preceding four (4) months (or, if less than
four (4) months, the entire period of the existence of DR Security Guarantor)
and will continue to be the address of the branch of DR Security Guarantor
and/or the address of the DR Property, as applicable (unless DR Security
Guarantor notifies Agent in writing at least thirty (30) days prior to the date
of such change).

3.1.2 Proceedings. This Agreement and the other Loan Documents have been duly
authorized, executed and delivered by Borrower and Security Guarantor and
constitute a legal, valid and binding obligation of Borrower and Security
Guarantor, enforceable against Borrower and Security Guarantor in accordance
with their respective terms, except as such enforcement may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

3.1.3 No Conflicts. The execution and delivery of this Agreement and the other
Loan Documents by Borrower and Security Guarantor and the performance of their
respective obligations hereunder and thereunder will not conflict in any
material respect with any provision of any law or regulation to which Borrower
or Security Guarantor is subject, or materially conflict with, result in a
material breach of, or constitute a material default under, any of the terms,
conditions or provisions of any of Borrower’s or Security Guarantor’s
organizational documents or any agreement or instrument to which Borrower or
Security Guarantor is a party or by which it is bound, or any order or decree
applicable to Borrower or Security Guarantor, or result in the creation or
imposition of any lien on any of Borrower’s or Security Guarantor’s assets or
property (other than pursuant to the Loan Documents).

 

-31-



--------------------------------------------------------------------------------

3.1.4 Litigation. There is no action, suit, arbitration or governmental
investigation or proceeding pending, filed or, to Borrower’s or and Security
Guarantor’s knowledge, threatened in writing against Borrower, Security
Guarantor, Pledgor, Pledgee, Borrower Parties, or any Individual Property in any
court or by or before any other Governmental Authority which, if determined
adversely against Borrower, Security Guarantor, Borrower Parties, or any
Individual Property, would result in a Material Adverse Effect.

3.1.5 Agreements. Neither Borrower nor Security Guarantor is a party to any
agreement or instrument or subject to any restriction which would be reasonably
expected to cause a Material Adverse Effect. Neither Borrower nor Security
Guarantor is in default with respect to any order or decree of any court or any
order, regulation or demand of any Governmental Authority, which default would
be reasonably expected to cause a Material Adverse Effect. Neither Borrower nor
Security Guarantor is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance or any other agreement or instrument to
which it is a party or by which it or any Individual Property is bound which
default would be reasonably expected to cause a Material Adverse Effect. Neither
Borrower nor Security Guarantor has any material financial obligation
(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower or Security
Guarantor is a party or by which Borrower, Security Guarantor, or any Individual
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the applicable Individual Property and
(b) obligations under the Loan Documents.

3.1.6 Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower, Security Guarantor, Pledgor, or Guarantor of, or compliance by
Borrower, Security Guarantor, Pledgor, or Guarantor with, this Agreement or the
other Loan Documents or the consummation of the transactions contemplated
hereby, other than those which have been obtained by Borrower, Security
Guarantor, Pledgor, and/or Guarantor.

3.1.7 Title. (i) DR Security Guarantor exclusively owns title to the real
property and has the full right of use, possession and disposition thereof,
comprising the DR Property and good title to the balance of the DR Property
owned by it, free and clear of all Liens whatsoever except the Permitted
Encumbrances and (ii) Jamaica Security Guarantor is the registered proprietor of
the fee simple interest in the real property comprising the Jamaica Property and
good title to the balance of the Jamaica Property owned by it, free and clear of
all Liens whatsoever except the Permitted Encumbrances. Each Security Instrument
and each Debenture, when properly recorded in the appropriate records, together
with any UCC financing statement required to be filed in connection therewith,
and upon the payment of all fees required in connection therewith, will create
(i) a legal, valid and enforceable first priority, perfected lien on the
applicable Individual Property owned by the applicable Security Guarantor,
subject only to Permitted Encumbrances and (ii) a legal, valid and enforceable
first priority, perfected security interest in and to, and perfected collateral
assignments of, all personalty (including the Leases

 

-32-



--------------------------------------------------------------------------------

and Rents), and all other collateral securing the Loan that may be perfected by
the filing of a UCC financing statement, in each case subject only to any
Permitted Encumbrances. There are no mechanics’, materialman’s or other similar
liens or claims that have been or may be filed for work, labor or materials
affecting any Individual Property that are or may be liens prior to, or equal or
coordinate with, the lien of the Security Instrument other than any unfiled
Liens that may arise out of the Outstanding Work Costs prior to such amounts
being paid in accordance with the terms and provisions of Section 4.1.16. The
Collateral set forth in and encumbered by the Security Instrument (including the
Release Parcel) with respect to the Jamaica Property constitutes all of the real
property owned by Jamaica Security Guarantor and/or its Affiliates with respect
to the Jamaica Property (including, without limitation, any real property which
could reasonably be expected to be considered as an expansion parcel which could
be used to add hotel rooms to the Jamaica Property).

3.1.8 ERISA; No Plan Assets.

(a) As of the date hereof and throughout the term of the Loan (a) no Borrower
nor any Security Guarantor is and will not be an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, (b) no Borrower
nor any Security Guarantor is and will not be a “governmental plan” within the
meaning of Section 3(32) of ERISA, (c) transactions by or with any Borrower or
Security Guarantor are not and will not be subject to any state statute,
regulation or ruling regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (d) none of the assets of any Borrower or
Security Guarantor constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA. As of the date hereof, none of Borrower, Security
Guarantor, nor any Employee Benefit Affiliate maintains, sponsors or contributes
to a Defined Benefit Plan that is subject to Title I of ERISA or a Multiemployer
Plan.

(b) Each Plan is in compliance in form and operation with its terms and with all
applicable laws and regulations, including ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment), except where any failure to comply would not
reasonably be expected to have a Material Adverse Effect. Each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the IRS to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes or is comprised of a master or prototype
plan that has received a favorable opinion letter from the IRS, and, nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would materially adversely affect the issuance of a favorable
determination letter or otherwise materially adversely affect such
qualification). No ERISA Event has occurred other than as would not have a
Material Adverse Effect.

(c) There exists no Unfunded Pension Liability with respect to any Defined
Benefit Plan, except as would not have a Material Adverse Effect.

(d) None of Borrower, any subsidiary of Borrower or any Employee Benefit
Affiliate is making or accruing an obligation to make contributions, or has
within any of the five calendar years immediately preceding the date this
assurance is, made or accrued an obligation to make contributions to any
Multiemployer Plan.

 

-33-



--------------------------------------------------------------------------------

(e) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of Borrower, any
subsidiary of Borrower or any Employee Benefit Affiliate, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected either singly or in
the aggregate to have a Material Adverse Effect.

(f) Borrower, any subsidiary of Borrower and any Employee Benefit Affiliate have
made all material contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, the terms
of such Plan or Multiemployer Plan, respectively, or any contract or agreement
requiring contributions to a Plan or Multiemployer Plan save where any failure
to comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(g) No Plan which is subject to Section 412 of the Code or Section 302 of ERISA
has applied for or received an extension of any amortization period, within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA. Borrower, any
subsidiary of Borrower, and any Employee Benefit Affiliate have not ceased
operations at a facility so as to become subject to the provisions of
Section 4068(a) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions.    None of Borrower, any subsidiary of Borrower or any Employee
Benefit Affiliate have incurred or reasonably expect to incur any liability to
PBGC save for any liability for premiums due in the ordinary course or other
liability which would not reasonably be expected to have a Material Adverse
Effect, and no lien imposed under the Code or ERISA on the assets of Borrower or
any subsidiary of Borrower or any Employee Benefit Affiliate exists or is likely
to arise on account of any Plan. None of Borrower, any subsidiary of Borrower or
any Employee Benefit Affiliate has any liability under Section 4069 or 4212(c)
of ERISA.

3.1.9 Compliance. Except as disclosed in the engineering reports or property
condition reports delivered to Agent in connection with the closing of the Loan,
and subject to the missing licenses, permits, and approvals scheduled on
Schedule 3.1.18 attached hereto, each Borrower, each Security Guarantor, each
Individual Property and the use of each Individual Property complies in all
material respects with all applicable Legal Requirements, including, without
limitation, parking, building, zoning and land use laws, ordinances,
regulations, and codes. Neither Borrower nor Security Guarantor is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which would be reasonably expected to cause a
Material Adverse Effect. Neither Borrower nor Security Guarantor has committed
any act which may give any Governmental Authority the right to cause Security
Guarantor to forfeit any Individual Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
Each Individual Property is used exclusively as a hotel resort and other
appurtenant and related uses (excluding the Release Parcel). In the event that
all or any part of the Improvements are destroyed or damaged, said Improvements
can be legally reconstructed to substantially the same condition prior to such
damage or destruction, and thereafter exist for the same use without violating
any zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits.

 

-34-



--------------------------------------------------------------------------------

3.1.10 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Agent and Agent in respect of the Property (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of the Property as of the date of such reports, and (iii) have been
prepared in accordance with GAAP or the Uniform System of Accounts (or such
other accounting method reasonably approved by Agent) throughout the periods
covered, except as disclosed therein. Neither Borrower nor Security Guarantor
has any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower or Security Guarantor and reasonably
likely to cause a Material Adverse Effect, except as referred to or reflected in
said financial statements and except as the same may be affected by the ongoing
COVID-19 pandemic. Since the date of the financial statements, there has been no
material adverse change in the financial condition, operations or business of
Borrower, Security Guarantor, or the Property from that set forth in said
financial statements.

3.1.11 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s or Security Guarantor’s knowledge, is contemplated or threatened
with respect to all or any portion of the Property or for the relocation of
roadways providing access to the Property.

3.1.12 Utilities and Public Access. The Property is located on or adjacent to a
dedicated road and is served by water, sewer, electric, sanitary sewer and storm
drain facilities adequate to service the Property for its current and intended
uses. The Property has, or is served by, parking to the extent required to
comply with all Franchise Agreements and all Legal Requirements.

3.1.13 Separate Lots. (i) The Jamaica Property is contained in one or more
parcels of land being all of the lands contained in one or more certificates of
title registered in the name of Jamaica Security Guarantor and does not require
a subdivision of any parcels of land comprised in any certificate of title other
than the Release Parcel, and (ii) the DR Property is comprised of one parcel.

3.1.14 Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

3.1.15 Enforceability. The Loan Documents are not subject to any right of
rescission, set off, abatement, diminution, counterclaim or defense by Borrower
or Security Guarantor, including the defense of usury, nor would the operation
of any of the terms of the Loan Documents, or the exercise of any right
thereunder, render the Loan Documents unenforceable (except as such enforcement
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)), and neither
Borrower nor Security Guarantor has asserted any right of rescission, set off,
abatement, diminution, counterclaim or defense with respect thereto.

 

-35-



--------------------------------------------------------------------------------

3.1.16 Intentionally Omitted.

3.1.17 Insurance. Borrower or Security Guarantor, as applicable, has obtained
and has delivered to Agent copies of the certificates of insurance for the
Policies, with all premiums that are due having been paid thereunder, reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement. No claims have been made under any of the Policies, and no Person,
including Borrower and Security Guarantor, has done, by act or omission,
anything which would impair the coverage of any of the Policies.

3.1.18 Licenses. Except for those licenses, permits and approvals set forth on
Schedule 3.1.18, all certifications, permits, licenses and approvals, including
without limitation, liquor or alcoholic beverage licenses (to the extent
required by applicable Legal Requirements for the service of liquor or alcoholic
beverages) and certificates of completion and occupancy permits required of
Borrower or Security Guarantor by any Governmental Authority for the legal use,
occupancy and operation of each Individual Property in the manner in which the
applicable Individual Property is currently being used, occupied and operated
(“Licenses”) have been obtained and are in full force and effect. The failure to
obtain the licenses, permits and approvals set forth on Schedule 3.1.18 is not
reasonably likely to have a Material Adverse Effect. Security Guarantor shall
use commercially reasonable efforts, consistent with comparable hotel operators
in the applicable jurisdiction, to obtain each of the applicable licenses,
permits and approvals set forth on Schedule 3.1.18.

3.1.19 Intentionally Omitted.

3.1.20 Physical Condition. Except as disclosed in the engineering reports or
property condition reports delivered to Agent in connection with the closing of
the Loan, or otherwise disclosed in writing by a Borrower Party to Agent or
Lender (including, without limitation, in any property condition report or
similar property assessment), to Borrower’s and Security Guarantor’s knowledge,
each Individual Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in any Individual Property, whether latent or otherwise, and neither
Borrower nor Security Guarantor has received notice from any insurance company
or bonding company of any defects or inadequacies in any Individual Property, or
any part thereof, which would reasonably be expected to adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

3.1.21 Boundaries. Except as disclosed in any survey or title reports (including
without limitation, any certificate of title or similar document issues in the
applicable jurisdiction) provided to Agent or Lender in connection with the
closing of the Loan, all of the improvements which were included in determining
the appraised value of each Individual

 

-36-



--------------------------------------------------------------------------------

Property lie wholly within the boundaries and building restriction lines of such
Individual Property, and no improvements on adjoining properties encroach upon
such Individual Property, and no easements or other encumbrances affecting such
Individual Property encroach upon any of the improvements, so as to cause a
Material Adverse Effect.

3.1.22 Leases. Each of Borrower and Security Guarantor represents and warrants
to Agent with respect to the Leases that: (a) the list of Leases set forth on
Schedule I is true, complete and correct, the Property is not subject to any
Leases other than the Leases described in Schedule I, (b) Security Guarantor is
the sole owner of the entire lessor’s interest in the Leases, (c) the Leases
identified on Schedule I are in full force and effect, there are no material
defaults thereunder by Borrower or Security Guarantor, or, to Borrower’s and
Security Guarantor’s knowledge, any other party thereto with respect to any
Major Lease, in either case, beyond any applicable notice or cure period, and,
to Borrower’s and Security Guarantor’s knowledge, there are no conditions that,
with the passage of time or the giving of notice, or both, would constitute
defaults thereunder, and, to Borrower’s and Security Guarantor’s knowledge, no
Tenant under a Major Lease is subject to an action under any state or federal
bankruptcy, insolvency, or similar laws or regulations, (d) the copies of the
Leases delivered to Agent are true and complete, and there are no oral
agreements with respect thereto, (e) no Rent (including security deposits) for
any Major Lease has been paid more than one (1) month in advance of its due
date, all Rents due have been paid in full and no Tenant is in arrears in its
payment of Rent, (f) to Borrower’s and Security Guarantor’s knowledge, there
exist no offsets or defenses to the payment of any portion of the Rents under
Major Leases and Security Guarantor has no monetary obligation to any Tenant
under any Major Lease except as may be expressly set forth in such Lease,
(g) neither Borrower nor Security Guarantor has received any written notice from
any Tenant under a Major Lease challenging the validity or enforceability of any
Major Lease, (h) no person or entity has any possessory interest in, or right to
occupy, the Property except under and pursuant to a Lease and other than hotel
guests and patrons, (i) all security deposits relating to the Major Leases
reflected on Schedule I have been collected by Security Guarantor and are being
held in accordance with Legal Requirements, (j) no brokerage commissions or
finders’ fees are due and payable regarding any Lease, (k) all Tenants under
Major Leases at the Property as of the date hereof are paying full rent under
their Leases and have not exercised any right to “go dark” that they may have
under the provisions of their Leases, (l) all work to be performed by Security
Guarantor under each Major Lease has been performed as required and has been
accepted by the applicable Tenant to the extent required, (m) except as set
forth in the schedule of Leases, any payments, free rent, partial rent, rebate
of rent or other payments, credits, allowances or abatements required to be
given by Borrower to any Tenant under a Major Lease has already been received by
such Tenant, (n) no Tenant under any Lease (or any sublease) is an Affiliate of
Borrower or Security Guarantor, and (o) no Tenant under any Lease has a right or
option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the Improvements of which the leased premises are a part.
Notwithstanding the foregoing, due to the pandemic caused by COVID-19 and the
temporary closure of the Hyatt Ziva & Zilara Cap Cana, a verbal agreement was
reached by with the Tenants under the Leases pursuant to which DR Security
Guarantor agreed that it would not bill the Tenants the monthly fees owed by
each Tenant for the months of April, May and June 2020. These verbal agreements
may be formalized in writing and may be subject to change based on Force
Majeure.

 

-37-



--------------------------------------------------------------------------------

3.1.23 Filing and Recording Taxes. All mortgage, security instrument, charge,
mortgage recording and/or registering, stamp, intangible or other similar tax
required to be paid under applicable Legal Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, the Pledge Agreement, and the Debenture, have been paid or
are being paid (or escrowed to be paid) simultaneously herewith. All Taxes,
Other Charges and other governmental assessments due and owing in respect of the
Property have been paid, or an escrow of funds in an amount sufficient to cover
such payments has been established hereunder.

3.1.24 Single Purpose.

(a) Each Borrower, and to the extent expressly set forth herein each Security
Guarantor, hereby represents and warrants to, and covenants with, Agent that as
of the date hereof and until such time as the Debt shall be paid in full:

(i) Neither Borrower nor Security Guarantor will own any asset or property other
than, with respect to Security Guarantor only, (A) the Property, and
(B) personal property and similar property rights necessary for the ownership or
operation of the Property. Security Guarantor has not owned any material assets
other than the Property and other assets incidental to its ownership of the
Property.

(ii) Neither Borrower nor Security Guarantor will, engage in any material
business other than (A) with respect to Borrower, obtaining the Loan, and
(B) with respect to Security Guarantor, the ownership, management, operation and
financing of the Property and Security Guarantor will conduct and operate its
business in accordance with the Loan Documents. Security Guarantor has not
engaged in any material business other than the ownership, management, operation
and financing of the Property and activities incidental thereto.

(iii) Neither Borrower nor Security Guarantor will either enter into, any
Material Agreement with any Affiliate of Borrower or Security Guarantor
(excluding all Affiliate agreements in place as of the Closing Date including,
without limitation, the Management Agreements and Marketing Services
Agreements), any constituent party of Borrower, Security Guarantor, or any
Affiliate of any constituent party, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any such party.

(iv) Neither Borrower nor Security Guarantor will incur any Indebtedness,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (A) the Debt, (B) with respect to Security Guarantor
only, trade and operational indebtedness incurred in the ordinary course of
business with trade creditors, provided such indebtedness is (1) unsecured, (2)
not evidenced by a note, (3) on commercially reasonable terms and conditions,
and (4) due not more than sixty (60) days past the date incurred and paid on or
prior to such date, (C) Permitted Intercompany Debt and/or (D) with respect to
Security Guarantor only, Permitted Equipment Leases; provided however, the
aggregate amount of the indebtedness described in (B) shall not exceed at any
time four percent (4%) of the Allocated Loan Amount associated with the
Individual Property

 

-38-



--------------------------------------------------------------------------------

owned by the applicable Security Guarantor. Security Guarantor has not incurred
any Indebtedness which will be outstanding after the funding of the Loan (it
being understood that certain Indebtedness may be paid from the funding of the
Loan) except for (i) Indebtedness incurred in the ordinary course of business
with trade creditors, provided that such indebtedness (other than Permitted
Intercompany Debt) is (1) unsecured, (2) not evidenced by a note, (3) on
commercially reasonable terms and conditions, and (4) due not more than one
hundred fifty (150) days past the date incurred and paid on or prior to such
date, (ii) Permitted Equipment Leases, (iii) Permitted Intercompany Debt, or
(iv) the Indebtedness relating to the Outstanding Work Costs.

(v) Neither Borrower nor Security Guarantor will make any loans or advances to
any third party or any investment in any third party (including any Affiliate or
constituent party), and neither has acquired and neither shall acquire
obligations or securities of its Affiliates or any other party (except with
respect to each Security Guarantor’s ownership of the equity ownership interests
in the applicable Borrower), in each case, except as expressly permitted
pursuant to the Loan Documents.

(vi) Each Borrower and each Security Guarantor has been, and intends to remain
solvent (when considered on a collective basis) and each intends to pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets (other than Borrower) as the same shall become due;
provided, that, in each such case, there exists sufficient cash flow from the
Property to do so, and further provided however this provision shall not require
any Constituent Member of Borrower or Security Guarantor, or any other Person,
to make any capital contributions to Borrower or Security Guarantor.
Notwithstanding the foregoing, Borrower shall not be violation of this clause
(vi) by reason of inadequate cash flow from the Property or a decline in the
value of the Property.

(vii) Borrower and Security Guarantor will do or cause to be done all things
necessary to observe organizational formalities and preserve its existence, and
neither Borrower nor Security Guarantor will, nor will Borrower nor Security
Guarantor permit any constituent party to amend, modify, terminate or otherwise
change the partnership certificate, partnership agreement, articles of
incorporation and bylaws, operating agreement, trust or other organizational
documents of Borrower, Security Guarantor, or any constituent party of Borrower
or Security Guarantor without the prior consent of Agent in any manner that
(i) violates the single purpose covenants applicable to such Borrower or
Security Guarantor as set forth in this Agreement, or (ii) amends, modifies or
otherwise changes any provision thereof that (A) by its terms cannot be modified
at any time when the Loan is outstanding, (B) by its terms cannot be modified
without Agent’s or Lender’s consent, or (C) is otherwise prohibited from being
amended or modified pursuant to this Agreement or the other Loan Documents..

(viii) Borrower and Security Guarantor will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any constituent party (other than those of any Borrower and the applicable
Security Guarantor that holds the ownership interests of such Borrower, whose
books, records, financial statements and bank accounts may be consolidated).
Neither Borrower’s nor Security

 

-39-



--------------------------------------------------------------------------------

Guarantor’s assets have been listed and neither’s assets will be listed as
assets on the financial statement of any other Person (other than Borrower
and/or Security Guarantor); provided, however, that Borrower’s or Security
Guarantor’s assets may be included in a consolidated financial statement of its
Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Borrower,
Security Guarantor, and such Affiliates and to indicate that Borrower’s and
Security Guarantor’s assets and credit are not available to satisfy the debts
and other obligations of such Affiliates or any other Person and (ii) such
assets shall be listed on each of Borrower’s and Security Guarantor’s own
separate balance sheet. Borrower will file its own tax returns (to the extent
each is required to file any such tax returns) and has not and will not file a
consolidated federal income tax return with any other Person other than Security
Guarantor (except to the extent that it is required to file consolidated income
tax returns by law).

(ix) Borrower and Security Guarantor will be and will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate of Borrower, Security Guarantor, or any constituent party of
Borrower or Security Guarantor, but excluding any separateness between Borrower
and the applicable Security Guarantor that holds the ownership interests of such
Borrower), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name (other than with respect
to Borrower), shall not identify itself or any of its Affiliates as a division
or part of the other and shall maintain and utilize separate stationery,
invoices and checks bearing its own name (other than Borrower and the applicable
Security Guarantor that holds the ownership interests of such Borrower).

(x) Borrower and Security Guarantor will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character in light of its contemplated business operations (provided that
(i) there exists sufficient cash flow from the Property to do so and this
provision shall not require any Constituent Member of Borrower or Security
Guarantor, or any other Person, to make any capital contributions to Security
Guarantor and (ii) it is acknowledged that Borrower has no operations nor
obligations other than the Debt and shall not be required to maintain any
capital).

(xi) Neither Borrower, Security Guarantor, nor any constituent party or either
has or will seek or effect the liquidation, dissolution, winding up,
liquidation, consolidation or merger, in whole or in part, of Borrower or
Security Guarantor.

(xii) Neither Borrower nor Security Guarantor will commingle the funds and other
assets of Borrower or Security Guarantor with those of any Affiliate or
constituent party or any other Person (other than the commingling of funds
between Borrower and Security Guarantor or in connection with the collection of
Rents from a Property by an Affiliate of Borrower or Security Guarantor), and
has and will hold all of its assets in its own name.

(xiii) Borrower and Security Guarantor will maintain its assets (if any) in such
a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or constituent party
or any other Person.

 

-40-



--------------------------------------------------------------------------------

(xiv) Neither Borrower nor Security Guarantor will guarantee or become obligated
for the debts of any other Person), and neither will hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person (other than, in each case, (i) the applicable Security
Guarantor that holds the ownership interests of any Borrower guaranteeing,
becoming obligated for, or holding itself out as responsible for, the debts of
such Borrower, (ii) pursuant to the Loan Documents) or (iii) as a result of
being a member of a fiscal unity for Dutch tax purposes.

(xv) Intentionally omitted.

(xvi) Neither Borrower nor Security Guarantor will permit any Affiliate or
constituent party independent access to its bank accounts (other than Borrower,
Security Guarantor, or Manager).

(xvii) Security Guarantor shall pay from its own funds Borrower’s and its own
liabilities and expenses (provided, that, such expenses may be processed and
paid on behalf of Borrower or Security Guarantor, from Security Guarantor’s
assets, by an Affiliate of Borrower or Security Guarantor); provided, that, this
provision shall not require any Constituent Member of Borrower or Security
Guarantor, or any other Person, to make any capital contributions to Borrower or
Security Guarantor).

(xviii) Security Guarantor shall compensate each of its consultants and agents
from its funds for services provided; provided, that, this provision shall not
require any Constituent Member of Borrower or Security Guarantor, or any other
Person, to make any capital contributions to Borrower or Security Guarantor).

(xix) Without the unanimous written consent of all of its partners or members,
as applicable, and the consent of each Independent Director (regardless of
whether such Independent Director is engaged at the Borrower or SPC Party
level), neither Borrower nor Security Guarantor shall take any Material Action.

Notwithstanding anything to the contrary contained in this Section 3.1.24,
without the consent or approval of Agent or any Lender, Borrower and/or Security
Guarantor (or any Affiliate thereof) shall be permitted to enter into unsecured
intercompany loans made from the direct or indirect owners of Borrower or
Security Guarantor solely to support the operations, investments, and funding
needs of Security Guarantor, Borrower and/or any Individual Property (the
“Permitted Intercompany Debt”); provided, that, for the avoidance of doubt,
neither Borrower nor Security Guarantor shall be permitted to enter into
unsecured intercompany loans unrelated to the operations, investments, and
funding needs of Security Guarantor, Borrower and/or any Individual Property.
Permitted Intercompany Debt may be evidenced by a note or other related
documentation, and the existence of such Permitted Intercompany Debt shall not
be considered a default of any provision of the Loan Documents as long as such
Permitted Intercompany Debt (i) is unsecured, (ii) is, by its terms, subordinate
in all respects to the Debt, and (iii) provides that it in the event of an
exercise of remedies by Agent or Lender under the Pledge Agreement which results
in the ownership of the equity interests in any Person by Agent or Lender, any
Permitted Intercompany Debt owing by such Person shall be deemed cancelled.

 

-41-



--------------------------------------------------------------------------------

(b) Intentionally Omitted.

(c) If Borrower is a limited partnership or a limited liability company (other
than an Acceptable LLC), each general partner or managing member (each, a “SPC
Party”) shall be a corporation or an Acceptable LLC (I) whose sole asset is its
interest in Borrower , (II) which has not been and shall not be permitted to
engage in any business or activity other than owning an interest in Borrower;
(III) which has not been and shall not be permitted to incur any debt, secured
or unsecured, direct or contingent (including guaranteeing any obligation); and
(IV) which has and will at all times own at least a 0.5% direct equity ownership
interest in Borrower or Security Guarantor. Each such SPC Party will at all
times comply, and will cause Borrower to comply, with each of the
representations, warranties, and covenants contained in this Section 3.1.24 (to
the extent applicable) as if such representation, warranty or covenant was made
directly by such SPC Party, to the extent applicable. If an SPC Party is
required hereunder, upon the withdrawal or the disassociation of an SPC Party
from Borrower, Borrower shall promptly appoint a new SPC Party whose articles of
incorporation or organization are substantially similar to those of such SPC
Party. Lender and Agent each hereby acknowledge that each Borrower is an
Acceptable LLC as of the Effective Date and as long as each Borrower remains an
Acceptable LLC then such Borrower does not require an SPC Party.

(d) (I) In the event Borrower or the SPC Party is an Acceptable LLC, the limited
liability company agreement of Borrower or the SPC Party (as applicable) (the
“LLC Agreement”) shall provide that (i) upon the occurrence of any event that
causes the last remaining member of Borrower or the SPC Party (as applicable)
(“Member”) to cease to be the member of Borrower or the SPC Party (as
applicable) (other than (A) upon an assignment by Member of all of its limited
liability company interest in Borrower or the SPC Party (as applicable) and the
admission of the transferee in accordance with the Loan Documents and the LLC
Agreement, or (B) the resignation of Member and the admission of an additional
member of Borrower, or the SPC Party (as applicable) in accordance with the
terms of the Loan Documents and the LLC Agreement), any person acting as
Independent Director of Borrower or the SPC Party (as applicable) shall, without
any action of any other Person and simultaneously with the Member ceasing to be
the member of Borrower or the SPC Party (as applicable) automatically be
admitted to Borrower or the SPC Party (as applicable) as a member with a 0%
economic interest (“Special Member”) and shall continue Borrower or the SPC
Party (as applicable) without dissolution and (ii) Special Member may not resign
from Borrower or the SPC Party (as applicable) or transfer its rights as Special
Member unless (A) a successor Special Member has been admitted to Borrower or
the SPC Party (as applicable) as a Special Member in accordance with
requirements of Delaware law (as applicable) and (B) after giving effect to such
resignation or transfer, there remains at least one (1) Independent Director of
the Borrower or the SPC Party (as applicable) in accordance with
Section 3.1.24(e) below. The LLC Agreement shall further provide that
(i) Special Member shall automatically cease to be a member of Borrower or the
SPC Party (as applicable) upon the admission to Borrower or the SPC Party (as
applicable) of the first substitute member, (ii) Special Member shall be a
member of Borrower or the SPC Party (as applicable) that has no interest in the
profits, losses and capital of Borrower or the SPC Party (as applicable) and has
no right to receive any distributions of the assets of Borrower or the SPC

 

-42-



--------------------------------------------------------------------------------

Party (as applicable), (iii) pursuant to the applicable provisions of the
limited liability company act of the State of Delaware (as applicable, the
“Act”), Special Member shall not be required to make any capital contributions
to Borrower, Security Guarantor, or the SPC Party (as applicable) and shall not
receive a limited liability company interest in Borrower or the SPC Party (as
applicable), (iv) Special Member, in its capacity as Special Member, may not
bind Borrower or the SPC Party (as applicable) and (v) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, Borrower or the SPC Party (as applicable)
including, without limitation, the merger, consolidation or conversion of
Borrower or the SPC Party (as applicable); provided, however, such prohibition
shall not limit the obligations of Special Member, in its capacity as
Independent Director, to vote on such matters required by the Loan Documents or
the LLC Agreement. In order to implement the admission to Borrower or the SPC
Party (as applicable) of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to Borrower or the SPC
Party (as applicable) as Special Member, Special Member shall not be a member of
Borrower, Security Guarantor, or the SPC Party (as applicable), but Special
Member may serve as an Independent Director of Borrower or the SPC Party (as
applicable).

(II) The LLC Agreement shall further provide that (i) upon the occurrence of any
event that causes the Member to cease to be a member of Borrower or the SPC
Party (as applicable) to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower, or the
SPC Party (as applicable) agree in writing (A) to continue Borrower or the SPC
Party (as applicable) and (B) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Borrower
or the SPC Party (as applicable) effective as of the occurrence of the event
that terminated the continued membership of Member in Borrower or the SPC Party
(as applicable), (ii) any action initiated by or brought against Member or
Special Member under any laws relating to bankruptcy, insolvency or creditors
rights (“Creditors’ Rights Laws”) shall not cause Member or Special Member to
cease to be a member of Borrower or the SPC Party (as applicable) and upon the
occurrence of such an event, the business of Borrower or the SPC Party (as
applicable) shall continue without dissolution and (iii) each of Member and
Special Member waives any right it might have to agree in writing to dissolve
Borrower or the SPC Party (as applicable) upon the occurrence of any action
initiated by or brought against Member or Special Member under any Creditors’
Rights Laws, or the occurrence of an event that causes Member or Special Member
to cease to be a member of Borrower, Security Guarantor, or the SPC Party (as
applicable).

(e) The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable LLC) shall provide that at all times there shall be
at least one (1) duly appointed independent director of such entity (each, an
“Independent Director”) who shall (I) not have been at the time of each such
individual’s initial appointment, and shall not have been at any time during the
preceding five years, and shall not be at any time while serving as Independent
Director, either (i) a shareholder (or other equity owner) of, or an officer,
director (other than in its capacity as Independent Director), partner, member
or employee of, Borrower, Security, or any of its respective shareholders,
partners, members, subsidiaries or affiliates, (ii) a customer of, or supplier
to, or other Person who derives any of its purchases or revenues from its
activities with, Borrower, Security Guarantor, or any of its respective
shareholders, partners,

 

-43-



--------------------------------------------------------------------------------

members, subsidiaries or affiliates, (iii) a Person who Controls or is under
common Control with any such shareholder, officer, director, partner, member,
employee supplier, customer or other Person, or (iv) a member of the immediate
family of any such shareholder, officer, director, partner, member, employee,
supplier, customer or other Person, (II) be employed by, in good standing with
and engaged by Borrower or Security Guarantor in connection with, in each case,
an Approved ID Provider, and (III) have had at least three (3) years prior
experience as an Independent Director employed and in good standing with an
Approved ID Provider.

(f) The organizational documents of Borrower and/or the SPC Party, as
applicable, shall further provide that (I) the board of directors or managers of
Borrower and/or the SPC Party, as applicable, and the constituent members of
such entities (the “Constituent Members”) shall not take any action which, under
the terms of any organizational documents of Borrower and/or the SPC Party, as
applicable, requires (1) the unanimous vote of the board of directors or
managers of Borrower and/or the SPC Party or (2) the Constituent Members, unless
at the time of such action there shall be at least one (1) Independent Director
engaged as provided by the terms hereof; (II) any resignation, removal or
replacement of any Independent Director shall not be effective without two
(2) Business Days prior written notice to Agent accompanied by evidence that the
replacement Independent Director satisfies the applicable terms and conditions
hereof and of the applicable organizational documents; (III) to the fullest
extent permitted by applicable law, including Section 18-1101(c) of the Act and
notwithstanding any duty otherwise existing at law or in equity, the Independent
Directors shall consider only the interests of the Constituent Members and
Borrower and/or the SPC Party (including Borrower’s and any SPC Party’s
respective creditors) in acting or otherwise voting on the matters provided for
herein and in Borrower’s and SPC Party’s organizational documents (which such
fiduciary duties to the Constituent Members, Borrower and any SPC Party
(including Borrower’s, Security Guarantor’s, and any SPC Party’s respective
creditors), in each case, shall be deemed to apply solely to the extent of their
respective economic interests in Borrower and/or the SPC Party (as applicable)
exclusive of (x) all other interests (including, without limitation, all other
interests of the Constituent Members), (y) the interests of other affiliates of
the Constituent Members, Borrower, Security Guarantor, and/or the SPC Party and
(z) the interests of any group of affiliates of which the Constituent Members,
Borrower, Security Guarantor, and/or the SPC Party is a part); (IV) other than
as provided in subsection (III) above, the Independent Director shall not have
any fiduciary duties to any Constituent Members, any directors of Borrower,
Security Guarantor, and/or the SPC Party or any other Person; (V) the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing under applicable law; and (VI) to the fullest extent permitted by
applicable law, including Section 18-1101(e) of the Act, an Independent Director
shall not be liable to Borrower, Security Guarantor, the SPC Party, any
Constituent Member or any other Person for breach of contract or breach of
duties (including fiduciary duties), unless the Independent Director acted in
bad faith or engaged in willful misconduct.(g) Not later than ninety (90) days
after and as of the end of each fiscal year and at any other time upon request
from Agent, Borrower shall provide an Officer’s Certificate certifying, to
Borrower’s and Security Guarantor’s knowledge, Borrower’s and Security
Guarantor’s continued compliance with the terms of this Section 3.1.24.

 

-44-



--------------------------------------------------------------------------------

3.1.25 Tax Filings. To the extent required, each of Borrower and Security
Guarantor has timely filed (or has obtained effective extensions for filing) all
federal, state and local tax returns required to be filed and have paid or made
adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by Borrower or Security Guarantor. Each of
Borrower and Security Guarantor believes that its tax returns (if any) properly
reflect the income and taxes of Borrower and Security Guarantor for the periods
covered thereby, subject only to reasonable adjustments required by the Internal
Revenue Service or other applicable tax authority upon audit.

3.1.26 Solvency. (a) Neither Borrower nor Security Guarantor has entered into
the transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) each of Borrower and Security Guarantor received
reasonably equivalent value in exchange for its obligations under the Loan
Documents. Giving effect to the Loan, the fair saleable value of each of the
combined assets of Borrower and Security Guarantor exceeds and will, immediately
following the making of the Loan, exceed Borrower’s and Security Guarantor’s
total liabilities, as applicable, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
the combined assets of Borrower and Security Guarantor is and will, immediately
following the making of the Loan, be greater than Borrower’s and Security
Guarantor’s probable liabilities, as applicable, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. The combined assets of Borrower and Security Guarantor, immediately
following the making of the Loan, will not constitute unreasonably small capital
to carry out their respective businesses as conducted or as proposed to be
conducted. Neither Borrower nor Security Guarantor intends to, and nor does
either believe that it will, incur Indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its respective ability
(which, with respect to each Borrower, shall be considered collectively with the
ability of the Security Guarantor that holds the equity interests in such
Borrower), to pay such Indebtedness and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower or Security
Guarantor, as applicable, and the amounts to be payable on or in respect of
obligations of Borrower or Security Guarantor, as applicable). No petition in
bankruptcy has been filed against Borrower, Security Guarantor, or any
Constituent Member of Borrower or Security Guarantor and neither Borrower,
Security Guarantor, nor any Constituent Member of Borrower or Security Guarantor
has ever made an assignment for the benefit of creditors or taken advantage of
any insolvency act for the benefit of debtors.

3.1.27 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

3.1.28 Organizational Chart. The organizational chart attached as Schedule III
hereto, relating to Borrower, Security Guarantor, and certain Affiliates thereof
and other parties, is true, complete and correct on and as of the date hereof.

 

-45-



--------------------------------------------------------------------------------

3.1.29 Bank Holding Company. Neither Borrower nor Security Guarantor is a “bank
holding company” or a direct or indirect subsidiary of a “bank holding company”
as defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

3.1.30 Investment Company Act. Neither Borrower nor Security Guarantor is (1) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (2) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(3) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

3.1.31 No Bankruptcy Filing. Neither Borrower nor Security Guarantor has filed,
and neither is contemplating the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and neither Borrower nor Security Guarantor has any knowledge of any
Person contemplating the filing of any such petition against it.

3.1.32 Full and Accurate Disclosure. No information contained in this Agreement,
the other Loan Documents, or any written statement furnished by or on behalf of
Borrower or Security Guarantor pursuant to the terms of this Agreement contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. There is no fact or
circumstance presently known to Borrower or Security Guarantor which has not
been disclosed to Agent and which is reasonably likely to have a Material
Adverse Effect (excluding any facts or circumstances relating specifically to
the ongoing COVID-19 pandemic).

3.1.33 Foreign Person. Borrower is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

3.1.34 No Change in Facts or Circumstances; Disclosure. There has been no
material adverse change in any condition, fact, circumstance or event that would
make the financial statements, schedule of Leases, reports, certificates or
other documents submitted in connection with the Loan, including, without
limitation, the Application, inaccurate, incomplete or otherwise misleading in
any material respect or that otherwise may cause a Material Adverse Effect
(excluding any change in facts, conditions, circumstances or events relating to
the ongoing COVID-19 pandemic).

3.1.35 Management Agreement. Each Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. Other than the Management Agreements, there
exist no other agreements between any Security Guarantor and Manager currently
in effect concerning Manager’s management or operation of the applicable
Individual Property.

3.1.36 Intentionally Omitted.

 

-46-



--------------------------------------------------------------------------------

3.1.37 Operating Agreement Representations. There are no material defaults under
any Operating Agreement by Borrower or Security Guarantor or, to Borrower’s and
Security Guarantor’s knowledge, any other party, and to Borrower’s and Security
Guarantor’s knowledge, no event has occurred which, but for the passage of time,
the giving of notice, or both, would constitute a default under any Operating
Agreement, in each case, which is reasonably likely to result in a Material
Adverse Effect.

3.1.38 Material Agreements. There are no material defaults under any Material
Agreement by Borrower or Security Guarantor or, to Borrower’s and Security
Guarantor’s knowledge, any other party, and to Borrower’s and Security
Guarantor’s knowledge, no event has occurred which, but for the passage of time,
the giving of notice, or both, would constitute a default under any Material
Agreement, in each case, which is reasonably likely to result in a Material
Adverse Effect.

3.1.39 Illegal Activity/Forfeiture.

(a) No portion of any Individual Property has been or will be purchased,
improved, equipped or furnished with proceeds of any illegal activity (whether
or not such illegality is determined by local, State or federal law) and to the
best of Borrower’s and Security Guarantor’s knowledge, there are no illegal
activities (whether or not such illegality is determined by local, State or
federal law) or activities relating to controlled substances (as determined by
local, State or federal law) at any Individual Property.

(b) There has not been and shall never be committed by Borrower, Security
Guarantor, or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording the federal government or any
State or local government the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s or Security
Guarantor’s obligations under this Agreement, the Note, the Security Instrument,
or the other Loan Documents. Each of Borrower and Security Guarantor hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower also hereby covenants and
agrees that it shall not commit or permit, and shall take commercially
reasonable steps to prevent any illegal activities (whether or not such
illegality is determined by local, State or federal law) or activities relating
to controlled substances (as determined by local, State or federal law) at any
Individual Property.

3.1.40 Guarantor Representations. Each Borrower and each Security Guarantor
hereby represents and warrants that, as of the date hereof and continuing
thereafter for the term of the Loan, the representations and warranties set
forth in Subsections 3.1.1(a), 3.1.2 through 3.1.6, 3.1.10, 3.1.15, 3.1.25,
3.1.26, 3.1.28, 3.1.31 through 3.1.34, 3.1.39(b), 3.1.41 and 3.1.42 herein are
true and correct with respect to Guarantor, if and to the extent applicable to
such party. Wherever the term “Borrower” is used in each of the foregoing
Subsections it shall be deemed to be “Guarantor” if and to the extent applicable
(expressly excluding any representations personal or specific to Borrower
therein).

3.1.41 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any transfers of interests
permitted pursuant to

 

-47-



--------------------------------------------------------------------------------

the Loan Documents, (a) none of the funds or other assets of Borrower, any SPC
Party, Security Guarantor, Pledgee, Pledgor, Sponsor or Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any person,
entity or country (in each case excluding any holder of publicly traded shares
of Sponsor) which is a sanctioned person, entity or country under U.S. law,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder (including
regulations administered by the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of the Treasury and the Specially Designated Nationals List
maintained by OFAC) with the result that the investment in Borrower, any SPC
Party, Security Guarantor, Pledgee, Pledgor, Sponsor or Guarantor, as applicable
(whether directly or indirectly), is prohibited by Legal Requirements or the
Loan made by Lender is in violation of Legal Requirements (“Embargoed Person”);
(b) unless expressly waived in writing by Agent, no Embargoed Person has any
interest of any nature whatsoever in Borrower, any SPC Party, Security
Guarantor, Pledgee, Pledgor, Sponsor (other than any holder of publicly traded
shares of Sponsor) or Guarantor, as applicable, with the result that the
investment in Borrower, any SPC Party, Security Guarantor, Sponsor or Guarantor,
as applicable (whether directly or indirectly), is prohibited by Legal
Requirements or the Loan is in violation of Legal Requirements; and (c) to the
knowledge of Borrower and Security Guarantor, none of the funds of Borrower, any
SPC Party, Security Guarantor, Pledgee, Pledgor, Sponsor or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, any SPC Party, Security Guarantor, Pledgee, Pledgor,
Sponsor or Guarantor, as applicable (whether directly or indirectly), is
prohibited by Legal Requirements or the Loan is in violation of Legal
Requirements. Each of Borrower and Security Guarantor covenants and agrees that
in the event Borrower or Security Guarantor receives any written notice that
Borrower, any SPC Party, Security Guarantor, Pledgee, Pledgor, Sponsor or
Guarantor (or any of their respective beneficial owners, affiliates or
participants) or any Person that has an interest in the Property is designated
as an Embargoed Person, Borrower and/or Security Guarantor shall promptly within
two (2) Business Days notify Agent in writing. At Agent’s option, it shall be an
Event of Default hereunder if Borrower, any SPC Party, Security Guarantor,
Pledgee, Pledgor, Sponsor, Guarantor or any other party to the Loan is
designated as an Embargoed Person.

3.1.42 Patriot Act.

(a) All capitalized words and phrases and all defined terms used in the USA
Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes
and all orders, rules and regulations of the United States government and its
various executive departments, agencies and offices related to the subject
matter of the Patriot Act (collectively referred to in this Section only as the
“Patriot Act”) are incorporated into this Section. Each of Borrower and Security
Guarantor hereby represents and warrants that Borrower, any SPC Party, Security
Guarantor, Pledgee, Pledgor, Sponsor or Guarantor and each and every Person
affiliated with Borrower, any SPC Party, Security Guarantor, Pledgee, Pledgor,
Sponsor or Guarantor or that to Borrower’s and Security Guarantor’s knowledge
has an economic interest in Borrower or Security Guarantor, or, to Borrower’s
and Security Guarantor’s knowledge, that has or will have an interest in the
transaction contemplated by this Agreement or in the Property or will
participate, in any manner whatsoever, in the Loan, is (other than any holder of
publicly traded shares of Sponsor or any publicly traded shares of an Affiliate
Controlled by Sponsor): (i) in full

 

-48-



--------------------------------------------------------------------------------

compliance with all applicable requirements of the Patriot Act and any
regulations issued thereunder; (ii) operated under policies, procedures and
practices, if applicable, that are in compliance with the Patriot Act and
available to Agent for their review and inspection during normal business hours
and upon reasonable prior notice; (iii) not in receipt of any notice from the
Secretary of State or the Attorney General of the United States or any other
department, agency or office of the United States claiming a violation or
possible violation of the Patriot Act; (iv) not a person who has been determined
by competent authority to be subject to any of the prohibitions contained in the
Patriot Act; and (v) not owned or controlled by or now acting and or will in the
future act for or on behalf of any person who has been determined to be subject
to the prohibitions contained in the Patriot Act. Each of Borrower and Security
Guarantor covenants and agrees that in the event Borrower or Security Guarantor
receives any notice that Borrower, any SPC Party, Security Guarantor, Pledgee,
Pledgor, Sponsor (other than any holder of publicly traded shares of Sponsor) or
Guarantor (or any of their respective beneficial owners, affiliates or
participants) or any Person that has an ownership interest in the Property
(other than any holder of publicly traded shares of Sponsor) is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower or Security Guarantor shall
promptly notify Agent. At Agents’ option, it shall be an Event of Default
hereunder if Borrower, any SPC Party, Security Guarantor, Pledgee, Pledgor,
Sponsor, Guarantor, or any other Borrower Party is indicted, arraigned or
custodially detained on charges involving money laundering or predicate crimes
to money laundering.

(b) The Patriot Act requires all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Agent may
from time-to-time request, and the Borrower and Security Guarantor shall provide
to Agent, the Borrower’s and Security Guarantor’s name, address, tax
identification number and/or such other identification information as shall be
necessary for Agent to comply with federal law. An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

3.1.43 Franchise Agreement. Each Franchise Agreement is in full force and effect
and there is no default thereunder by Borrower or Security Guarantor or, to
Borrower’s and Security Guarantor’s knowledge, any other party thereto and, to
Borrower’s and Security Guarantor’s knowledge, no event has occurred that, with
the passage of time and/or the giving of notice would constitute a default
thereunder.

3.1.44 Marketing Services Agreement. Each Marketing Services Agreement is in
full force and effect and there is no default thereunder and, to Borrower’s and
Security Guarantor’s knowledge, no event has occurred that, with the passage of
time and/or the giving of notice would constitute a default thereunder.

Section 3.2 Survival of Representations. The representations and warranties set
forth in Section 3.1 above shall survive for so long as any amount remains
payable to Agent or Lender under this Agreement or any of the other Loan
Documents.

 

-49-



--------------------------------------------------------------------------------

ARTICLE IV.

BORROWER COVENANTS

Section 4.1 Borrower and Security Guarantor Affirmative Covenants. Each Borrower
and each Security Guarantor hereby covenants and agrees with Agent and Lender
that:

4.1.1 Existence; Compliance with Legal Requirements. Borrower and Security
Guarantor shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence and all material rights,
Licenses, permits, trade names, and franchises (except to the extent such
rights, Licenses, permits, trade names and/or franchises are replaced or
terminated in the normal course of business without violation of this Agreement)
and comply in all material respects with all Legal Requirements applicable to it
and the Property. Borrower, Security Guarantor, Guarantor, Pledgor, and Pledgee
shall continue to comply with Legal Requirements relating to OFAC, Embargoed
Persons and the Patriot Act; including without limitation, the provisions of
Sections 3.1.41 and 3.1.42 hereof, throughout the term of the Loan.

4.1.2 Taxes and Other Charges. Borrower and/or Security Guarantor shall pay all
Taxes and Other Charges now or hereafter levied or assessed or imposed against
the Property or any part thereof before the same become delinquent; provided,
however, Borrower’s and Security Guarantor’s obligation to directly pay Taxes
shall be suspended for so long as Borrower and Security Guarantor comply with
the terms and provisions of Section 6.2 hereof. Borrower and/or Security
Guarantor shall furnish to Agent receipts for the payment of the Taxes and the
Other Charges prior to the date the same shall become delinquent; provided,
however, that neither Borrower nor Security Guarantor is required to furnish
such receipts for payment of Taxes in the event that such Taxes have been paid
by Agent pursuant to Section 6.2 hereof. Neither Borrower nor Security Guarantor
shall permit or suffer and shall promptly discharge any Lien or charge against
the Property, and shall promptly pay for all utility services provided to the
Property. After prior notice to Agent, Borrower and/or Security Guarantor, in
each case at its own expense, may contest by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Taxes or Other Charges or any workers’, mechanics’ or other similar Liens with
respect to the Property, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with all applicable statutes, laws and ordinances;
(iii) neither any Individual Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost;
(iv) Borrower and/or Security Guarantor shall promptly upon final determination
thereof pay the amount of any such Taxes or Other Charges or other amounts
giving rise to such a Lien, together with all costs, interest and penalties
which may be payable in connection therewith; (v) if such contest relates to
Taxes or Other Charges, such proceeding shall suspend the collection of Taxes or
Other Charges from the applicable Individual Property; and (vi) Borrower and/or
Security Guarantor shall deposit with Agent cash, or other security as may be
approved by Agent, in an amount equal to one hundred ten percent (110%) of the
contested amount (less any amount being held as Reserve Funds for such Taxes or
Other Charges), to insure the payment of any such Taxes or Other Charges or
other amounts giving rise to such Lien, together with all interest and penalties
thereon. Agent may pay over any such cash or other security held by Agent to the
claimant entitled thereto at any time when, in the judgment of Agent, the
entitlement of such claimant is established.

 

-50-



--------------------------------------------------------------------------------

4.1.3 Litigation. Borrower and/or Security Guarantor shall give prompt notice to
Agent of any litigation or governmental proceedings pending or threatened in
writing against the Property, Borrower, Security Guarantor, any SPC Party, or
any Guarantor which would reasonably be expected to cause a Material Adverse
Effect.

4.1.4 Access to Property. Borrower and/or Security Guarantor shall permit
agents, representatives and employees of Agent to inspect the Property or any
part thereof at reasonable hours upon reasonable advance written notice, subject
to the rights of Tenants under Leases and the rights of hotel guests and similar
invitees.

4.1.5 Further Assurances; Supplemental Mortgage Affidavits. Borrower and/or
Security Guarantor shall, in each case at Borrower’s or Security Guarantor’s
sole cost and expense:

(a) execute and deliver to Agent such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower and/or Security Guarantor under
the Loan Documents, as Agent may reasonably require; provided, that, the same do
not in any way increase the obligations of Borrower or Security Guarantor (other
than to a de minimis extent) or reduce Borrower’s or Security Guarantor’s rights
under the Loan Documents (other than to a de minimis extent), and

(b) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Agent shall
reasonably require from time to time; provided that in no event shall Borrower
or Security Guarantor be required to do or execute any act, conveyance or
assurance that impose greater obligations or liabilities on Borrower or Security
Guarantor (other than to a de minimis extent) or reduce Borrower’s or Security
Guarantor’s rights under the Loan Documents from those otherwise provided for
therein (other than to a de minimis extent).

4.1.6 Financial Reporting.

(a) Borrower and Security Guarantor shall keep and maintain or will cause to be
kept and maintained proper and accurate books and records, in accordance with
GAAP or the Uniform System of Accounts (or such other accounting method
reasonably approved by Agent), reflecting the financial affairs of Borrower and
Security Guarantor. Agent shall have the right from time to time during normal
business hours upon reasonable prior written notice to Borrower and/or Security
Guarantor to examine such books and records at the office of Borrower and/or
Security Guarantor or other Person maintaining such books and records and to
make such copies or extracts thereof as Agent shall desire.

(b) Each Borrower and each Security Guarantor shall furnish Agent annually,
within one hundred twenty (120) days following the end of each Fiscal Year, a
complete copy of Borrower’s and Security Guarantor’s annual financial statements
audited by a “Big Four”

 

-51-



--------------------------------------------------------------------------------

accounting firm or other independent certified public accountant acceptable to
Agent prepared in accordance with GAAP or the Uniform System of Accounts (or
such other accounting method reasonably approved by Agent), covering each
Individual Property and the Property (i.e., individually and on a combined
basis), including statements of income and expense and cash flow for each of
Borrower and Security Guarantor and each Individual Property and the Property
(i.e., individually and on a combined basis) and a balance sheet for each
Borrower and each Security Guarantor. Such statements shall set forth Net
Operating Income, Operating Income and Operating Expenses and each of the
components thereof. Notwithstanding the foregoing, it is hereby specifically
acknowledged and agreed by Agent that the delivery of a consolidated financial
statement of Sponsor within one hundred twenty (120) days following the end of
each Fiscal Year shall satisfy the requirements of this clause (b), provided,
that (i) Sponsor owns 100% of Guarantor, (ii) Sponsor does not directly own any
other material assets other than its interest in Guarantor and Cash and Cash
Equivalents (as defined in the Recourse Guaranty) and (iii) Sponsor’s audited
financial statements shall be accompanied by a certificate executed by the chief
financial officer of Guarantor showing the breakdown in assets between Sponsor
and Guarantor; provided, that, the requirement in this clause (iii) shall be
deemed satisfied by the delivery of substantially the same financial information
contained on Schedule 1 of Sponsor’s most recent annual audited financial
statement as of the Effective Date.

(c) Each Borrower’s and each Security Guarantor’s annual financial statements
shall be accompanied by a certificate executed by the chief financial officer of
Guarantor, stating that such annual financial statement presents fairly the
financial condition and the results of operations of Borrower, Security
Guarantor, and the Property.

(d) Each Borrower and each Security Guarantor will furnish Agent on or before
thirty (30) days after the end of each calendar month, the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of each Borrower and each Security Guarantor and
covering each Individual Property and the Property (i.e., individually and on a
combined basis) (subject to normal year-end adjustments), as applicable: (i) an
operating statement for the Property and each Individual Property (i.e.,
individually and on a combined basis) during such calendar month substantially
in the form of Exhibit 2 attached hereto or such other form as may be reasonably
acceptable to Agent; and (ii) any other reports provided by Manager on a monthly
basis under the Management Agreement.

(e) Each Borrower and each Security Guarantor will furnish Agent on or before
the forty-fifth (45th) day after the end of each calendar quarter, the following
items:

(i) (A) quarterly and year-to-date operating statement for the Property and each
Individual Property (i.e., individually and on a combined basis) during such
calendar quarter substantially in the form of Exhibit 2 attached hereto or such
other form as may be reasonably acceptable to Agent; (B) any other reports
provided by Manager on a quarterly basis under the Management Agreement; and

(ii) an Officer’s Certificate from the chief financial officer of Guarantor,
certifying to the best of the signer’s knowledge: (A) that such statements
referred to in (i) above are true, correct, accurate and complete and fairly
present the financial condition and results of the operations of Borrower,
Security Guarantor, and each Individual Property (i.e., individually and on a
combined basis) as set forth in such statements.

 

-52-



--------------------------------------------------------------------------------

(f) Intentionally omitted.

(g) Borrower and/or Security Guarantor shall submit the Annual Budget for each
Individual Property to Agent not later than thirty (30) days prior to the
commencement of each Fiscal Year, or upon such earlier date as Borrower and/or
Security Guarantor elect to deliver such Annual Budget. Agent shall have the
right to review and approve each Annual Budget in accordance with this
Agreement. Annual Budgets approved by Agent shall hereinafter be referred to as
an “Approved Annual Budget.” In the event that Borrower and/or Security
Guarantor incurs an extraordinary operating expense or extraordinary capital
expenditure not set forth in the Annual Budget (each, an “Extraordinary
Expense”), then Borrower and/or Security Guarantor shall promptly deliver to
Agent a reasonably detailed explanation of such proposed Extraordinary Expense
for Agent’s approval. Upon Borrower and/or Security Guarantor’s delivery of a
proposed Annual Budget, Agent shall either approve or object to such proposed
Annual Budget within ten (10) Business Days after receipt thereof (and, if Agent
rejects the propose Annual Budget, Agent shall deliver to Borrower and Security
Guarantor a reasonably detailed description of such objections) (the “Agent
Budget Objections”). In the event Borrower or Security Guarantor objects to any
such Agent Budget Objections, Borrower or Security Guarantor shall so advise
Agent, along with its counter-suggestions, within ten (10) Business Days after
its receipt of the Agent Budget Objections. Agent agrees to consult in good
faith with Borrower and Security Guarantor with respect to Borrower’s and
Security Guarantor’s objections to the Agent Budget Objections and to use best
efforts to come to an agreement on the Annual Budget for the succeeding calendar
year on or prior to November 30 of the preceding calendar year (subject to
Borrower and/or Security Guarantor’s reasonably timely delivery of the proposed
Annual Budget); provided, however, that ultimate approval shall reside with
Agent, in its reasonable discretion. Until such time as Agent approves a
proposed Annual Budget which requires the approval of Agent hereunder, the most
recently Approved Annual Budget shall apply; provided, that such Approved Annual
Budget shall be adjusted to reflect actual increases in Property Taxes,
Insurance Premiums, utilities expenses, any required increases in Reserve Funds,
and other amounts approved by Agent or otherwise permitted to be incurred in
accordance with the Loan Documents.

(h) Borrower and/or Security Guarantor shall furnish to Agent any written notice
received from a Tenant under a Major Lease threatening non-payment of Rent or
other default, alleging or acknowledging a default by landlord, requesting a
termination of a Major Lease or a material modification of any Major Lease
during the subject fiscal quarter.

(i) Borrower and/or Security Guarantor shall deliver to Agent, within ten
(10) Business Days of the receipt thereof by Borrower and/or Security Guarantor,
a copy of all written property or financial reports prepared by Manager pursuant
to the Management Agreement.

(j) Borrower and/or Security Guarantor shall deliver to Agent, within ten
(10) Business Days of the receipt thereof by Borrower and/or Security Guarantor,
a copy of all written reports prepared by Franchisor pursuant to the Franchise
Agreement.

 

-53-



--------------------------------------------------------------------------------

(k) Borrower and/or Security Guarantor shall furnish to Agent, within ten
(10) Business Days after request (or as soon thereafter as may be reasonably
possible), such further detailed information with respect to the operation of
each Individual Property and the Property (i.e., individually and on a combined
basis) and the financial affairs of Borrower and/or Security Guarantor as may be
reasonably requested by Agent, and as may be readily compiled and ascertained
based on Borrower’s, Security Guarantor’s, or Manager’s (if Manager is Playa
Manager) current financial reporting system and/or reports within Borrower’s,
Security Guarantor’s, or Manager’s (if Manager is Playa Manager) possession.

(l) Each Borrower and each Security Guarantor acknowledges the importance to
Agent of the timely delivery of each of the items required by this Section 4.1.6
(each, a “Required Financial Item” and collectively, the “Required Financial
Items”). In the event Borrower fails to deliver to Agent any of the Required
Financial Items within the time frame specified herein (each such event, a
“Reporting Failure”), in addition to constituting a default hereunder and
without limiting Agent’s other rights and remedies with respect to the
occurrence of such a default, Borrower shall pay to Agent the sum of $500.00 per
occurrence for each Reporting Failure. It shall constitute an Event of Default
hereunder if any such payment is not received by Agent within thirty (30) days
of the date on which such payment is due, and Agent shall be entitled to the
exercise of all of its rights and remedies provided hereunder.

4.1.7 Title to the Property. Each Borrower and each Security Guarantor will
warrant and defend the validity and priority of the Lien of the applicable
Security Instrument on the applicable Individual Property against the claims of
all Persons whomsoever, subject only to Permitted Encumbrances.

4.1.8 Estoppel Statement.

(a) After request by Agent, each of Borrower and Security Guarantor shall within
five (5) Business Days furnish Agent with a statement, duly acknowledged and
certified, stating (i) the unpaid principal amount of the Note, (ii) the
Interest Rate of the Note, (iii) the date installments of interest and/or
principal were last paid, (iv) any offsets or defenses to the payment of the
Debt, if any, and (v) that this Agreement and the other Loan Documents have not
been modified or if modified, giving particulars of such modification.

(b) Borrower and/or Security Guarantor shall use commercially reasonable efforts
to deliver to Agent, upon request, an estoppel certificate from Manager as to
the Management Agreement or Franchisor as to the Franchise Agreement; provided
that such certificate may be in the form required under the applicable
agreement; provided, further, that Borrower shall not be required to deliver
such certificates more frequently than two (2) times in any calendar year (other
than in connection with an Event of Default).

4.1.9 Leases.

(a) All Leases and all renewals, extensions, amendments, assignments and
subleases and modifications of Leases executed after the date hereof shall,
except as otherwise approved by Agent, (i) with respect to Major Leases, be on
commercially reasonable terms, (ii) not contain any terms which would materially
adversely affect Agent’s rights under the Loan Documents,

 

-54-



--------------------------------------------------------------------------------

(iii) not be to an Affiliate of Borrower and/or Security Guarantor or any
Borrower Party, and (iv) not contain any option to purchase or any right of
first refusal to purchase. All Major Leases and all renewals, extensions,
amendments, assignments and subleases (other than assignments or subleases
expressly permitted under any Lease pursuant to a unilateral right of the Tenant
thereunder not requiring the consent of Borrower and/or Security Guarantor) and
modifications thereof executed after the date hereof shall be subject to Agent’s
prior approval, which approval shall not be unreasonably withheld or delayed.

(b) Borrower and/or Security Guarantor (i) shall observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce the material terms, covenants and
conditions contained in the Major Leases upon the part of the lessee thereunder
to be observed or performed in a commercially reasonable manner; (iii) shall not
collect any of the Rents under Major Leases more than one (1) month in advance
(other than security deposits); (iv) shall not execute any assignment of
lessor’s interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not alter, modify or change any Major Lease so as to
decrease the amount of any base rent, change the expiration date, or grant any
option for additional space or term under any Lease (that would result in such
Lease becoming a Major Lease), or materially increase the obligations of lessor
under any Major Lease; (vi) shall hold all security deposits under all Leases in
accordance with Legal Requirements; and (vii) shall not permit or consent to any
assignment or sublease of any Major Lease without Agent’s prior written approval
(other than assignments or subleases expressly permitted under any Major Lease
pursuant to a unilateral right of the Tenant thereunder not requiring the
consent of Borrower and/or Security Guarantor). Upon request, Borrower and/or
Security Guarantor shall furnish Agent with executed copies of all Leases.

(c) Each of Borrower and Security Guarantor agrees to promptly furnish to Agent
all material written correspondence received from Tenants (including notices of
default) under Major Leases or prospective Tenants concerning existing and/or
prospective Major Leases, and notwithstanding anything contained herein to the
contrary, neither Borrower nor Security Guarantor shall willfully withhold from
Agent any material information regarding renewal, extension, amendment,
modification, waiver of provisions of, termination, rental reduction of,
surrender of space of, or shortening of the term of, any Major Lease during the
term of the Loan; provided, that, Borrower and Security Guarantor shall have a
commercially reasonable amount of time to notify Agent of any of the foregoing.
Each of Borrower and Security Guarantor further agrees to provide Agent with
written notice of a Tenant “going dark” under such Tenant’s Major Lease within
five (5) Business Days after such Tenant “goes dark” and Borrower’s and/or
Security Guarantor’s failure to provide such notice shall constitute an Event of
Default.

4.1.10 Alterations. Agent’s prior approval shall be required in connection with
any alterations to any Improvements of any Individual Property (excluding any
tenant improvements under any Lease approved or deemed approved by Agent
(including all Leases in place as of the Closing Date), all alterations set
forth in the Approved Annual Budget (including ordinary maintenance and repair
work included under any general budgetary items), PIP Work, FF&E Work,
alterations that are expressly required in any Franchise Agreement or Management
Agreement, and alterations required to correct any emergency situation that
could threaten the health or safety of any occupants of any Property), (a) that
may have a Material Adverse Effect, (b) the cost of which (including any related
alteration, improvement or replacement) is

 

-55-



--------------------------------------------------------------------------------

reasonably anticipated to exceed the Alteration Threshold for such Individual
Property or (c) that are structural in nature, which approval may be granted or
withheld in Agent’s reasonable discretion. If the total unpaid amounts incurred
and to be incurred with respect to such alterations with respect to such
Individual Property shall at any time exceed the Alteration Threshold for such
Individual Property, Borrower and/or Security Guarantor shall, if requested by
Agent, promptly deliver to Agent as security for the payment of such amounts and
as additional security for Borrower’s and/or Security Guarantor’s obligations
under the Loan Documents any of the following: (i) cash, (ii) letters of credit
acceptable to Agent, such approval by Agent may include the form of the letter
of credit as well as the issuing institution, (iii) U.S. Obligations, (iv) other
securities acceptable to Agent, or (v) a completion bond acceptable to Agent.
Such security shall be in an amount equal to the excess of the total unpaid
amounts incurred and to be incurred with respect to such alterations to the
Improvements (other than such amounts to be paid or reimbursed by Tenants under
the Leases) over the Alteration Threshold of such Individual Property. Provided
that no Event of Default or monetary default has occurred and is continuing,
Agent shall return such security (or the unused balance thereof) to Borrower
upon the completion of the alterations in question.

4.1.11 Single Purpose. Each Borrower and each Security Guarantor shall comply at
all times and in all material respects with all covenants set forth in
Section 3.1.24 hereof and otherwise relating to its single purpose nature and
the restrictions in connection therewith.

4.1.12 Operating Agreements and Material Agreements. Security Guarantor shall
comply with the terms and provisions of the Operating Agreements in all material
respects, except to the extent the failure comply with such provisions is not
reasonably likely to have a Material Adverse Effect. Security Guarantor shall
comply with the terms and provisions of the Material Agreements in all material
respects. Each of Borrower and Security Guarantor shall not, without the prior
written consent of Agent, which consent shall not be unreasonably withheld,
conditioned, or delayed, (A) enter into any new Operating Agreement (other than
an Operating Agreement that is a Permitted Encumbrance) or Material Agreement or
execute any material modifications to any Material Agreement or Operating
Agreements (excluding any Operating Agreement that, following such material
modification, shall be a Permitted Encumbrance), (B) surrender, terminate or
cancel any Operating Agreement or Material Agreement, other than (i) with
respect to any Operating Agreement or Material Agreement, during the event of
default by any other party thereunder that permits the termination of the
Operating Agreement or Material Agreement, or (ii) with any Operating Agreement,
unless such termination shall not have a Material Adverse Effect, or
(C) materially increase or consent to any material increase of the amount of any
charges under the Operating Agreement or Material Agreement (other than as set
forth in the Approved Annual Budget).

4.1.13 Performance by Borrower and/or Security Guarantor. Each of Borrower and
Security Guarantor shall in a timely manner observe, perform and fulfill each
and every covenant, term and provision of each Loan Document executed and
delivered by Borrower and/or Security Guarantor, as applicable, in all material
respects and shall not enter into or otherwise suffer or permit any amendment,
waiver, supplement, termination or other modification of any Loan Document
executed and delivered by Borrower and/or Security Guarantor without the prior
consent of Agent.

 

-56-



--------------------------------------------------------------------------------

4.1.14 Costs of Enforcement/Remedying Defaults. In the event (a) that any
Security Instrument, Debenture, or Pledge Agreement is foreclosed in whole or in
part or the Note or any other Loan Document is put into the hands of an attorney
for collection, suit, action or foreclosure, (b) of the foreclosure of any Lien
or mortgage prior to or subsequent to the Security Instrument, (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower, Security Guarantor, Pledgee, Pledgor, or Guarantor or an assignment by
Borrower, Security Guarantor, Pledgee, Pledgor, or Guarantor for the benefit of
its creditors, or (d) Agent or Lender shall remedy or attempt to remedy any
Event of Default hereunder, each of Borrower and Security Guarantor shall be
chargeable with and agrees to pay all reasonable out-of-pocket costs incurred by
Agent and/or Lender as a result thereof, including costs of collection and
defense (including reasonable attorneys’, experts’, consultants’ and witnesses’
fees and disbursements) in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, which shall be
due and payable within ten (10) Business Days of written demand, together with
interest thereon from the date incurred by Agent and/or Lender at the Default
Rate, and together with all required service or use taxes.

4.1.15 Business and Operations. Except for a temporary closure of any Individual
Property due to Force Majeure which does not, in each individual case, extend
for longer than ninety (90) consecutive days, or during any Restoration being
consummated in accordance with this Agreement), each of Borrower and Security
Guarantor will continue to engage in the businesses currently conducted by it as
and to the extent the same are necessary for the ownership and leasing of each
Individual Property. Each of Borrower and Security Guarantor will qualify to do
business and will remain in good standing under the laws of each jurisdiction as
and to the extent the same are required for the ownership and leasing of each
Individual Property. Subject to the foregoing, each of Borrower and Security
Guarantor Borrower shall at all times cause each Individual Property to be
maintained as a hotel resort.

4.1.16 Outstanding Work. As of the Effective Date, there are certain unpaid
construction costs relating to the DR Property (the “Outstanding Work Costs”).
DR Security Guarantor agrees to hold and maintain sufficient funds from the
proceeds of the Loan to pay all such Outstanding Work Costs that shall become
due and owing and to pay all such costs that are due and payable within
forty-five (45) days of the Closing Date.

4.1.17 DR Security Agent. Borrower and/or Security Guarantor shall pay, within
ten (10) Business Days of written demand therefor, all out-of-pocket costs of
Agent in employing a third-party security agent to act on behalf of Agent with
respect to the Collateral Documents in the Dominican Republic.

4.1.18 Grant of Security Interest; Financing Statements. This Loan Agreement is
both a Loan Agreement and a “security agreement” within the meaning of the
Uniform Commercial Code. By executing and delivering this Agreement, Borrower
and Security Guarantor hereby grants to Agent, on behalf of the Lenders, as
security for the Debt, a security interest in all “fixtures”, “equipment”,
“letter of credit rights”, “letters of credit”, “commercial tort claims”,
“deposit accounts”, “instruments”, “chattel paper”, “investment property”,
“general intangibles”, “accounts”, “inventory”, “goods” and “proceeds” of any or
all of the foregoing (as each term is defined in Article 9 of the Uniform
Commercial Code). Borrower and Security Guarantor authorize Agent and its
counsel, on behalf of Lender, to file or record financing

 

-57-



--------------------------------------------------------------------------------

statements with respect to such collateral in such form and in such offices as
Agent determines appropriate to perfect the security interests of Agent under
this Agreement. Borrower and Security Guarantor authorize Agent to use as a
collateral description “All assets of the Debtor, whether now owned or existing
or hereafter acquired or arising and wheresoever located, including all
accessions thereto and products and proceeds thereof, including, without
limitation, all fixtures on the Property”, whether or not specifically
describing goods that are or are to become fixtures, or to use words of similar
import or any other description Mortgagee, in its sole discretion, so chooses in
any such financing statements.

4.1.19 Franchisor Comfort Letters. To the extent not delivered by each
Franchisor prior to the Closing Date, Borrower and Security Guarantor shall
cooperate with Agent and use commercially reasonable efforts to cause each
Franchisor to deliver to Agent a fully-executed Franchisor Comfort Letter in the
form previously approved by Agent within ten (10) Business Days following the
Closing Date; provided, that such ten (10) Business Day period shall be extended
by an additional time not to exceed sixty (60) days as long as Borrower and
Security Guarantor continue to cooperate with Agent using commercially
reasonable efforts to obtain the same.

4.1.20 Maintenance of Property. Borrower and/or Security Guarantor shall cause
the Property to be maintained in good and safe working order and repair,
reasonable wear and tear excepted, and in keeping with the condition and repair
of properties of a similar use, value, age, nature and construction. Neither
Borrower nor Security Guarantor shall use, maintain or operate the Property in
any manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable, or materially increases the premium of, any insurance
then in force with respect thereto. Borrower and/or Security Guarantor shall
from time to time make, or cause to be made, all reasonably necessary and
desirable repairs, renewals, replacements, betterments and improvements to the
Property. Neither Borrower nor Security Guarantor shall make any change in the
use of the Property that would materially increase the risk of fire or other
hazard arising out of the operation of the Property, or do or permit to be done
thereon anything that may in any way impair the value of the Property in any
material respect or the Lien of the Security Instrument. Neither Borrower nor
Security Guarantor shall, without the prior written consent of Agent, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Property, regardless of the
depth thereof or the method of mining or extraction thereof.

4.1.21 Permitted Equipment Leases. Borrower and/or Security Guarantor shall
comply in all material respects with all terms and provisions of each Permitted
Equipment Lease and shall keep all Permitted Equipment Leases in full force and
effect (except for worn out or obsolete items replaced by Borrower and/or
Security Guarantor or Equipment Leases that are terminated in the ordinary
course of business or pursuant to their own term) so long as any portion of the
Debt remains outstanding. Any security interest arising from the Permitted
Equipment Leases shall be limited solely to the collateral leased therein.

4.1.22 Appraisal. Agent shall have the right to obtain a new or updated
appraisal of each Individual Property (and/or any portions thereof) once per
calendar year (except during the continuance of an Event of Default, during
which such one-time limitation shall not apply). Borrower and Security Guarantor
shall cooperate with Agent in this regard and Borrower or Security Guarantor
shall be responsible for the reasonable costs of such appraisal and shall
reimburse Agent for the costs thereof within ten (10) Business Days of Agent’s
request.

 

-58-



--------------------------------------------------------------------------------

4.1.23 Intentionally Omitted.

4.1.24 Cash Management/Restricted Account.

(a) Upon the first occurrence of a monetary Event of Default, Security Guarantor
shall establish an account (the “Restricted Account”) pursuant to a Restricted
Account Agreement in the name of Security Guarantor for the sole and exclusive
benefit of Agent (for the benefit of Lender) into which Borrower, each Security
Guarantor, and Manager shall deposit, or cause to be deposited, all revenue
received by each such Person as it relates to the Property during the
continuance of a monetary Event of Default. Until deposited into the Restricted
Account, any Rents and other revenues from the Property received by Borrower,
each Security Guarantor, and Manager during the continuance of a monetary Event
of Default shall be deemed to be collateral and shall be held in trust by it for
the benefit, and as the property, of Agent (for the benefit of Lender) pursuant
to the Security Instrument and shall not be commingled with any other funds or
property of Borrower, Security Guarantor, or Manager (other than the commingling
of funds between Borrower and Security Guarantor).

(b) Without limitation of the foregoing, from and after the first occurrence and
during the continuance of a monetary Event of Default, each Security Guarantor
shall notify and advise each Tenant under each Lease (whether such Lease is
presently effective or executed after the date hereof) to send directly to the
Restricted Account all payments of Rent pursuant to an instruction letter in a
form reasonably approved by Agent.

(c) Commencing with the first billing statement delivered during the continuance
of a monetary Event of Default and for each subsequent statement delivered
during the continuance of a monetary Event of Default, each Security Guarantor
and Manager shall instruct all persons and entities that maintain open accounts
with Security Guarantor or Manager or with whom Security Guarantor or Manager
does business on an “accounts receivable” basis with respect to the Property to
deliver all payments due to Security Guarantor or Manager under such accounts to
the Restricted Account. During the continuance of a monetary Event of Default,
neither Security Guarantor nor Manager shall direct any such person or entity to
make payments due under such accounts in any other manner.

(d) During the continuance of a monetary Event of Default, each Security
Guarantor and Manager shall send directions to the Credit Card Banks (defined
below) to cause all credit card receipts payable with respect to the Property to
be deposited directly into the Restricted Account. Without limitation of the
foregoing, during the continuance of a monetary Event of Default, each Security
Guarantor shall instruct, or shall cause Manager to instruct, and shall
continuously, as necessary, during the continuance of an Event of Default
instruct each of the credit card banks with which any Security Guarantor and/or
Manager has entered into agreements for the clearance of credit card receipts
(collectively, “Credit Card Banks”) that all credit card receipts with respect
to the Property (net of any expenses charged for such processing) cleared by
such Credit Card Banks shall be transferred by such Credit Card Banks by wire
transfer or the ACH System for deposit in the Restricted Account pursuant to an
instruction

 

-59-



--------------------------------------------------------------------------------

letter in a form reasonably approved by Agent. During the continuance of a
monetary Event of Default, each Security Guarantor shall also instruct, or shall
cause Manager to instruct, and shall continuously instruct, as necessary, each
of the credit card companies with which Security Guarantor and/or Manager has
entered into merchants agreements (collectively, “Credit Card Companies”) that
all credit card receipts with respect to the Property (net of any expenses
charged for such processing) received by such Credit Card Companies during the
continuance of a monetary Event of Default shall be transferred by such Credit
Card Companies by wire transfer or the ACH System for deposit in the Restricted
Account pursuant to an instruction letter in a form reasonably approved by
Agent.

(e) If, notwithstanding the provisions of this Section 4.1.24, any Security
Guarantor or Manager receives any Rents or other income from the Property during
the continuance of a monetary Event of Default, then (i) such amounts shall be
deemed to be collateral for the Loan and shall be held in trust for the benefit,
and as the property, of Agent (for the benefit of Lender), (ii) such amounts
shall not be commingled with any other funds or property of Security Guarantor
or Manager (other than any commingling between Borrower and Security Guarantor),
and (iii) Security Guarantor or Manager shall deposit such amounts in the
Restricted Account within five (5) Business Days of receipt.

(f) Any funds deposited in the Restricted Account shall be held as additional
collateral for the Loan. Any amounts remaining in the Restricted Account shall
be released to Borrower upon the earlier of (a) the cure of the applicable
monetary Event of Default or (b) the payment of the Debt in full.
Notwithstanding anything to the contrary set forth in this Section 4.1.24, upon
the cure on the applicable Event of Default, Borrower, Security Guarantor and
Manager, as applicable shall be permitted to deliver revised payment direction
letters to the parties mentioned above directing such parties that they are no
longer required to deposit payments into the Restricted Account. Any payments
received by Agent in the Restricted Account when a monetary Event of Default is
not continuing shall be disbursed by Agent to Security Guarantor on the first
Monthly Payment Date following the receipt of such funds.

Section 4.2 Borrower Negative Covenants.

Each of Borrower and Security Guarantor covenants and agrees with Agent that:

4.2.1 Due on Sale and Encumbrance; Transfers of Interests.

(a) Without the prior written consent of Agent, neither Borrower, Security
Guarantor, nor any other Person having a direct or indirect ownership or
beneficial interest in Borrower or Security Guarantor shall sell, convey,
mortgage, grant, bargain, encumber, pledge, Lien, assign or transfer any
interest, direct or indirect, in a Restricted Party, any Individual Property or
any material part thereof, whether voluntarily or involuntarily, in violation of
the covenants and conditions set forth in the Security Instrument and this
Agreement (collectively, “Prohibited Transfer”).

(b) Subject to Section 8.2, a Prohibited Transfer shall include, but not be
limited to, (i) an installment sales agreement wherein Security Guarantor agrees
to sell any Individual Property or any part thereof for a price to be paid in
installments; (ii) an agreement by Security

 

-60-



--------------------------------------------------------------------------------

Guarantor leasing all or a substantial part of any Individual Property for other
than actual occupancy by a Tenant thereunder (or occupancy by a hotel guest,
including hotel guests that have booked arrangements through room/bed block
agreements entered into in the ordinary course of business) or a sale,
assignment or other transfer of, or the grant of a security interest in,
Security Guarantor’s right, title and interest in and to any Leases or any
Rents; (iii) if a Restricted Party is a corporation, any merger, consolidation
or Sale or Pledge of such corporation’s stock or the creation or issuance of new
stock in one or a series of transactions; (iv) if a Restricted Party is a
limited or general partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the Sale or
Pledge of the partnership interest of any general or limited partner or any
profits or proceeds relating to such partnership interests or the creation or
issuance of new limited partnership interests; (v) if a Restricted Party is a
limited liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
any member or any profits or proceeds relating to such membership interest;
(vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; (vii) the removal or the resignation of Manager (including, without
limitation, an Affiliated Manager) other than in accordance with Section 7.3
hereof; (viii) any action for partition of the Property (or any portion thereof
or interest therein) or any similar action instituted or prosecuted by Borrower
or by any other person or entity, pursuant to any contractual agreement or other
instrument or under applicable law (including, without limitation, common law),
or (ix) the entering into of a PACE Transaction.

(c) Agent reserves the right to condition the consent to a Prohibited Transfer
requested hereunder (which shall exclude any Permitted Transfers made in
accordance with this Agreement) upon (a) a modification of the terms hereof and
an assumption of this Agreement and the other Loan Documents as so modified by
the proposed Prohibited Transfer, (b) if the Loan will be assumed by a third
party, the payment of an assumption fee of 1% of outstanding principal balance
of the Loan and all of Agent’s and Lender’s reasonable out-of-pocket expenses
incurred in connection with the approval thereof, (c) intentionally omitted,
(d) the proposed transferee’s continued compliance with the covenants set forth
in this Agreement, including, without limitation, the covenants in Sections
3.1.24 and 4.2.11 hereof, (e) the ability of the transferee to satisfy Agent’s
and Lender’s then current underwriting standards, and/or (f) such other
conditions and/or legal opinions as Agent shall determine in its sole discretion
to be in the interest of Lender. All expenses incurred by Agent and/or Lender
shall be payable by Borrower and/or Security Guarantor whether or not Agent
consents to the Prohibited Transfer. Agent shall not be required to demonstrate
any actual impairment of its security or any increased risk of default hereunder
in order to declare the Debt immediately due and payable upon a Prohibited
Transfer without Agent’s consent. This provision shall apply to every Prohibited
Transfer, whether or not Agent has consented to any previous Prohibited
Transfer.

(d) Notwithstanding the foregoing, Agent’s consent shall not be required in
connection with the conveyance of the Release Parcel to JCSD Trustee Services
Limited, or such other nominee as Sagicor Life Jamaica Limited shall indicate,
and such conveyance shall not constitute a Prohibited Transfer. Agent shall duly
execute and deliver to Jamaica Security Guarantor a Partial Discharge of Charge
and Authority to Complete Missing Information

 

-61-



--------------------------------------------------------------------------------

substantially in the form of the documents set forth on Exhibit 3 attached
hereto, and such other documents as may be reasonably required to effect the
release of the Release Parcel (such additional documents, if any, to be in form
and substance reasonably acceptable to the parties thereto), together with the
relevant certificates of title necessary to effect the release of the Release
Parcel free of the Liens and security interests created by the applicable
Security Instruments, with power to deliver such documents to the attorneys for
Sagicor Life Jamaica Limited on or before the signing hereof. Agent shall
further reasonably cooperate with Borrower and Security Guarantor in executing
such other documents and instruments and doing all such other acts and things as
may be reasonably required to effect the conveyance of the Release Parcel as
aforesaid..

4.2.2 Intentionally Omitted.

4.2.3 Dissolution. Neither Borrower nor Security Guarantor shall (i) engage in
any dissolution, liquidation or consolidation or merger with or into any other
business entity, (ii) engage in any business activity not related to the
ownership and operation of the Property, (iii) transfer, lease or sell, in one
transaction or any combination of transactions, all or substantially all of the
property or assets of Borrower or Security Guarantor except to the extent
expressly permitted by the Loan Documents, or (iv) cause, permit or suffer any
SPC Party to (A) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which such SPC Party would be dissolved, wound up
or liquidated in whole or in part, or (B) amend, modify, waive or terminate the
organizational documents of such SPC Party, in each case without obtaining the
prior consent of Agent.

4.2.4 Change in Business. Neither Borrower nor Security Guarantor shall enter
into any line of business other than the ownership and operation of the
applicable Individual Property.

4.2.5 Debt Cancellation. Neither Borrower nor Security Guarantor shall cancel or
otherwise forgive or release any claim or debt (other than termination of Leases
in accordance herewith) owed to Borrower or Security Guarantor by any Person,
except for adequate consideration and in the ordinary course of Borrower’s or
Security Guarantor’s business.

4.2.6 Distributions. Each of Borrower and Security Guarantor agrees that there
shall be no distributions to any of its direct or indirect owners (legal or
beneficial) until each of Borrower and Security Guarantor satisfies all of its
then current due and payable obligations hereunder and under the other Loan
Documents, including without limitation, Borrower’s obligation to pay Debt
Service, deposits into Reserve Funds, maintenance costs, and Operating Expenses
(as regards DR Security Guarantor only, except to the extent such distribution
is needed to pay any taxes due by the fiscal unity for Dutch tax purposes of
which DR Security Guarantor is or was a member).

4.2.7 Zoning. Neither Borrower nor Security Guarantor shall initiate or consent
to any zoning reclassification of any portion of any Individual Property or seek
any variance under any existing zoning ordinance or use or permit the use of any
portion of any Individual Property in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, without the prior consent of Agent.

 

-62-



--------------------------------------------------------------------------------

4.2.8 Marketing Services Agreement. Neither Borrower nor Security Guarantor
shall modify the any Marketing Services Agreement in any manner that shall
materially increase any of the obligations of Security Guarantor or Borrower or
renew or extend (other than any renewal or extension rights exercised as of
right under the Marketing Services Agreement) the Marketing Services Agreement,
or consent to the assignment of the marketing agent’s duties under the Marketing
Services Agreement to any Person that is not an Affiliate of Security Guarantor,
in each case without the express consent of Agent, not to be unreasonably
withheld, conditioned or delayed. Security Guarantor shall have the right to
terminate the Marketing Services Agreement in Security Guarantor’s sole and
absolute discretion so long as the termination thereof does not result in the
payment of any material termination or other fee by Security Guarantor.

4.2.9 No Joint Assessment. Neither Borrower nor Security Guarantor shall suffer,
permit or initiate the joint assessment of any Individual Property (i) with any
other real property constituting a tax lot separate from such Individual
Property, and (ii) with any portion of any Individual Property which may be
deemed to constitute personal property, or any other procedure whereby the lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to any Individual Property.

4.2.10 Principal Place of Business. Neither Borrower nor Security Guarantor
shall (i) (A) with respect to Borrower, change its principal place of business
or name from the address and name set forth in the introductory paragraph or
(B) with respect to (x) Jamaica Security Guarantor, change its principal place
of business from the Jamaica Property or name from the name set forth in the
introductory paragraph or (y) DR Guarantor, change its principal place of
business from the DR Property or name from the name set forth in the
introductory paragraph without, in each instance, (1) without first giving Agent
thirty (30) days’ prior notice and (2) taking all action required by Agent for
the purpose of perfecting or protecting the Lien and security interest of Agent
created pursuant to this Agreement and the other Loan Documents or (ii) change
its organizational structure (other than in connection with a Permitted
Transfer) without (a) obtaining the prior written consent of Agent and
(b) taking all action required by Agent for the purpose of perfecting or
protecting the Lien and security interest of Agent created pursuant to this
Agreement and the other Loan Documents. At the request of Agent, Borrower and/or
Security Guarantor shall execute a certificate in form reasonably satisfactory
to Agent listing the trade names under which Borrower and/or Security Guarantor
intends to operate the Property, and representing and warranting that neither
Borrower nor Security Guarantor does business under no other trade name with
respect to the Property.

 

-63-



--------------------------------------------------------------------------------

4.2.11 ERISA.

(a) Neither Borrower nor Security Guarantor shall engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Agent of any of its rights under the Note, this Agreement or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or constitute a violation of any state
statute, regulation or ruling impacting a Plan or a “governmental plan” within
the meaning of Section 3(32) of ERISA.

(b) Each of Borrower and Security Guarantor shall deliver to Agent such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Agent in its sole discretion, that (A) neither Borrower
nor Security Guarantor is an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, or a “governmental plan” within
the meaning of Section 3(32) of ERISA; (B) neither Borrower nor Security
Guarantor is subject to any state statute, regulation or ruling regulating
investments of, or fiduciary obligations with respect to, “governmental plans”
within the meaning of Section 3(32) of ERISA; and (C) one or more of the
following circumstances is true:

(i) Equity interests in each of Borrower and/or Security Guarantor are publicly
offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower and/or Security Guarantor is held by “benefit plan
investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2), as modified by
ERISA Section 3(42), disregarding the value of any equity interests in Borrower
held by (I) a person (other than a benefit plan investor) who has discretionary
authority or control with respect to the assets of Borrower and/or Security
Guarantor, (II) any person who provides investment advice for a fee (direct or
indirect) with respect to the assets of Borrower and/or Security Guarantor, or
(III) any affiliate of a person described in the immediately preceding clause
(I) or (II);

(iii) Borrower and/or Security Guarantor qualifies as an “operating company” or
a “real estate operating company” within the meaning of 29 C.F.R. §2510.3-101(c)
or (e);

(iv) The assets of neither Borrower nor Security Guarantor are not otherwise
“plan assets” of one or more “employee benefit plans” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, within the meaning of 29
C.F.R. §2510.3-101, as modified by ERISA Section 3(42); or

(v) If a state statute, regulation or ruling does apply to transactions by or
with Borrower and/or Security Guarantor regulating investments of, or fiduciary
obligations with respect to, “governmental plans” within the meaning of
Section 3(32) of ERISA, no transactions contemplated by the Loan Documents will
violate such statute, regulation or ruling.

(c) Neither Borrower nor Security Guarantor shall maintain, sponsor, contribute
to or become obligated to contribute to, or suffer or permit any Employee
Benefit Affiliate of

 

-64-



--------------------------------------------------------------------------------

Borrower or Security Guarantor to, maintain, sponsor, contribute to or become
obligated to contribute to, any Defined Benefit Plan or a Multiemployer Plan or
permit the assets of Borrower or Security Guarantor to (i) become “plan assets”
under regulations promulgated under ERISA or (ii) become subject to any state
statute, regulation or ruling regulating investments of, or fiduciary
obligations with respect to, “governmental plans” within the meaning of
Section 3(32) of ERISA.

ARTICLE V.

INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1 Insurance.

5.1.1 Insurance Policies.

(a) Borrower and/or Security Guarantor shall obtain and maintain, or cause to be
maintained, insurance for Borrower, Security Guarantor and each Individual
Property providing at least the following coverages:

(i) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about each
Individual Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit, excluding umbrella coverage, of not less than Two Million
and No/100 Dollars ($2,000,000) per location in the aggregate and a per
occurrence limit of no less than $1,000,000; (B) to continue at not less than
the aforesaid limit until required to be changed by Agent by reason of changed
economic conditions making such protection inadequate; and (C) to cover at least
the following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all insurable contracts; and (5) contractual liability
covering the indemnities contained in Section 11.13 hereof to the extent the
same is available;

(ii) comprehensive all risk insurance, including the peril of wind (including,
but not limited to, named storm, tropical storm and hurricane), on the
Improvements and the personal property at the Property, and contingent liability
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements, in each case (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and personal property at the applicable Individual Property waiving
all co-insurance provisions; (C) providing for no deductible in excess of One
Hundred Thousand and No/100 Dollars ($100,000) for all such insurance coverage,
except for perils of windstorm, earthquake and flood, which deductible shall not
exceed five percent (5%) of total insurable value per loss; and (D) containing
an “Ordinance or Law Coverage” or “Enforcement” endorsement if any of the
Improvements or the use of any Individual Property shall at any time constitute
legal non-conforming structures or uses.

 

-65-



--------------------------------------------------------------------------------

In addition, Borrower and/or Security Guarantor shall obtain: (x) flood hazard
insurance in such amount as Agent shall require; and (y) earthquake insurance in
amounts and in form and substance satisfactory to Agent in the event the
Property is located in an area with a high degree of seismic activity, provided
that the insurance pursuant to clauses (x) and (y) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i) and shall not be required to exceed a blanket limit of
$200,000,000;

(iii) business income insurance (A) with loss payable to Agent; (B) covering all
risks required to be covered by the insurance provided for in subsection
(i) above for a period commencing at the time of loss for such length of time as
it takes to repair or replace with the exercise of due diligence and dispatch;
(C) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or for such period as may
be reasonably required by Agent (at least twelve (12) months), whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected gross income from the applicable Individual Property for a period from
the date of loss to a date (assuming total destruction) which is at least
twenty-four(24) months from the date that the applicable Individual Property is
repaired or replaced and operations are resumed. The amount of such business
income insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower’s and/or Security Guarantor’s reasonable
estimate of the gross income from the Property for the succeeding twenty-four
(24) month period. All proceeds payable to Agent pursuant to this subsection
shall be held by Agent and shall be applied to the obligations secured by the
Loan Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower and/or Security Guarantor of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
the Note and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the applicable
Individual Property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in subsection
(i) above written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Property, and
(4) with an agreed amount endorsement waiving co-insurance provisions;

(v) if Borrower or Security Guarantor has any direct employees, and required by
Legal Requirements, or is otherwise required by any applicable Legal
Requirements to carry the following, workers’ compensation, subject to the
statutory limits of the State where the applicable Individual Property is
located, and employer’s liability insurance

 

-66-



--------------------------------------------------------------------------------

with a limit of at least one Million and No/100 Dollars ($1,000,000) per
accident and per disease per employee, and one Million and No/100 Dollars
($1,000,000) for disease aggregate in respect of any work or operations on or
about the Property, or in connection with the Property or its operation (if
applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Agent on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than One Hundred Million and No/100 Dollars ($100,000,000) or in such
higher amounts as may be reasonably required by Agent per occurrence on terms
consistent with the commercial general liability insurance policy required under
subsection (ii) above and (viii) below;

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000);

(ix) so-called “dramshop” insurance or other liability insurance required in
connection with the sale of alcoholic beverages, if applicable;

(x) if Borrower or Security Guarantor has any direct employees, and insurance
against employee dishonesty is not covered under any other Policy and is
reasonably commercially available in such local jurisdiction, insurance against
employee dishonesty in an amount not less than one (1) month of gross revenue
from the Property and with a deductible not greater than One Hundred Thousand
and No/100 Dollars ($100,000), if applicable;

(xi) if “acts of terrorism” or other similar acts or events or “fire following”
are hereafter excluded from Borrower’s or Security Guarantor’s comprehensive all
risk insurance policy or policies required under Sections 5.1.1(a)(i) and
5.1.1(a)(iii) above, Borrower and/or Security Guarantor shall obtain an
endorsement to such policy or policies, or a separate policy from an insurance
provider which maintains at least an investment grade rating from S&P (that is,
“BBB”), insuring against all such excluded acts or events and “fire following,”
to the extent such policy or endorsement is available, in an amount determined
by Agent in its sole discretion (but in no event more than an amount equal to
the sum of 100% of the “Full Replacement Cost” and at least twenty-four
(24) months business interruption insurance); provided, such endorsement or
policy shall be in form and substance satisfactory to Agent; and

(xii) intentionally omitted;

(xiii) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Agent from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
or property similar to the Property located in or around the region in which the
Property is located, including, without limitation, other insurance required by
applicable Legal Requirements in Jamaica or the Dominican Republic, as
applicable, or required by the terms of any contract entered into by the
Borrower in respect of the Property.

 

-67-



--------------------------------------------------------------------------------

(b) All insurance provided for in Section 5.1.1(a) above shall be obtained under
valid and enforceable policies (collectively, the “Policies” or, in the
singular, the “Policy”) and, to the extent not specified above, shall be subject
to the approval of Agent as to deductibles, loss payees and insureds. Prior to
the expiration dates of the Policies theretofore furnished to Agent,
certificates of insurance satisfactory to Agent evidencing the Policies
accompanied by evidence satisfactory to Agent of payment of the premiums then
due thereunder (the “Insurance Premiums”), shall be delivered by Borrower and/or
Security Guarantor to Agent.

(c) Any blanket insurance Policy (which may include coverage required under
Section 5.1.1(a)(xi) above) shall provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Section 5.1.1(a) above. Without limitation of any provision hereof, (i) Agent’s
consent required hereunder with respect to any blanket policy shall include the
schedule of locations and values with respect to the same and (ii) any blanket
Policy shall be in such amount and scope as would be procured if insured within
its own dedicated Policy. Notwithstanding anything to the contrary contained
herein, Borrower shall notify Lender of any material changes to the blanket
policy, that would cause such policy to violate the provisions of this
Section 5.1.1(c).

(d) All Policies of insurance provided for or contemplated by Section 5.1.1(a)
above shall be primary coverage and, except for the Policy referenced in
Section 5.1.1(a)(v) above, shall name Borrower and/or Security Guarantor as the
insured and Agent and its successors and/or assigns as the additional insured,
as its interests may appear, and in the case of property damage, boiler and
machinery, flood, earthquake and terrorism insurance, shall contain a so-called
New York standard non-contributing mortgagee clause in favor of Agent providing
that the loss thereunder shall be payable to Agent (as loss payee or similar
designation). Neither Borrower nor Security Guarantor shall procure or permit
any of its constituent entities to procure any other insurance coverage which
would be on the same level of payment as the Policies or would adversely impact
in any way the ability of Agent, Borrower, or Security Guarantor to collect any
proceeds under any of the Policies.

(e) All Policies of insurance provided for in Section 5.1.1(a) above, except for
the Policies referenced in Section 5.1.1(a)(v) and (a)(viii) above, shall
contain clauses or endorsements to the effect that:

(i) no act or negligence of Borrower, Security Guarantor, or anyone acting for
Borrower or Security Guarantor, or of any Tenant or other occupant, or failure
to comply with the provisions of any Policy, which would reasonably be expected
to result in a forfeiture of the insurance or any part thereof, shall in any way
affect the validity or enforceability of the insurance insofar as Agent is
concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days’ written
notice to Agent (except 10 days for non-payment of premium) and any other party
named therein as an additional insured and, if obtainable by Borrower and/or
Security Guarantor using commercially reasonable efforts, shall not be
materially changed (other than to increase the coverage provided thereby)
without such a thirty (30) day notice;

 

-68-



--------------------------------------------------------------------------------

(iii) Neither Agent nor Lender shall be liable for any Insurance Premiums
thereon or subject to any assessments thereunder; and

(iv) the Policies shall not exclude coverage for acts of terror or similar acts
of sabotage.

(f) If at any time Agent is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, within the time
periods required by this Agreement (provided, that, if no notice period is
provided in this Agreement, then Borrower or Security Guarantor shall have ten
(10) days to provide written evidence following Agent’s notice thereof), Agent
shall have the right, without notice to Borrower or Security Guarantor, to take
such action as Agent deems reasonably necessary to protect its interest in the
Property, including, without limitation, the obtaining of such insurance
coverage as Agent in its sole discretion deems appropriate to restore Agent to a
reasonably similar position to the position Agent would be in if all insurance
required hereunder were in effect, and all premiums and similar out-of-pocket
expenses incurred by Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower and/or Security
Guarantor to Agent upon demand and until paid shall be guaranteed by the
Security Guaranty and secured by the Security Instrument and shall bear interest
at the Default Rate.

(g) In the event of foreclosure of the Security Instrument or other transfer of
title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower and/or Security Guarantor in and to the
Policies that are not blanket Policies then in force concerning the Property and
all proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Agent or other transferee in the event of such other transfer of
title.

5.1.2 Insurance Company. The Policies shall be issued by financially sound and
responsible insurance companies authorized to do business in the State, and
having an insurer financial strength rating of “A-” or better by S&P and Fitch
and an insurer financial strength rating of “A3” by Moody’s.

Section 5.2 Casualty and Condemnation.

5.2.1 Casualty. If any Individual Property shall sustain a Casualty, Borrower
and/or Security Guarantor shall give prompt notice of such Casualty to Agent and
shall promptly commence and diligently prosecute to completion the repair and
restoration of such Individual Property as nearly as possible to the condition
such Individual Property was in immediately prior to such Casualty (a
“Restoration”) and otherwise in accordance with Section 5.3, it being
understood, however, that neither Borrower nor Security Guarantor shall be
obligated to restore such Individual Property to the precise condition of such
Individual Property prior to such Casualty provided such Individual Property is
restored, to the extent practicable, to be of at least equal value and of
substantially the same character as prior to the Casualty. Borrower and/or
Security Guarantor shall pay all costs of such Restoration whether or not such
costs are covered

 

-69-



--------------------------------------------------------------------------------

by insurance. Agent may, but shall not be obligated to, make proof of loss if
not made promptly by Borrower and/or Security Guarantor. In the event of a
Casualty where the loss does not exceed Restoration Threshold for such
Individual Property, Borrower and/or Security Guarantor may settle and adjust
such claim; provided that (a) no Event of Default has occurred and is continuing
and (b) such adjustment is carried out in a commercially reasonable and timely
manner. In the event of a Casualty where the loss exceeds the Restoration
Threshold for such Individual Property or if an Event of Default then exists,
Borrower and/or Security Guarantor may settle and adjust such claim only with
the consent of Agent (which consent shall not be unreasonably withheld or
delayed) and Agent shall have the opportunity to participate, at Borrower’s
and/or Security Guarantor’s cost, in any such adjustments. Notwithstanding any
Casualty, Borrower shall continue to pay the Debt at the time and in the manner
provided for its payment in the Note and in this Agreement.

5.2.2 Condemnation. Borrower and/or Security Guarantor shall give Agent prompt
notice of any actual or threatened (in writing) Condemnation by any Governmental
Authority of all or any part of any Individual Property and shall deliver to
Agent a copy of any and all papers served in connection with such proceedings.
Provided no Event of Default has occurred and is continuing, in the event of a
Condemnation where the amount of the taking does not exceed the Restoration
Threshold for such Individual Property, Borrower and/or Security Guarantor may
settle and compromise such Condemnation; provided that the same is effected in a
commercially reasonable and timely manner. In the event of a Condemnation where
the amount of the taking exceeds the Restoration Threshold for such Individual
Property or if an Event of Default then exists, Borrower and/or Security
Guarantor may settle and compromise the Condemnation only with the consent of
Agent (which consent shall not be unreasonably withheld or delayed) and Agent
shall have the opportunity to participate, at Borrower’s and/or Security
Guarantor’s cost, in any litigation and settlement discussions in respect
thereof and Borrower and/or Security Guarantor shall from time to time deliver
to Agent all instruments requested by Agent to permit such participation.
Borrower and/or Security Guarantor’s shall, in each case at its own expense,
diligently prosecute any such proceedings, and shall consult with Agent, its
attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings. Notwithstanding any Condemnation, Borrower shall continue
to pay the Debt at the time and in the manner provided for its payment in the
Note and in this Agreement. Agent shall not be limited to the interest paid on
the Award by any Governmental Authority but shall be entitled to receive out of
the Award interest at the rate or rates provided herein or in the Note. If any
Individual Property or any portion thereof is taken by any Governmental
Authority, Borrower and/or Security Guarantor shall promptly commence and
diligently prosecute the Restoration of such Individual Property and otherwise
comply with the provisions of Section 5.3 hereof. If any Individual Property is
sold, through foreclosure or otherwise, prior to the receipt by Agent of the
Award, Agent shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.

5.2.3 Casualty Proceeds. Notwithstanding the last sentence of
Section 5.1.1(a)(iii) above and provided no Event of Default exists hereunder,
proceeds received by Agent on account of the business interruption insurance
specified in Section 5.1.1(a)(iii) above with respect to any Casualty shall be
disbursed by Agent to Borrower but only to the extent it reflects a replacement
for lost Rents that would have been due under existing bookings or Leases
existing on the date of such Casualty (or as otherwise projected as Operating
Income). All other such proceeds shall be held by Agent and disbursed in
accordance with Section 5.3 hereof.

 

-70-



--------------------------------------------------------------------------------

Section 5.3 Delivery of Net Proceeds.

5.3.1 Minor Casualty or Condemnation. If a Casualty or Condemnation has occurred
to any Individual Property and the Net Proceeds shall be less than the
Restoration Threshold for such Individual Property and the costs of completing
the Restoration shall be less than the Restoration Threshold for such Individual
Property, and provided the conditions set forth in Section 5.3.2(a)(i) through
(xi) below have been met, the Net Proceeds will be disbursed by Agent to
Borrower and/or Security Guarantor. Promptly after receipt of the Net Proceeds,
Borrower and/or Security Guarantor shall commence and satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement. If any Net Proceeds are received by Borrower and/or Security
Guarantor and may be retained by Borrower and/or Security Guarantor pursuant to
the terms hereof, such Net Proceeds shall, until completion of the Restoration,
be held in trust for Agent and shall be segregated from other funds of Borrower
and/or Security Guarantor to be used to pay for the cost of Restoration in
accordance with the terms hereof.

5.3.2 Major Casualty or Condemnation.

(a) If a Casualty or Condemnation has occurred to any Individual Property and
the Net Proceeds are equal to or greater than the Restoration Threshold for such
Individual Property or the costs of completing the Restoration is equal to or
greater than the Restoration Threshold for such Individual Property, Agent shall
make the Net Proceeds available for the Restoration, provided that each of the
following conditions are met:

(i) no Event of Default shall have occurred and be continuing;

(ii) (A) in the event the Net Proceeds are insurance proceeds, less than thirty
percent (30%) of each of the (i) fair market value of such Individual Property
as reasonably determined by Agent and (ii) the total room count of such
Individual Property has been damaged, destroyed or rendered unusable as a result
of such Casualty or (B) in the event the Net Proceeds are an Award, less than
fifteen percent (15%) of each of the (i) fair market value of such Individual
Property as reasonably determined by Agent, and (ii) total room count of such
Individual Property has been taken;

(iii) Intentionally omitted;

(iv) The Management Agreement is not terminated as a result of such Casualty or
Condemnation or a replacement Management Agreement is entered into in accordance
with the requirements of this Agreement upon or prior to completion of the
Restoration;

(v) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs, subject to Force Majeure) and shall
diligently pursue the same to satisfactory completion;

 

-71-



--------------------------------------------------------------------------------

(vi) Agent shall be satisfied that any operating deficits and all payments of
principal and interest under the Note will be paid during the period required
for Restoration from (A) the Net Proceeds, or (B) other funds of Borrower and/or
Security Guarantor;

(vii) Agent shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) the date three (3) months prior to the
Maturity Date, (B) the earliest date required for such completion under the
terms of the Management Agreement and the Franchise Agreement (unless any such
agreement is terminated in accordance with this Agreement and replaced, if
applicable), (C) such time as may be required under applicable Legal
Requirements in order to repair and restore such Individual Property to the
condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable or (D) the expiration of the insurance coverage referred to in
Section 5.1.1(a)(iii);

(viii) such Individual Property and the use thereof after the Restoration will
be in compliance with and permitted under all applicable Legal Requirements, the
Management Agreement and the Franchise Agreement (unless any such Agreement is
terminated in accordance with this Agreement and replaced, if applicable);

(ix) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements
and the requirements of the Management Agreement and the Franchise Agreement
(unless any such Agreement is terminated in accordance with this Agreement and
replaced, if applicable); and

(x) such Casualty or Condemnation, as applicable, does not result in the
permanent loss of access to such Individual Property or the related
Improvements.

(b) The Net Proceeds shall be paid directly to Agent and held by Agent in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 5.3.2, shall constitute additional security for the Debt. The
Net Proceeds shall be disbursed by Agent to, or as directed by, Borrower and/or
Security Guarantor from time to time during the course of the Restoration, upon
receipt of evidence satisfactory to Agent that (A) all requirements set forth in
Section 5.3.2(a) hereof have been satisfied, (B) all materials installed and
work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with the Restoration have been paid
for in full, and (C) there exist no notices of pendency, stop orders, mechanic’s
or materialman’s liens or notices of intention to file same, or any other liens
or encumbrances of any nature whatsoever on the applicable Individual Property
arising out of the Restoration which have not been fully bonded to the
satisfaction of Agent and discharged of record.

(c) All plans and specifications required in connection with the Restoration
that deal with structural elements or costs in excess of Five Hundred Thousand
and No/100 Dollars ($500,000.00) shall be subject to the reasonable prior
approval of Agent and an independent architect selected by Agent (the “Casualty
Consultant”). The plans and specifications shall require that the Restoration be
completed in a first-class workmanlike manner at least equivalent

 

-72-



--------------------------------------------------------------------------------

to the quality and character of the original work in the Improvements (provided,
however, that in the case of a partial Condemnation, the Restoration shall be
done to the extent reasonably practicable after taking into account the
consequences of such partial Condemnation), so that upon completion thereof, the
applicable Individual Property shall be at least equal in value and general
utility to the applicable Individual Property prior to the damage or
destruction; it being understood, however, that neither Borrower nor Security
Guarantor shall be obligated to restore the applicable Individual Property to
the precise condition of the applicable Individual Property prior to such
Casualty provided the Property is restored, to the extent practicable, to be of
at least equal value and of substantially the same character as prior to the
Casualty. Borrower and/or Security Guarantor shall restore all Improvements such
that when they are fully restored and/or repaired, such Improvements and their
contemplated use fully comply with all applicable material Legal Requirements
and the requirements of the Management Agreement and the Franchise Agreement
(unless any such agreement is terminated in accordance with this Agreement and
replaced, if applicable). The identity of the contractors, subcontractors and
materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, in each case, which individually exceed One Hundred
Thousand and No/100 Dollars ($100,000.00) shall be subject to approval of Agent
and the Casualty Consultant. All reasonable out-of-pocket costs and expenses
incurred by Agent in connection with recovering, holding and advancing the Net
Proceeds for the Restoration including, without limitation, reasonable
third-party attorneys’ fees and disbursements and the Casualty Consultant’s fees
and disbursements, shall be paid by Borrower and/or Security Guarantor.

(d) In no event shall Agent be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.3.2(d), be less than the amount actually held back by Borrower
and/or Security Guarantor from contractors, subcontractors and materialmen
engaged in the Restoration. The Casualty Retainage shall not be released until
the Casualty Consultant certifies to Agent that the Restoration has been
completed in accordance with the provisions of this Section 5.3.2(d) and that
all approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Agent receives
evidence satisfactory to Agent that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Agent will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to Agent
that the contractor, subcontractor or materialman has satisfactorily completed
all work and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman and delivers evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Agent. If required by Agent, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

-73-



--------------------------------------------------------------------------------

(e) Agent shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(f) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the good faith opinion of Agent in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower and/or Security Guarantor shall deposit
the deficiency (the “Net Proceeds Deficiency”) with Agent before any further
disbursement of the Net Proceeds shall be made. The Net Proceeds Deficiency
deposited with Agent shall be held by Agent and shall be disbursed for costs
actually incurred in connection with the Restoration on the same conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed
pursuant to this Section 5.3.2 shall constitute additional security for the
Debt.

(g) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Agent after the Casualty
Consultant certifies to Agent that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2, and the receipt by Agent
of evidence satisfactory to Agent that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Agent to Borrower
and/or Security Guarantor, provided no Event of Default shall have occurred and
shall be continuing under any of the Loan Documents; provided, however, the
amount of such excess returned to Borrower and/or Security Guarantor in the case
of a Condemnation shall not exceed the amount of Net Proceeds Deficiency
deposited by Borrower and/or Security Guarantor with the balance being applied
to the Debt in the manner provided for in Section 5.3.2(h) hereof.

(h) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower and/or Security Guarantor as excess Net
Proceeds pursuant to Section 5.3.2(g) hereof may be retained and applied by
Agent toward the payment of the Debt, whether or not then due and payable, in
such order, priority and proportions as Agent in its sole discretion shall deem
proper, or, at the discretion of Agent, the same may be paid, either in whole or
in part, to Borrower and/or Security Guarantor for such purposes as Agent shall
designate.

ARTICLE VI.

RESERVE FUNDS

Section 6.1 Intentionally Omitted.

Section 6.2 Tax Funds.

6.2.1 Deposits of Tax Funds. On the Closing Date, and on each Monthly Payment
Date thereafter, Borrower and/or Security Guarantor shall deposit an amount
equal to one-twelfth of the Taxes that Agent estimates will be payable during
the next ensuing twelve (12) months in order to accumulate sufficient funds to
pay all such Taxes at least ten (10) days prior to the date the same become
delinquent; provided, that, Agent acknowledges and agrees that no Tax Funds will
be required in connection with the DR Property as long as the DR

 

-74-



--------------------------------------------------------------------------------

Property is exempt from the payment of Taxes pursuant to Legal Requirements (as
evidenced by evidence reasonably satisfactory to Agent). Amounts deposited
pursuant to this Section 6.2.1 are referred to herein as the “Tax Funds.” If at
any time Agent reasonably determines that the Tax Funds will not be sufficient
to pay the Taxes, Agent shall notify Borrower of such determination and the
monthly deposits for Taxes shall be increased by the amount that Agent estimates
is sufficient to make up the deficiency at least ten (10) days prior to the date
that such Taxes will become delinquent; provided that if Borrower receives
notice of any deficiency after the date that is ten (10) days prior to the date
that Taxes are due, Borrower will deposit such amount within five (5) Business
Days after its receipt of such notice.

6.2.2 Release of Tax Funds. Provided, that the Tax Funds then held by Agent are
sufficient to pay the Taxes, Agent shall disburse the Tax Funds to Security
Guarantor at least ten (10) Business Days prior to the date that the same become
due and payable. If the amount of the Tax Funds shall exceed the amounts due for
Taxes, Agent shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Tax Funds. Any Tax
Funds remaining after the Debt has been paid in full shall be returned to
Borrower or Security Guarantor, as applicable.

Section 6.3 Insurance Funds.

6.3.1 Deposits of Insurance Funds. Subject to the terms of this Section 6.3.1,
on the Closing Date, and on each Monthly Payment Date thereafter, Borrower
and/or Security Guarantor shall deposit an amount equal to one-twelfth of the
Insurance Premiums that Agent estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate sufficient funds to pay all such Insurance Premiums at least thirty
(30) days prior to the expiration of the Policies (the “Monthly Insurance
Deposit”). Amounts deposited pursuant to this Section 6.3.1 are referred to
herein as the “Insurance Funds.” If at any time Agent reasonably determines that
the Insurance Funds will not be sufficient to pay the Insurance Premiums, Agent
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Agent estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.

Notwithstanding the forgoing, neither Borrower nor Security Guarantor shall be
required to make the Monthly Insurance Deposit as set forth above provided
(i) no Event of Default shall have occurred and be continuing, (ii) the
liability and casualty Policies maintained by Borrower and/or Security Guarantor
covering the Property are part of a blanket or umbrella policy approved by Agent
in its reasonable discretion, pursuant to Section 5.1.1(c) hereof, including,
without limitation, approval of the schedule of locations and values,
(iii) Borrower provides Agent evidence of renewal of such Policy pursuant to
Section 5.1.1(b) hereof, and (iv) Borrower and/or Security Guarantor provides
Agent paid receipts for the payment of the Insurance Premiums by no later than
ten (10) days prior to the expiration dates of the Policies. Borrower and/or
Security Guarantor shall promptly commence making all Monthly Insurance
Deposits, as required by Agent pursuant to this Section 6.3.1, within five
(5) days of receipt of notice from Agent of Borrower’s and/or Security
Guarantor’s failure to comply with items (i), (ii), (iii) or (iv) above, which
such notice shall instruct Borrower and/or Security Guarantor to promptly
commence making all Monthly Insurance Deposits, including, without limitation,
an up-front payment as determined by Agent to cause the Insurance Funds
(together with the anticipated Monthly Insurance Deposits) to be sufficient to
pay the Insurance Premiums when due.

 

-75-



--------------------------------------------------------------------------------

6.3.2 Release of Insurance Funds. Provided that the Insurance Funds then held by
Agent are sufficient to pay the Insurance Premiums then due, Agent shall apply
the Insurance Funds to the payment of the Insurance Premiums as they become due
and prior to them becoming delinquent. In making any payment relating to
Insurance Premiums, Agent may do so according to any bill, statement or estimate
procured from the insurer or its agent, without inquiry into the accuracy of
such bill, statement or estimate. If the amount of the Insurance Funds shall
exceed the amounts due for Insurance Premiums, Agent shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Insurance Funds. Any Insurance Funds remaining after
the Debt has been paid in full shall be returned to Borrower.

Section 6.4 FF&E Funds.

6.4.1 Deposits of FF&E Funds. Borrower and/or Security Guarantor shall deposit
with Agent on each Monthly Payment Date an amount equal to (i) two percent
(2.00%) of the Operating Income from the DR Property for such period and
(ii) four percent (4.00%) of the Operating Income from the Jamaica Property for
such period. Amounts deposited pursuant to this Section 6.4.1 are referred to
herein as the “FF&E Funds.” Notwithstanding any of the foregoing to the
contrary, for so long as (x) no monetary Event of Default shall have occurred
and be continuing and (y) each Individual Property is managed by Manager
pursuant to a Management Agreement which requires Manager to reserve for FF&E
Expenditures, Agent shall waive the requirement to escrow for the payment of
FF&E Expenditures required under this Section 6.4; provided that the following
conditions are met: (i) no event of default under the Management Agreement shall
have occurred and be continuing and the Management Agreement is in full force
and effect, (ii) Manager is not a debtor in proceeding under any state or
federal bankruptcy or insolvency laws or the liquidation of its assets or
property, (iii) Manager is obligated under the terms of the Management Agreement
to reserve for FF&E Expenditures in amounts at least equal to the amount
required to be reserved under this Section 6.4, and Manager is actually
reserving for all FF&E Expenditures, and such FF&E Expenditures are paid when
due and payable and otherwise in accordance with the terms hereof, and
(iv) Manager is otherwise performing its obligations in a timely manner under
the Management Agreement and, if reasonably requested by Agent in writing,
Borrower timely provides to Agent reasonable evidence of such performance by
Manager (which evidence may be in the form of copies or receipts for the payment
of FF&E Expenditures and/or bank statements or other evidence as to Manager’s
reserving of amounts for FF&E Expenditures at least equal to the amount required
to be reserved under this Section 6.4).

6.4.2 Release of FF&E Funds.

(a) Agent shall disburse FF&E Funds (if any) only for FF&E Expenditures approved
by Agent, which approval shall not be unreasonably withheld or delayed, and
shall be deemed approved if contained in the Approved Annual Budget or expressly
required under any applicable Franchise Agreement.

 

-76-



--------------------------------------------------------------------------------

(b) Agent shall disburse to Borrower and/or Security Guarantor the FF&E Funds
(or any portion thereof) upon satisfaction by Borrower of each of the following
conditions: (i) Borrower shall submit a request for payment to Agent at least
ten (10) days prior to the date on which Borrower requests such payment be made
and specifies the FF&E Expenditures to be paid, (ii) on the date such request is
received by Agent and on the date such payment is to be made, no Event of
Default shall exist and remain uncured, (iii) Agent shall have received a
certificate from Borrower (A) stating that the items to be funded by the
requested disbursement are FF&E Expenditures, (B) stating that all FF&E
Expenditures at the applicable Individual Property to be funded by the requested
disbursement have been completed (or the portion of such FF&E Work for which
such disbursement is being requested has been completed) in a good and
workmanlike manner, in accordance with all applicable Legal Requirements and, if
applicable, the Franchise Agreement, (C) identifying each contractor or
materialman invoice that is being paid in connection with the FF&E Expenditures
to be funded by the requested disbursement, and (D) stating that the FF&E
Expenditures have been paid in full or will be paid in full upon such
disbursement, and (iv) at Agent’s option, if the FF&E Expenditure involves
either an alteration to any structural components of the applicable Individual
Property or any capital improvements to the applicable individual property, in
each case in excess of $250,000, Agent shall have received a report satisfactory
to Agent in its reasonable discretion, from an architect or engineer that is
certified in the applicable jurisdiction and reasonably approved by Agent, in
respect of such structural or capital improvement portions of the FF&E
Expenditures for which the disbursement is being requested, and (vi) Agent shall
have received such other evidence as Agent shall reasonably request that the
FF&E Expenditures at the applicable Individual Property to be funded by the
requested disbursement have been completed (or the portion of the FF&E Work for
which the disbursement is being requested has been completed) and are paid for
or will be paid upon such disbursement to Borrower. Agent shall not be required
to disburse FF&E Funds more frequently than once each calendar month, nor in an
amount less than the Minimum Disbursement Amount (or a lesser amount if the
total amount of FF&E Funds is less than the Minimum Disbursement Amount, in
which case only one disbursement of the amount remaining in the account shall be
made). Any FF&E Funds remaining after the Debt has been paid in full shall be
returned to Borrower.

(c) Nothing in this Section 6.4.2 shall (i) make Agent responsible for making or
completing the FF&E Work; (ii) require Agent to expend funds in addition to the
FF&E Funds to complete any FF&E Work; (iii) obligate Agent to proceed with the
FF&E Work; or (iv) obligate Agent to demand from Borrower additional sums to
complete any FF&E Work.

(d) If a disbursement expressly requires an inspection of the applicable
Individual Property then, at Borrower’s and/or Security Guarantor’s reasonable
expense, prior to making a disbursement of FF&E Funds in order to verify
completion of the FF&E Work for which the inspection is required, Agent may
require that such inspection be conducted by an architect or engineer in
accordance with Section 6.4.2(b)(v). Borrower and/or Security Guarantor shall
pay the reasonable out-of-pocket expense of the third-party inspector and shall
permit such inspector and Agent and Agent’s agents and representatives to enter
onto the applicable Individual Property during normal business hours, upon
reasonable prior written notice (subject to the rights of Tenants under their
Leases and hotel guests) in connection with such inspection, will allow such
Persons to examine any applicable plans and shop drawings relating to such FF&E
Work, if any. Notwithstanding anything to the contrary set forth herein, except
during the continuance of

 

-77-



--------------------------------------------------------------------------------

an Event of Default, neither Borrower nor Security Guarantor shall be required
to pay the cost of any inspections by Agent or any Lender (or any agent,
employee or representative thereof) in connection with the disbursement of
Reserve Funds, other than the costs of the third-party architect or engineer as
expressly set forth herein.

(e) In addition to any insurance required under the Loan Documents, Borrower
and/or Security Guarantor shall provide or cause to be provided workmen’s
compensation insurance, builder’s risk, and public liability insurance and other
insurance to the extent required under applicable law in connection with FF&E
Work. All such policies shall be in form and amount reasonably satisfactory to
Agent.

Section 6.5 PIP Work Funds.

6.5.1 Deposits of PIP Work Funds. On the Closing Date, Borrower and/or Security
Guarantor shall deposit with Agent the amount of $4,500,000 to fund the costs of
the PIP Work. Amounts so deposited shall hereinafter be referred to as the “PIP
Work Funds”.

6.5.2 Release of PIP Work Funds.

(a) Agent shall disburse to Borrower and/or Security Guarantor the PIP Work
Funds (or any portion thereof) upon satisfaction by Borrower of each of the
following conditions: (i) Borrower shall submit a request for payment to Agent
at least ten (10) days prior to the date on which Borrower requests such payment
be made and specifies the PIP Expenditures to be paid, (ii) on the date such
request is received by Agent and on the date such payment is to be made, no
Event of Default shall exist and remain uncured, (iii) Agent shall have received
a certificate from Borrower (A) stating that the items to be funded by the
requested disbursement are PIP Expenditures, (B) stating that all PIP
Expenditures at the applicable Individual Property to be funded by the requested
disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, the Franchise Agreement and
the Property Improvement Plan, (C) identifying each contractor or materialman
invoice that is being paid in connection with the PIP Expenditures to be funded
by the requested disbursement, and (D) stating that each such Person has been
paid in full or will be paid in full upon such disbursement, such certificate to
be accompanied by reasonably satisfactory evidence of payment, and (iv) at
Agent’s option, if the PIP Work involves an alteration to any structural
components of the applicable Property or involves capital improvements to an
Individual Property, in each case in excess of $250,000, Agent shall have
received a report satisfactory to Agent in its reasonable discretion, from an
architect or engineer that is qualified in the applicable jurisdiction and
reasonably approved by Agent, in respect of such structural or capital
improvement portions of the PIP Work for which the disbursement is being
requested, and (vi) Agent shall have received such other evidence as Agent shall
reasonably request that the PIP Expenditures at the applicable Individual
Property to be funded by the requested disbursement have been completed (or the
portion thereof for which the PIP Work Funds are being requested) and are paid
for or will be paid upon such disbursement to Borrower. Agent shall not be
required to disburse PIP Work Funds more frequently than once each calendar
month, nor in an amount less than the Minimum Disbursement Amount (or a lesser
amount if the total amount of PIP Work Funds is less than the Minimum
Disbursement Amount, in which case only one disbursement of the amount remaining
in the account shall be made). Any PIP Work Funds remaining after the Debt has
been paid in full shall be returned to Borrower.

 

-78-



--------------------------------------------------------------------------------

(b) Nothing in this Section 6.4.2 shall (i) make Agent responsible for making or
completing the PIP Work; (ii) require Agent to expend funds in addition to the
PIP Work Funds to complete any PIP Work; (iii) obligate Agent to proceed with
the PIP Work; or (iv) obligate Agent to demand from Borrower additional sums to
complete any PIP Work.

(c) If a disbursement expressly requires an inspection of the applicable
Individual Property then, at Borrower’s and/or Security Guarantor’s reasonable
expense, prior to making a disbursement of PIP Work Funds in order to verify
completion of the PIP Work for which the inspection is required, Agent may
require that such inspection be conducted by an architect or engineer in
accordance with Section 6.5.2(a)(v). Borrower and/or Security Guarantor shall
pay the reasonable out-of-pocket expense of the third-party inspector and shall
permit such inspector and Agent and Agent’s agents and representatives to enter
onto the applicable Individual Property during normal business hours, upon
reasonable prior written notice (subject to the rights of Tenants under their
Leases and hotel guests) in connection with such inspection, will allow such
Persons to examine any applicable plans and shop drawings relating to such PIP
Work, if any. Notwithstanding anything to the contrary set forth herein, except
during the continuance of an Event of Default, neither Borrower nor Security
Guarantor shall be required to pay the cost of any inspections by Agent or any
Lender (or any agent, employee or representative thereof) in connection with the
disbursement of Reserve Funds, other than the costs of the third-party architect
or engineer as expressly set forth herein.

(d) In addition to any insurance required under the Loan Documents, Borrower
and/or Security Guarantor shall provide or cause to be provided workmen’s
compensation insurance, builder’s risk, and public liability insurance and other
insurance to the extent required under applicable law in connection with PIP
Work. All such policies shall be in form and amount reasonably satisfactory to
Agent.

Section 6.6 Cash Sweep Period.

On each Monthly Payment Date during the continuance of a Cash Sweep Period, in
addition to all other amounts payable by Borrower and/or Security Guarantor to
Agent (on behalf of Lender) on such Monthly Payment Date (including, without
limitation, Debt Service and all required deposits to Reserve Funds), Borrower
and/or Security Guarantor shall (or shall cause Manager to) deposit with Agent
an amount equal to the excess, if any, of Rents collected during the prior
calendar month over the sum of (i) Operating Expenses incurred in such month;
(ii) Extraordinary Expenses incurred in such month approved by Agent in
accordance with the terms of Section 4.1.6(f) of this Agreement, and
(iii) required deposits to Reserve Funds for such calendar month (other than the
Operating Expense Reserve Funds and the Interest Reserve Funds) (such excess,
the “Excess Cash Flow”). Such Excess Cash Flow shall be allocated to and
deposited by Agent between the Operating Expense Reserve Funds and the Interest
Reserve Funds pro rata based upon the proportion of annual Operating Expenses
set forth in the Approved Annual Budget to annual Debt Service. In addition to,
and without limitation of Borrower’s and Operating Lessee’s reporting
obligations set forth in Section 4.1.6 hereof, on or before the twentieth (20th)
day of each month during any Cash Sweep Period, Borrower and/or

 

-79-



--------------------------------------------------------------------------------

Security Guarantor shall (or shall cause Manager to) provide Agent with profit
and loss and balance sheet statements of each Individual Property (i.e.,
individually and on a combined basis) and a calculation of Excess Cash Flow
during the preceding calendar month. Each submission of reporting materials to
Agent shall include a statement that the information submitted by the Borrower
and/or Security Guarantor (or Manager) is true, accurate and correct to the
knowledge of such parties.

Section 6.7 Operating Expense Reserve Funds.

6.7.1 Deposit of Operating Expense Reserve Funds.

(a) On the Closing Date, Borrower and/or Security Guarantor shall deposit with
Agent the amount of $13,097,060.48 (such amount, the “Operating Expense Cap”)
for payment of Operating Expenses. Amounts deposited pursuant to this
Section 6.7.1 are referred to herein as the “Operating Expense Reserve Funds.”

(b) Beginning on the third (3rd) Monthly Payment Date to occur following the
Closing Date, and continuing on each consecutive third (3rd) Monthly Payment
Date thereafter until the Initial Release Date, Borrower shall deposit with
Agent on each such Monthly Payment Date an amount equal to the difference
between the amount then on deposit in the Operating Expense Reserve Funds and
the Operating Expense Cap.

(c) During the continuance of a Cash Sweep Period, Borrower shall deposit with
Agent on each such Monthly Payment Date the amounts required to be deposited
into the Operating Expense Reserve Funds pursuant to Section 6.6 hereof.

(d) Upon the occurrence of a monetary Event of Default following the Initial
Release Date, Borrower and/or Security Guarantor shall deposit an amount equal
to the difference between the amount then on deposit in the Operating Expense
Reserve Funds and the Operating Expense Cap.

6.7.2 Release of Operating Expense Reserve Funds.

(a) Agent shall disburse Operating Expense Reserve Funds only for payment of
Operating Expenses.

(b) So long as no Event of Default has occurred and is continuing, on each
Monthly Payment Date, Borrower and/or Security Guarantor shall be permitted to
receive disbursements from the Operating Expense Reserve Funds upon Borrower’s
or Security Guarantor’s written request to Agent for payment of Operating
Expenses incurred in accordance with the related Approved Annual Budget pursuant
to a written request for payment submitted by Borrower or Security Guarantor to
Agent specifying the Operating Expenses in a form acceptable to Agent, or for
Extraordinary Expenses approved by Agent in accordance with the terms of
Section 4.1.6(f) hereof, if any, pursuant to a written request for payment
submitted by Borrower or Operating Lessee to Agent specifying the individual
Extraordinary Expenses in a form acceptable to Agent. Any amount remaining in
the Operating Expense Reserve Fund shall be released to Borrower upon the
earlier of (a) (1) with respect to any Operating Expense Reserve Funds deposited
prior to the Initial Release Date, the Initial Release Date or (2) with respect
to any Operating Expense Reserve Funds deposited following the Initial Release
Date, the first Monthly Payment Date following the date that the Debt Service
Coverage Ratio has equaled or exceeded 1.50x for two (2) consecutive calendar
quarters or (b) the payment in full of the Debt.

 

-80-



--------------------------------------------------------------------------------

Section 6.8 Application of Reserve Funds.

During the continuance of an Event of Default, Agent, at its option, may
withdraw the Reserve Funds and apply the Reserve Funds to the items for which
the Reserve Funds were established or to payment of the Debt in such order,
proportion and priority as Agent may determine in its sole discretion. Agent’s
right to withdraw and apply the Reserve Funds shall be in addition to all other
rights and remedies provided to Agent under the Loan Documents.

Section 6.9 Security Interest in Reserve Funds and Interest on Reserve Funds.

6.9.1 Grant of Security Interest. Borrower and/or Security Guarantor shall be
the owner of the Reserve Funds. Each of Borrower and Security Guarantor hereby
pledges, assigns and grants a security interest to Agent, as security for
payment of the Debt and the performance of all other terms, conditions and
covenants of the Loan Documents on Borrower’s and/or Security Guarantor’s part
to be paid and performed, in all of Borrower’s and/or Security Guarantor’s, as
applicable, right, title and interest in and to the Reserve Funds. The Reserve
Funds shall be under the sole dominion and control of Agent.

6.9.2 Interest on Reserve Funds. Interest accrued, if any, on the Reserve Funds
shall be remitted to and become part of such Reserve Fund. All Reserve Funds
shall be held in an interest-bearing business savings account separate and apart
from all other funds of Agent. In no event shall Agent or any Servicer be
required to select any particular interest-bearing account or the account that
yields the highest rate of interest, provided that selection of the account
shall be consistent with the general standards at the time being utilized by
Agent or such Servicer, as applicable, in establishing similar accounts for
loans of comparable type. All such interest that so becomes part of the
applicable Reserve Funds shall be disbursed in accordance with the disbursement
procedures contained herein applicable to such Reserve Funds; provided, however,
that Agent may, at its election, retain any such interest for its own account
during the occurrence and continuance of an Event of Default.

6.9.3 Income Taxes. Borrower shall report on its federal, state and local income
tax returns all interest or income accrued on the Reserve Funds, if any.

6.9.4 Prohibition Against Further Encumbrance. Borrower shall not, without the
prior consent of Agent, further pledge, assign or grant any security interest in
the Reserve Funds or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Agent as the secured party, to be filed with respect thereto.

6.9.5 Reserve Fund Indemnification. Each of Borrower and Security Guarantor
shall indemnify Agent and Lender and hold Agent and Lender harmless from and
against any and all Losses arising from or in any way connected with the Reserve
Funds, the sums deposited therein or the performance of the obligations for
which the Reserve Funds were established, except to the extent arising from the
gross negligence or willful misconduct of Agent, Lender or

 

-81-



--------------------------------------------------------------------------------

any other their agents or employees. If requested by Agent in writing, each of
Borrower and Security Guarantor shall assign to Agent all rights and claims
Borrower and/or Security Guarantor may have against all Persons supplying labor,
materials or other services which are to be paid from or secured by the Reserve
Funds; provided, however, that Agent may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.

6.9.6 Reserve Fund Fees and Expenses. Each of Borrower and Security Guarantor
acknowledges and agrees that it solely shall be, and shall at all times remain,
liable to Agent or Servicer for all reasonable and customary fees, charges,
costs and expenses in connection with the Reserve Funds, this Agreement and the
enforcement hereof, including, without limitation, any monthly or annual fees or
charges as may be assessed by Agent or Servicer in connection with the
administration of the Reserve Funds and the reasonable fees and expenses of
outside legal counsel to Agent and Servicer as needed to enforce, protect or
preserve the rights and remedies of Agent and/or Servicer under this Agreement.

Section 6.10 Interest Reserve Funds.

6.10.1 Deposit of Interest Reserve Funds.

(a) On the Closing Date, Borrower and/or Security Guarantor shall deposit with
Agent the amount of $10,317,424.66 (such amount, the “Interest Reserve Cap”) for
payment of Debt Service. Amounts deposited pursuant to this Section 6.10.1 are
referred to herein as the “Interest Reserve Funds.”

(b) Beginning on the third (3rd) Monthly Payment Date to occur following the
Closing Date, and continuing on each consecutive third (3rd) Monthly Payment
Date thereafter until the achievement of the Debt Service Coverage Ratio equal
to or in excess of 1.50x for two (2) consecutive calendar quarters, Borrower
shall deposit with Agent on each such Monthly Payment Date an amount equal to
the difference between the amount then on deposit in the Interest Reserve Funds
and the Interest Reserve Cap.

(c) During the continuance of a Cash Sweep Period, Borrower shall deposit with
Agent on each such Monthly Payment Date the amounts required to be deposited
into the Interest Reserve Funds pursuant to Section 6.6 hereof.

(d) Upon the occurrence of an Event of Default following the Initial Release
Date, Borrower and/or Security Guarantor shall deposit an amount equal to the
difference between the amount then on deposit in the Interest Reserve Funds and
the Interest Reserve Cap.

6.10.2 Release of Interest Reserve Funds.

(a) Agent shall disburse Interest Reserve Funds only for payment of Debt
Service.

(b) So long as no Event of Default has occurred and is continuing, Borrower
and/or Security Guarantor shall be permitted to receive disbursements from the
Interest Reserve Funds upon Borrower’s or Security Guarantor’s written request
to Agent for payment of Debt Service when due pursuant to this Agreement. Any
amount remaining in the Interest Reserve Fund shall be released to Borrower upon
the earlier of (a) (1) with respect to any Interest Reserve Funds

 

-82-



--------------------------------------------------------------------------------

deposited prior to the Initial Release Date, the Initial Release Date or
(2) with respect to any Interest Reserve Funds deposited following the Initial
Release Date, the first Monthly Payment Date following the date that the Debt
Service Coverage Ratio has equaled or exceeded 1.50x for two (2) consecutive
calendar quarters or (b) the payment in full of the Debt.

ARTICLE VII.

MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

Section 7.1 The Management Agreement.

Borrower and Security Guarantor shall use commercially reasonable efforts to
cause each Manager to manage its applicable Individual Property in accordance
with the Management Agreement. Borrower and Security Guarantor shall
(i) diligently perform and observe in all material respects all of the terms,
covenants and conditions of the Management Agreement on the part of Security
Guarantor to be performed and observed, (ii) promptly notify Agent of any
written notice to Security Guarantor of any default by Security Guarantor in the
performance or observance of any of the terms, covenants or conditions of the
Management Agreement on the part of Security Guarantor to be performed and
observed, and (iii) promptly deliver to Agent a copy of each financial
statement, business plan, capital expenditures plan, report and estimate
received by it under the Management Agreement; and (iv) promptly use
commercially reasonable efforts to enforce the performance and observance of all
of the covenants required to be performed and observed by Manager under the
Management Agreement. If Security Guarantor shall default in the performance or
observance of any material term, covenant or condition of the Management
Agreement on the part of Security Guarantor to be performed or observed, then,
without limiting Agent’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower or Security
Guarantor from any of their respective obligations hereunder or under the
Management Agreement, Agent shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be appropriate to
cause all the material terms, covenants and conditions of the Management
Agreement on the part of Security Guarantor to be performed or observed.

Section 7.2 Prohibition Against Termination or Modification.

Neither Borrower nor Security Guarantor shall surrender, terminate, cancel,
modify, (other than non-material modifications that do not materially increase
any of the obligations of Security Guarantor or decrease any of the material
rights of Security Guarantor thereunder), renew or extend (other than any
renewal or extension rights exercised by Manager as of right under the
Management Agreement) the Management Agreement, or enter into any other
agreement relating to the management or operation of any Individual Property
with Manager or any other Person, or consent to the assignment by the Manager of
its interest under the Management Agreement, or waive or release any of its
rights and remedies under the Management Agreement, in each case without the
express consent of Agent, to be given or withheld in Agent’s sole discretion;
provided, that Agent shall endeavor to respond to any requests for consent in a
timely manner and will not unreasonably withhold, condition or delay the
approval of a Qualified Manager if Security Guarantor is required to replace the
existing Manager in accordance with this Agreement. If at any time Agent
consents to the appointment

 

-83-



--------------------------------------------------------------------------------

of a new manager, such new manager and Security Guarantor shall, as a condition
of Agent’s consent, execute an assignment and subordination of management
agreement in the form then used by Agent, with reasonable revisions thereto to
the extent requested by such new manager.

Section 7.3 Replacement of Manager.

Agent shall have the right, subject and pursuant to the terms of the Assignment
of Management Agreement, to require Borrower and Security Guarantor to replace
the Manager with a new manager, which shall be a Qualified Manager chosen by
Security Guarantor and subject to the consent of Agent, not to be unreasonably
withheld, conditioned or delayed.

Section 7.4 Franchise Agreement.

Borrower and Security Guarantor shall cause each Individual Property to be at
all times subject to a Franchise Agreement with a Qualified Franchisor. Borrower
and Security Guarantor shall (i) diligently perform and observe all of the
terms, covenants and conditions of the Franchise Agreement in all material
respects on the part of Security Guarantor to be performed and observed,
(ii) promptly notify Agent of any written notice to Security Guarantor of any
default by Security Guarantor in the performance or observance of any of the
terms, covenants or conditions of the Franchise Agreement on the part of
Security Guarantor to be performed and observed, and (iii) promptly deliver to
Agent a copy of each financial statement, business plan, Property Improvement
Plan, report and estimate received by it under the Franchise Agreement; and
(iv) use commercially reasonable efforts to promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Franchisor under the Franchise Agreement. If Security Guarantor shall default in
the performance or observance of any material term, covenant or condition of the
Franchise Agreement on the part of Security Guarantor to be performed or
observed, then, without limiting Agent’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
or Security Guarantor from any of their respective obligations hereunder or
under the Franchise Agreement, Agent shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be appropriate to
cause all the material terms, covenants and conditions of the Franchise
Agreement on the part of Security Guarantor to be performed or observed.

Section 7.5 Prohibition Against Termination or Modification.

Neither Borrower nor Security Guarantor shall surrender, terminate, cancel,
modify (other than non-material modifications that do not materially increase
any of the obligations of Security Guarantor or decrease any of the material
rights of Security Guarantor thereunder), renew or extend the Franchise
Agreement (other than any renewal or extension rights exercised by Franchisor as
of right under the Franchise Agreement), or enter into any other franchise
agreement relating to the Property with Franchisor or any other Person, or
consent to the assignment by the Franchisor of its interest under the Franchise
Agreement, or waive or release any of its rights and remedies under the
Franchise Agreement, in each case without the express consent of Agent, to be
given or withheld in Agent’s sole discretion; provided, that (i) Agent shall
endeavor to respond to any requests for consent in a timely manner and will not
unreasonably withhold, condition or delay any (a) renewals or extensions of a
Franchise Agreement upon terms substantially similar to those contained under
the applicable existing

 

-84-



--------------------------------------------------------------------------------

Franchise Agreement or (b) the approval of a Qualified Franchisor if Security
Guarantor is required to replace the existing Franchisor in accordance with this
Agreement and (ii) if Security Guarantor requests Agent’s consent to a
termination of a Franchise Agreement as the result of an event of default by the
Franchisor thereunder, if Agent has not responded in writing with its consent or
disapproval of such consent within fifteen (15) Business Days, then Agent shall
be deemed to have consented to such termination. If at any time Agent consents
to the appointment of a new franchisor, such new franchisor and Security
Guarantor shall, as a condition of Agent’s consent, execute a franchisor comfort
letter in form reasonably satisfactory to Agent.

Section 7.6 Replacement of Franchisor.

Borrower and/or Security Guarantor, upon the request of Agent, shall terminate
the Franchise Agreement and replace Franchisor with a Qualified Franchisor and
enter into a new franchise agreement acceptable to Agent, without penalty or
fee, if at any time during the term of the Loan there exists a material default
by Franchisor under the Franchise Agreement, beyond any applicable notice, grace
and/or cure period, which gives Security Guarantor the right to terminate the
Franchise Agreement.

ARTICLE VIII.

PERMITTED TRANSFERS

Section 8.1 Intentionally Omitted.

Section 8.2 Permitted Transfers of Equity Interests.

Notwithstanding the restrictions contained in Section 4.2.1 hereof, the
following transfers, whether occurring directly or indirectly, shall be
permitted without Agent’s consent (each a “Permitted Transfer”): (a) a transfer
(but not a pledge) by devise or descent or by operation of law upon the death of
a member, partner or shareholder of a Restricted Party, (b) the transfer (but
not the pledge), in one or a series of transactions, of the stock, partnership
interests, membership interests or similar equity ownership interests (as the
case may be) in a Restricted Party (other than a sale, transfer, or issuance of
shares addressed in the following clause (c)), (c) the sale, transfer or
issuance of shares of common stock in any Restricted Party that is a publicly
traded entity, provided such shares of common stock are listed on the New York
Stock Exchange or another nationally recognized stock exchange, (d) any Sale or
Pledge, or similar transfer as the result of the exercise by Agent, any Lender,
any Affiliate of Agent or Lender, or any of their designees or nominees, of any
rights or remedies under the Loan Documents (including, without limitation, as
the result of the exercise of the remedies under the Pledge Agreement), (e) any
Permitted Encumbrance (provided, that, with respect to any workers’, mechanics’
or other similar Liens on any Individual Property, such Lien shall be deemed a
Permitted Transfer as long as Security Guarantor, within sixty (60) days of
written notice of such Lien, shall contest such Lien in accordance with this
Agreement or otherwise satisfy or dismiss such Lien (excluding any statutory
Liens that may attach by virtue of the commencement of work), (f) any Lease,
hotel occupancy agreement or similar arrangement made in accordance with this
Agreement or the other Loan Documents; (g) the pledges of collateral and
ownership interests contemplated by the Pledge Agreement, (h) the obligation of
Jamaica Security Guarantor to convey the Release

 

-85-



--------------------------------------------------------------------------------

Parcel, and the release thereof in accordance with this Agreement, (i) the
replacement of any Manager or Franchisor in accordance with this Agreement,
(j) any Permitted Equipment Leases, (k) Permitted Intercompany Debt incurred in
accordance with the terms and conditions of this Agreement, (l) the pledge of
direct or indirect interests in any Restricted Party if, the exercise of such
pledge would constitute a Permitted Transfer hereunder (subject to the
applicable restrictions and requirements set forth in this Section 8.2), (m)
transfers between Affiliates of any Borrower or Security Guarantor that are
Controlled by Sponsor, or (n) any other transfer, Sale or Pledge, or similar
action that is expressly permitted to be taken in accordance with the Loan
Documents (including, without limitation, the tendering of a deed in lieu or an
assignment in lieu in accordance with the requirements set forth in the Carry
Guaranty, sales and dispositions of personal property in accordance with this
Agreement, any Indebtedness permitted under this Agreement, and the replacement
of FF&E in accordance with this Agreement); provided, however, with respect to
the transfers listed in clauses (a), (b), (c), (l) or (m) above, (A) no such
transfers shall, whether pursuant to a single transfer or a series of transfers,
result in a “Change of Control” (as defined in the Credit Agreement), (B) after
giving effect to such transfers, Sponsor shall (I) own one hundred percent
(100)% of the direct or indirect equity ownership interest in each of Borrower,
Security Guarantor, Pledgor, Pledgee, and any SPC Party; (II) Control Borrower,
Security Guarantor, Pledgor, Pledgee, and any SPC Party; and (III) indirectly
Control (through the indirect ownership and Control of Security Guarantor) the
day-to-day operation of the Property, subject to the day-to-day management of
the Property by Manager pursuant to the Management Agreement, (C) each
Individual Property shall continue to be managed by a Qualified Manager approved
by Agent in accordance with this Agreement and subject to a franchise agreement
with a Qualified Franchisor approved by Agent in accordance with this Agreement,
(D) no such transfer shall be of any direct equity ownership interests in
Borrower, Security Guarantor, or Pledgee, or in any SPC Party, (E) following
such transfers, all relevant Persons shall be in continued compliance with the
relevant provisions of Section 3.1.24 hereof (solely to the extent applicable to
any Person), (F) following such transfers, each of Borrower and Security
Guarantor shall have the ability to, after giving effect to the equity transfer
in question, (I) remake the representations contained herein relating to ERISA
matters and the Patriot Act, OFAC and matters concerning Embargoed Persons (and,
upon Agent’s request, Borrower and/or Security Guarantor shall deliver to Agent,
upon Agent’s request, searches, reasonably acceptable to Agent, for any Person
that did not own thirty-five percent (35%) or more of the equity ownership
interests in the Borrower and Security Guarantor who will own thirty-five
percent (35%) or more of the equity ownership interests in Borrower and Security
Guarantor as a result of such transfer), and (II) continue to comply with the
covenants contained herein relating to ERISA matters and the Patriot Act, OFAC,
and matters concerning Embargoed Persons, (G) Borrower pays all of Agent’s and
Lender’s out-of-pocket costs and expenses in connection with such transfer,
including, without limitation, reasonable third-party attorneys’ fees and
expenses, if any, and (H) such transfers shall not trigger any right of first
refusal or option to purchase under the Operating Agreements.

 

-86-



--------------------------------------------------------------------------------

ARTICLE IX.

SALE OF LOAN

Section 9.1 Sale of Loan.

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan or (ii) to sell participation interests in
the Loan, in each case subject to and in accordance with Section 11.27 hereof.
(The transaction referred to in clauses (i) and (ii) shall hereinafter be
referred to collectively as “Secondary Market Transactions”).

(b) If requested by Agent, Borrower and/or Security Guarantor shall assist
Lender, at Borrower’s and/or Security Guarantor’s reasonable expense, in
satisfying the market standards to which Lender customarily adheres or which may
be reasonably required in the marketplace in connection with any Secondary
Market Transactions, including, without limitation, to:

(i) (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Security Guarantor,
Pledgee, Pledgor, any SPC Party, Guarantor, Sponsor (to the extent publicly
available), the Manager, and the Franchisor (B) provide updated budgets relating
to the Property and (C) provide updated appraisals, market studies,
environmental reviews (Phase I’s and, if appropriate, Phase II’s), property
condition reports and other due diligence investigations of the Property (the
“Updated Information”), together, if customary, with appropriate verification of
the Updated Information through letters of auditors or opinions of counsel
acceptable to Agent;

(ii) provide opinions of counsel, which may be relied upon by Agent, Lender, and
their respective counsel, agents and representatives, as to fraudulent
conveyance, matters of Delaware and federal bankruptcy law relating to
single-member limited liability companies, compliance with applicable securities
laws regarding disclosure of material information (so called 10b-5 opinions) (if
applicable), and true sale or any other opinion customary in Secondary Market
Transactions with respect to the Property and Borrower, Security Guarantor, and
their respective Affiliates, which counsel and opinions shall be satisfactory in
form and substance to Agent;

(iii) provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as are customary in Secondary Market
Transactions or as Agent may reasonably require;

(iv) execute such amendments to the Loan Documents and Borrower, Security
Guarantor, or any SPC Party’s organizational documents as may be reasonably
requested by Agent or otherwise to effect the Secondary Market Transaction
including, without limitation, bifurcation of the Loan into two or more
components and/or separate notes and/or creating a senior/subordinate note
structure (any of the foregoing, a “Loan Bifurcation”); provided, however, that
neither Borrower nor Security Guarantor shall be required to modify or amend any
Loan Document if such modification or amendment would (A) change the interest
rate, the stated maturity or the amortization of principal as set forth herein
or in the Note, or (B) modify or amend any other material economic term of the
Loan Agreement or the Note, except in connection with a Loan Bifurcation which
may result in varying fixed interest rates and amortization schedules, but which
shall have the same initial weighted average coupon of the original Note, and
all principal payments made by Borrower pursuant to the terms hereof shall be
applied pro rata to all

 

-87-



--------------------------------------------------------------------------------

such replacement notes. In the event Borrower or Security Guarantor fails to
execute and deliver such documents to Agent within five (5) Business Days
following such request by Agent, each of Borrower and Security Guarantor hereby
absolutely and irrevocably appoints Agent as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect such transactions, each of Borrower
and Security Guarantor ratifying all that such attorney shall do by virtue
thereof. It shall be an Event of Default under this Agreement, the Note, the
Security Instrument and the other Loan Documents if Borrower and/or Security
Guarantor fails to comply with any of the terms, covenants or conditions of this
Section 9.1(b)(iv) after expiration of ten (10) Business Days after notice
thereof; and

(v) at any time prior to a Secondary Market Transaction, execute such amendments
to the Loan Documents as requested by the Agent, in its discretion, to extend
the Maturity Date to a Monthly Payment Date no more than three (3) months beyond
the initial Maturity Date set forth herein (the “Extended Maturity Date”).

(c) If requested by Agent, Borrower shall provide Agent, promptly upon request,
with any other or additional financial statements, or financial, statistical or
operating information, as Agent shall determine to be required pursuant to any
Legal Requirement applicable to any Secondary Market Transaction.

ARTICLE X.

DEFAULTS

Section 10.1 Event of Default.

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i) if Borrower shall fail to (A) pay when due (1) any sums which by the express
terms of this Agreement and the other Loan Documents require immediate payment
without any grace period or (2) sums which are payable on the Maturity Date, or
(B) pay within five (5) days when due any monthly installment of principal
and/or interest due under the Note and any amount required to be paid into the
Reserve Funds (provided, that, Borrower has received at least five (5) days’
prior written notice of the amount required to be paid into the Reserve Funds)
or (C) pay within ten (10) days of written notice from Agent, any other sums
payable under the Note, this Agreement or any of the other Loan Documents;
provided, that, it shall not be an Event of Default if sufficient Reserve Funds
have been deposited with Agent for the express purpose of the payment of such
sums;

(ii) if any of the Taxes or Other Charges are not paid prior to the same
becoming delinquent; provided, that, to the extent sufficient Tax Funds are
being held by Agent, an Event of Default shall not be deemed to have occurred if
Agent has failed to timely pay over to Borrower such amounts in accordance with
the obligations of Agent to pay the same to over to Borrower for payment of
Taxes or Other Charges as set forth in this Agreement;

 

-88-



--------------------------------------------------------------------------------

(iii) if (A) the Policies are not kept in full force and effect; provided, that,
to the extent sufficient Insurance Funds are being held by Agent, an Event of
Default shall not be deemed to have occurred if Agent has failed to timely pay
the required Insurance Premiums amounts in accordance with the obligations of
Agent to pay the same as set forth in this Agreement or (B) if evidence of the
required Policies are not delivered to Agent as provided in Section 5.1.1(b)
hereof within ten (10) days following written notice from Agent to Borrower;

(iv) if a Prohibited Transfer occurs in violation of this Agreement;

(v) if any representation or warranty made by Borrower or Security Guarantor
herein or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Agent shall
have been false or misleading in any material respect as of the date the
representation or warranty was made; provided, however, that any such breach
shall not constitute an Event of Default (A) if such breach is inadvertent,
immaterial, non-recurring and curable and (B) Borrower or Security Guarantor, as
applicable, promptly cures such breach by causing such certification,
representation or warranty to be true and correct without a modification of the
same within thirty (30) days after Borrower or Security Guarantor, as
applicable, receives notice of such breach unless such breach cannot reasonably
be cured within such thirty (30) day period and Borrower or Security Guarantor,
as applicable, commences to cure such breach within such thirty (30) day period
and thereafter diligently and expeditiously proceeds to cure same; provided,
that in no event shall Borrower or Security Guarantor, as applicable have an
aggregate cure period exceeding ninety (90) days for any such breach;

(vi) if Borrower, Security Guarantor, any SPC Party, Pledgee, Pledgor, Sponsor,
or Guarantor shall make an assignment for the benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Security Guarantor, any SPC Party, Pledgee, Pledgor, Sponsor, or Guarantor or if
Borrower, Security Guarantor, any SPC Party, Pledgee, Pledgor, Sponsor, or
Guarantor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Security Guarantor, any SPC Party, Pledgee, Pledgor,
Sponsor, or Guarantor, or if any proceeding for the dissolution or liquidation
of Borrower, Security Guarantor, any SPC Party, Pledgee, Pledgor, Sponsor, or
Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Security Guarantor, any SPC Party, Pledgee, Pledgor, Sponsor, or
Guarantor, upon the same not being discharged, stayed or dismissed within ninety
(90) days;

 

-89-



--------------------------------------------------------------------------------

(viii) if any Individual Property becomes subject to any mechanic’s,
materialman’s or other Lien other than a Lien for local real estate taxes and
assessments not then due and payable and the Lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of thirty (30) days
following Borrower’s or Security Guarantor’s receipt of written notice thereof
(which notice need not come from Agent), unless the same is being contested in
accordance with this Agreement;

(ix) if Borrower or Security Guarantor attempts to assign its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;

(x) intentionally omitted;

(xi) if Borrower, Security Guarantor, or any applicable SPC Party breaches any
representation, warranty or covenant contained in Section 3.1.24 hereof;
provided, however, that such breach shall not constitute an Event of Default in
the event that such breach shall be remedied within a timely manner and in any
event within not more than thirty (30) days of Agent’s written request;

(xii) if Borrower, Security Guarantor, Guarantor, Pledgor, Pledgee, or Sponsor
fails to comply with the covenants as to the Patriot Act, OFAC, and Embargoed
Persons as set forth in Section 4.1.1 hereof;

(xiii) if Borrower or Security Guarantor breaches any of the negative covenants
contained in Section 4.2.11 hereof;

(xiv) intentionally omitted;

(xv) if Guarantor or Security Guarantor breaches in any material respect any
covenant, warranty or representation contained in the Guaranty or Security
Guaranty, as applicable beyond any applicable notice and cure periods (provided,
that, if no notice and cure period is provided for any representations or
warranties contained therein, a breach of any such representations or warranties
shall be subject to the same notice and cure rights of Borrower and Security
Guarantor set forth in this Agreement);

(xvi) if Borrower or Security Guarantor shall fail (beyond any applicable notice
or grace period) to pay any rent, additional rent or other charges payable under
any Operating Agreement or Material Agreement as and when payable thereunder and
such failure could reasonably be expected to result in a Material Adverse
Effect;

(xvii) if Borrower or Security Guarantor shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement, or if any
Borrower Party shall continue to be in Default under any other Loan Document, in
each case provided that such Default is not specified in Subsections (i) to
(xvi) above, for ten (10) Business Days after notice to Borrower and/or Security
Guarantor from Agent, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Agent in
the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured

 

-90-



--------------------------------------------------------------------------------

within such thirty (30) day period and provided further that Borrower and/or
Security Guarantor shall have commenced to cure such Default within such thirty
(30) day period and thereafter diligently and expeditiously proceeds to cure the
same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower and/or Security Guarantor in the exercise of
due diligence to cure such Default, such additional period not to exceed ninety
(90) days;

(xviii) if a material default by Security Guarantor has occurred and continues
beyond any applicable notice and cure period under the Management Agreement;

(xix) except as expressly permitted by this Agreement, if there is a termination
by Borrower or Security Guarantor, in violation of this Agreement, (A) of any
Management Agreement, or (B) of any Franchise Agreement, and the applicable
Manager or Franchisor is not replaced with a Manager or Franchisor approved by
Agent in accordance with this Agreement within thirty (30) days following such
termination (or Manager or Franchisor agrees to the material terms for such
replacement within such thirty (30) day period and replaces the applicable
Manager or Franchisor within sixty (60) days thereafter); provided, that, during
such period there is no material disruption or interruption in the operation of
the applicable Individual Property and; provided, further, that it shall not be
an Event of Default hereunder if Security Guarantor proposes a Qualified Manager
or Qualified Franchisor, as applicable, within the required thirty (30) day
period and Agent does not either grant its approval or disapproval within such
thirty (30) day period; provided, further, that it shall not be an Event of
Default hereunder if Agent unreasonably disapproves such Qualified Manager or
Qualified Franchisor within such period.

(xx) except as expressly permitted by this Agreement, if (A) a Manager resigns,
or (B) a Franchisor resigns, and the applicable Manager or Franchisor is not
replaced by a Manager or Franchisor approved by Agent in accordance with this
Agreement within sixty (60) days following such resignation (or such Manager or
Franchisor agrees to the material terms for such replacement of the resigning
Manager of Franchisor within such sixty (60) day period and replaces the
applicable Manager or Franchisor within thirty (30) days thereafter); provided,
that (x) there is no material disruption or interruption in the operation of the
applicable Individual Property and (y) Security Guarantor shall use commercially
reasonable efforts to enforce any applicable provisions of the Management
Agreement or Franchise Agreement that may provide that no such resignation or
removal of Franchisor is effective until Security Guarantor has found a
replacement for such Manager or Franchisor; provided, further, that it shall not
be an Event of Default hereunder if Security Guarantor proposes a Qualified
Manager or Qualified Franchisor, as applicable, and Agent does not grant its
approval or disapproval of such Qualified Manager or Qualified Franchisor within
such sixty (60) day period; provided, further, that it shall not be an Event of
Default hereunder if Agent unreasonably disapproves such Qualified Manager or
Franchisor within such period;

(xxi) if any liquor, gaming or other material License necessary to the operation
of any Individual Property as a hotel shall have been terminated or suspended
and, as a result operations at the Individual Property are required by
applicable Legal

 

-91-



--------------------------------------------------------------------------------

Requirements to halt, and such license has not been reinstated within ten
(10) Business Days following such termination or suspension of activities at the
applicable Individual Property and Agent reasonably determines that such
termination or suspension is reasonably likely to have a Material Adverse
Effect; or

(xxii) following the re-opening of an Individual Property following the current
temporary closure due to the effects of the COVID 19 pandemic, if Borrower
and/or Security Guarantor ceases to operate a hotel on such Individual Property
or terminates such business for any reason whatsoever (other than (i) temporary
cessations for Force Majeure which, in each individual case do not exceed ninety
(90) consecutive days, and (ii) temporary cessation in connection with any
renovations to the applicable Individual Property or restoration of the
applicable Individual Property after Casualty or Condemnation).

(b) During the continuance of an Event of Default (other than an Event of
Default described in clauses (vi) or (vii) above with respect to the Borrower,
Security Guarantor, and/or SPC Party only) and at any time thereafter Agent may,
in addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action,
without notice or demand, that Agent deems advisable to protect and enforce its
rights against Borrower and/or Security Guarantor and in and to the Property,
including, without limitation, declaring the Debt to be immediately due and
payable, and Agent may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower, Security Guarantor, and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in clauses (vi) or (vii)
above with respect to the Borrower, Security Guarantor, and/or SPC Party only,
the Debt and all other obligations of Borrower and Security Guarantor hereunder
and under the other Loan Documents shall immediately and automatically become
due and payable, without notice or demand, and Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

Section 10.2 Remedies.

(a) During the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Agent (on behalf of
Lender) against Borrower and/or Security Guarantor under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower and/or Security Guarantor or at law or in equity may be exercised by
Agent at any time and from time to time, whether or not all or any of the Debt
shall be declared due and payable, and whether or not Agent shall have commenced
any foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Property. Any such
actions taken by Agent shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Agent may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Agent (on behalf of Lender) permitted by law, equity or contract or
as set forth herein or in the other Loan Documents. Without limiting the
generality of the foregoing, if an Event of Default is continuing (i) Agent (on
behalf of Lender) is not subject to any “one action” or “election of remedies”
law or rule, and (ii) all liens and other rights, remedies or privileges

 

-92-



--------------------------------------------------------------------------------

provided to Agent (on behalf of Lender) shall remain in full force and effect
until Agent has exhausted all of its remedies against the Property and the
Security Instrument and/or the Debenture has been foreclosed, sold and/or
otherwise realized upon in satisfaction of the Debt or the Debt has been paid in
full.

(b) With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Agent or Lender to
resort to any Individual Property for the satisfaction of any of the Debt in
preference or priority to any other Individual Property, and Agent (on behalf of
Lender) may seek satisfaction out of all of the Properties or any part thereof,
in its absolute discretion in respect of the Debt. In addition, Agent shall have
the right from time to time to partially foreclose the Security Instruments,
Security Guaranty, Pledge Agreement, and/or the Debentures in any manner and for
any amounts guaranteed by the Security Guaranty and secured by the Security
Instruments, Security Guaranty, Pledge Agreement, and/or the Debentures then due
and payable as determined by Agent in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower and/or
Security Guarantor defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Agent may foreclose
the Security Instrument, Security Guaranty, Pledge Agreement, and/or the
Debenture to recover such delinquent payments, or (ii) in the event Agent elects
to accelerate less than the entire outstanding principal balance of the Loan,
Agent may foreclose the Security Instrument, Security Guaranty, Pledge
Agreement, and/or the Debenture to recover so much of the principal balance of
the Loan as Agent may accelerate and such other sums guaranteed by the Security
Guaranty and secured by the Security Instrument, Security Guaranty, Pledge
Agreement, and/or the Debenture as Agent may elect. Notwithstanding one or more
partial foreclosures, the Property shall remain subject to the Security
Instrument, Security Guaranty, Pledge Agreement, and/or the Debenture to secure
payment of sums guaranteed by the Security Guaranty and secured by the Security
Instrument and not previously recovered.

(c) Agent shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Agent shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Agent from time to time, promptly after the request of Agent, a severance
agreement and such other documents as Agent shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Agent. Each of Borrower and Security Guarantor hereby
absolutely and irrevocably appoints Agent as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, each of
Borrower and Security Guarantor ratifying all that its said attorney shall do by
virtue thereof; provided, however, Agent shall not make or execute any such
documents under such power until three (3) days after notice has been given to
Borrower and/or Security Guarantor, as applicable, by Agent of Agent’s intent to
exercise its rights under such power. Borrower and/or Security Guarantor, as
applicable, shall not be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording and/or registering or
filing of the Severed Loan Documents, and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower and/or Security Guarantor, as
applicable, only as of the Closing Date.

 

-93-



--------------------------------------------------------------------------------

(d) Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Agent toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Agent in its sole
discretion shall determine.

Section 10.3 Right to Cure Defaults.

Agent may, but without any obligation to do so and without notice to or demand
on Borrower and/or Security Guarantor and without releasing Borrower or Security
Guarantor from any obligation hereunder or being deemed to have cured any Event
of Default hereunder, make, do or perform any obligation of Borrower and/or
Security Guarantor hereunder in such manner and to such extent as Agent may deem
necessary. Agent is authorized to enter upon the Property during reasonable
business hours for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property for such purposes, and the
cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by law), with interest as provided in this Section 10.3, shall
constitute a portion of the Debt and shall be due and payable to Agent upon
demand. All such costs and expenses incurred by Agent in remedying such Event of
Default or such failed payment or act or in appearing in, defending, or bringing
any action or proceeding shall bear interest at the Default Rate, for the period
after such cost or expense was incurred into the date of payment to Agent. All
such costs and expenses incurred by Agent together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Debt and be secured by the liens, claims and security interests provided to
Agent (on behalf of Lender) under the Loan Documents and shall be immediately
due and payable upon demand by Agent therefore.

Section 10.4 Remedies Cumulative.

The rights, powers and remedies of Agent (on behalf of Lender) under this
Agreement shall be cumulative and not exclusive of any other right, power or
remedy which Agent may have against Borrower and/or Security Guarantor pursuant
to this Agreement or the other Loan Documents, or existing at law or in equity
or otherwise. Agent’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Agent may determine
in Agent’s sole discretion. No delay or omission to exercise any remedy, right
or power accruing upon an Event of Default shall impair any such remedy, right
or power or shall be construed as a waiver thereof, but any such remedy, right
or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
and/or Security Guarantor shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower and/or Security Guarantor or
to impair any remedy, right or power consequent thereon.

 

-94-



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

Section 11.1 Successors and Assigns.

All covenants, promises and agreements in this Agreement, by or on behalf of
Borrower and/or Security Guarantor, shall inure to the benefit of the legal
representatives, successors and assigns of Agent and Lender.

Section 11.2 Agent’s Discretion.

Whenever pursuant to this Agreement Agent exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Agent, the decision of Agent to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Agent and
shall be final and conclusive.

Section 11.3 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND
ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO LIENS AND
SECURITY INTERESTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY
ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS) WHICH SHALL
BE GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH
SECTIONS 9-301 THROUGH 9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK)
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND
ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH OF BORROWER AND SECURITY GUARANTOR HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY

 

-95-



--------------------------------------------------------------------------------

CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW EXCEPT AS SPECIFICALLY SET FORTH ABOVE.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER AND/OR
SECURITY GUARANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND EACH OF BORROWER AND SECURITY GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF BORROWER AND
SECURITY GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH OF BORROWER AND SECURITY GUARANTOR
DOES HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

251 Little Falls Drive

Wilmington DE 19808

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO EACH OF BORROWER AND/OR SECURITY GUARANTOR IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
EACH OF BORROWER AND SECURITY GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER
OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME
AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN
THE UNITED STATES (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN THE UNITED
STATES OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 11.4 Modification, Waiver in Writing.

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by

 

-96-



--------------------------------------------------------------------------------

Borrower and/or Security Guarantor therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower and/or
Security Guarantor, shall entitle Borrower and/or Security Guarantor to any
other or future notice or demand in the same, similar or other circumstances.

Section 11.5 Delay Not a Waiver.

Neither any failure nor any delay on the part of Agent in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under any other Loan Document,
shall operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement or any other Loan Document, Agent shall not be deemed to have
waived any right either to require prompt payment when due of all other amounts
due under this Agreement or the other Loan Documents, or to declare a default
for failure to effect prompt payment of any such other amount. Agent shall have
the right to waive or reduce any time periods that Agent is entitled to under
the Loan Documents in its sole and absolute discretion.

Section 11.6 Notices.

All notices, demands, requests, consents, approvals or other communications (any
of the foregoing, a “Notice”) required, permitted, or desired to be given
hereunder shall be in writing sent by registered or certified mail, postage
prepaid, return receipt requested, delivered by hand or reputable overnight
courier, or via email and addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 11.6. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (B) on the date of delivery by hand if delivered during
business hours on a Business Day (otherwise on the next Business Day), (c) on
the next Business Day if sent by an overnight commercial courier, or (d) on the
earlier of (i) the date that a return receipt or acknowledgment is received for
such email or (ii) if no return receipt or acknowledgment is received, on the
next Business Day, in each case addressed to the parties as follows:

 

  If to Agent:

PHR Lender

    

520 Madison Avenue, 30th Floor,

    

New York, New York 10022

    

Attention: Jawad Ahmed

    

Telephone No.: (212) 446-4069

    

mail: jahmed@dkp.com

 

  with a copy to:

Dechert LLP

    

Three Bryant Park

    

1095 Ave of the Americas

    

New York, New York 10036

 

-97-



--------------------------------------------------------------------------------

      

Attention: Allan Brilliant

      

Telephone No.: (212) 698-3600

      

Email: allan.brilliant@dechert.com

 

  If to Initial Lender:

PHR Lender

      

520 Madison Avenue, 30th Floor,

      

New York, New York 10022

      

Attention: Jawad Ahmed

      

Telephone No.: (212) 446-4069

      

Email: jahmed@dkp.com

 

  with a copy to:

Dechert LLP

      

Three Bryant Park

      

1095 Ave of the Americas

      

New York, New York 10036

      

Attention: Allan Brilliant

      

Telephone No.: (212) 698-3600

      

Email: allan.brilliant@dechert.com

 

  If to Borrower:

Hilmobay Resort III, LLC

      

Playa Dominican Resort III, LLC

      

3950 University Drive, Suite 301

      

Fairfax, VA 22030

      

Attention: Chief Financial Officer

      

Telephone No.: (571) 529-6113

      

Email: Ryan.Hymel@playaresorts.com

 

  with a copy to:

Hilmobay Resort III, LLC

      

Playa Dominican Resort III, LLC

      

1560 Sawgrass Corporate Parkway, Suite 140

      

Sunrise, FL 33323

      

Attention: General Counsel

      

Telephone No.: (954) 308-1602

      

Email: Tracy.Colden@playaresorts.com

 

  and a copy to:

Hogan Lovells US LLP

      

Columbia Square

      

555 Thirteenth Street, NW

      

Washington, DC 20004

      

Attention: Lee Berner

      

Telephone No.: (202) 637-5600

      

Email: lee.berner@hoganlovells.com

 

  If to Security Guarantor:

Hilmobay Resort Limited

      

3950 University Drive, Suite 301

      

Fairfax, VA 22030

 

-98-



--------------------------------------------------------------------------------

      

Attention: Chief Financial Officer

      

Telephone No.: (571) 529-6113

      

Email: Ryan.Hymel@playaresorts.com

 

      

Playa Dominican Resort B.V.

      

c/o 3950 University Drive, Suite 301

      

Fairfax, VA 22030

      

Attention: Chief Financial Officer

      

Telephone No.: (571) 529-6113

      

Email: Ryan.Hymel@playaresorts.com

 

  with a copy to:

Hilmobay Resort Limited

      

Playa Dominican Resort B.V.

      

1560 Sawgrass Corporate Parkway, Suite 140

      

Sunrise, FL 33323

      

Attention: General Counsel

      

Telephone No.: (954) 308-1602

      

Email: Tracy.Colden@playaresorts.com

 

  and a copy to:

Hogan Lovells US LLP

      

3950 University Drive, Suite 301

      

Fairfax, VA 22030

      

Attention: Chief Financial Officer

      

Telephone No.: (202) 637-5600

      

Email: lee.berner@hoganlovells.com

Notwithstanding any provision in this Agreement to the contrary, Borrower and
Security Guarantor shall be entitled to rely on an e-mail from a representative
of Agent or Lender with respect to approvals and requests of Borrower or
Security Guarantor pursuant to the Loan Documents except where expressly stated
otherwise in this Agreement. Any party may change the address to which any such
Notice is to be delivered by furnishing ten (10) days’ written notice of such
change to the other parties in accordance with the provisions of this
Section 11.6. Notices shall be deemed to have been given on the date as set
forth above, even if there is an inability to actually deliver any such Notice
because of a changed address of which no Notice was given, or there is a
rejection or refusal to accept any Notice offered for delivery. Notice for any
party may be given by its respective counsel. Additionally, Notice from Agent
may also be given by Servicer and Agent hereby acknowledges and agrees that
Borrower shall be entitled to rely on any Notice given by Servicer as if it had
been sent by Agent.

Section 11.7 Trial by Jury.

BORROWER, SECURITY GUARANTOR, AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF

 

-99-



--------------------------------------------------------------------------------

RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, SECURITY
GUARANTOR, AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

Section 11.8 Headings.

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 11.9 Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

Section 11.10 Preferences.

Agent shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower and/or Security Guarantor to any
portion of the obligations of Borrower and/or Security Guarantor hereunder. To
the extent Borrower and/or Security Guarantor makes a payment or payments to
Agent or any Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by Agent
or such Lender.

Section 11.11 Waiver of Notice.

Neither Borrower nor Security Guarantor shall be entitled to any notices of any
nature whatsoever from Agent except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Agent to Borrower and/or Security Guarantor and except with
respect to matters for which Borrower and/or Security Guarantor is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice. Each
of Borrower and Security Guarantor hereby expressly waives the right to receive
any notice from Agent with respect to any matter for which this Agreement or the
other Loan Documents do not specifically and expressly provide for the giving of
notice by Agent to Borrower.

 

-100-



--------------------------------------------------------------------------------

Section 11.12 Remedies of Borrower.

In the event that a claim or adjudication is made that Agent or its agents have
acted unreasonably or unreasonably delayed acting in any case where, by law or
under this Agreement or the other Loan Documents, Agent or such agent, as the
case may be, has an obligation to act reasonably or promptly, neither Agent nor
its agents shall be liable for any monetary damages, and Borrower’s and/or
Security Guarantor’s sole remedy shall be limited to commencing an action
seeking injunctive relief or declaratory judgment. Any action or proceeding to
determine whether Agent has acted reasonably shall be determined by an action
seeking declaratory judgment.

Section 11.13 penses; General Indemnity; Mortgage Tax Indemnity; Employee
Benefit Indemnity; Duty to Defend; Survival.

11.13.1 Expenses. Borrower and/or Security Guarantor shall pay or, if Borrower
and/or Security Guarantor fails to pay, reimburse Agent and/or Lender upon
receipt of notice from Agent, for all reasonable costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Agent and/or Lender in
connection with (i) the ongoing performance of and compliance with agreements
and covenants of any Borrower Party contained in this Agreement and the other
Loan Documents including, without limitation, confirming compliance with
environmental and insurance requirements; (ii) Agent’s ongoing performance of
and compliance with all agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iii) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower and/or Security Guarantor; (iv) the filing and recording
and/or registering fees and expenses, and reasonable fees and expenses of
counsel for providing to Agent all required legal opinions, and other similar
expenses incurred, in creating and perfecting the Liens in favor of Agent
pursuant to this Agreement and the other Loan Documents; (v) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation or otherwise, in each
case against, under or affecting Borrower, Security Guarantor, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; and (vi) enforcing any obligations of or collecting any payments due from
the Borrower Parties under this Agreement, the other Loan Documents or with
respect to the Property or in connection with any “special servicing” of the
Loan (including, without limitation, any costs and expenses incurred in
connection with transferring the Loan to a special servicer) or restructuring of
the credit arrangements provided under this Agreement in the nature of a “work
out” or of any insolvency or bankruptcy proceedings (including, without
limitation, loan servicing or special servicing fees, loan advances, and
“work-out” and/or liquidation fees); provided, however, that neither Borrower
nor Security Guarantor shall be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Agent.

11.13.2 General Indemnity. Each Borrower and each Security Guarantor shall, at
its sole cost and expense, protect, defend, indemnify, release and hold harmless
Lender Indemnitees (defined below) from and against any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, and awards

 

-101-



--------------------------------------------------------------------------------

actually incurred by such Lender Indemnitees (including but not limited to
reasonable third-party attorneys’ fees and other costs of defense), but
excluding all punitive, consequential, special and treble damages except to the
extent actually incurred by any Lender Indemnitees to an unrelated third party
(collectively, the “Losses”) that may be imposed upon or incurred by or asserted
against any Lender Indemnitees and directly or indirectly arising out of or in
any way relating to any one or more of the following: (a) any breach by Borrower
and/or Security Guarantor of its obligations under, or any material
misrepresentation by Borrower and/or Security Guarantor contained in, this
Agreement or the other Loan Documents; (b) the use or intended use of the
proceeds of the Loan; (c) ownership of the Security Instrument, the Debenture,
the Property or any interest therein or receipt of any Rents; (d) any amendment
to, or restructuring of, the Debt, and the Note, this Agreement, the Security
Instrument, the Debenture, or any other Loan Documents; (e) any and all lawful
action that may be taken by Agent not in contravention of the Loan Documents in
connection with the enforcement of the provisions of this Agreement, the
Security Instrument, the Security Guaranty, the Note or any of the other Loan
Documents, whether or not suit is filed in connection with same, or in
connection with Borrower, any guarantor or indemnitor and/or any partner, joint
venturer or shareholder thereof becoming a party to a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding; (f) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (g) any use,
nonuse or condition in, on or about the Property; (h) [intentionally omitted];
(i) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (j) the failure
of any person to file timely with the Internal Revenue Service an accurate Form
1099-S, Proceeds from Real Estate Transactions, or Form 1099-B, Statement for
Recipients of Proceeds from Real Estate Broker and Barter Exchange Transactions,
which may be required in connection with the Security Instrument, or to supply a
copy thereof in a timely fashion to the recipient of the proceeds of the
transaction in connection with which the Security Instrument is made; (k) any
failure of the Property to be in compliance with any Legal Requirements; (l) the
enforcement by any Lender Indemnitees of the provisions of this Section 11.13;
(m) any and all claims and demands whatsoever which may be asserted against
Agent and/or Lender by reason of any alleged obligations or undertakings on its
part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; or (n) the payment of any commission, charge or
brokerage fee to anyone claiming through Borrower and/or Security Guarantor
which may be payable in connection with the funding of the Loan; ; provided,
however, that neither Borrower nor Security Guarantor shall have any obligation
to the Lender Indemnitees hereunder to the extent that such Losses arise
(i) from the gross negligence, illegal acts, fraud or willful misconduct of the
Lender Indemnitees, (ii) to the extent any of the foregoing relate to the period
subsequent to (A) the acceptance by Agent, any Lender or their designee of a
deed-in-lieu of foreclosure with respect to the Property, or (B) the foreclosure
of any Security Instrument (with respect to such Property), or (iii) from any
claims and/or actions solely between the Lenders and/or Agent. To the extent
that the undertaking to indemnify, defend and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower and/or Security Guarantor shall pay the maximum portion that it
is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Losses incurred by the Lender Indemnitees. Any amounts
payable to Agent and/or Lender by reason of the application of this
Section 11.13 shall become immediately due and payable and shall bear interest
at the Default Rate from the date loss or damage is sustained by Lender
Indemnitees until paid.

 

-102-



--------------------------------------------------------------------------------

For purposes of this Section 11.13, the term “Lender Indemnitees” shall mean
Agent, Lender, any Person who is or has been involved in the servicing of the
Loan secured hereby, persons and entities who hold or acquire or have held a
full or partial interest in the Loan, as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing.

11.13.3 Mortgage Tax Indemnity. Each Borrower and each Security Guarantor shall,
at its sole cost and expense, protect, defend, indemnify, release and hold
harmless each Lender Indemnitee from and against any and all Losses imposed upon
or incurred by or asserted against any Lender Indemnitee and directly or
indirectly arising out of or in any way relating to (i) any tax, fee, or charge
on the recording, and/or registering of any Security Instrument or any other
Loan Document that is required to be filed, registered or recorded in accordance
with the Loan Documents, or (ii) any transfer tax, stamp tax, or related fees
and charges incurred by any Lender Indemnitee in connection with the exercise of
remedies hereunder, under the Security Instrument, the Security Guaranty, the
Debenture, or under any other Loan Documents, including, without limitation, a
foreclosure of any Security Instrument by Agent or its designee.

11.13.4 Employee Benefit Plans Indemnity. Each Borrower and each Security
Guarantor shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless each Lender Indemnitee from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Agent’s sole discretion) that any Lender Indemnitee may
incur, directly or indirectly, as a result of a default under Sections 3.1.8
and/or 4.2.11 hereof.

11.13.5 Duty to Defend; Attorney’s Fees and Other Fees and Expenses. Upon
written request by any Lender Indemnitee, each Borrower and/or each Security
Guarantor shall defend such Lender Indemnitees (if requested by any Lender
Indemnitee, in the name of the Lender Indemnitee) by attorneys and other
professionals reasonably approved by the Lender Indemnitees. Notwithstanding the
foregoing, any Lender Indemnitees may, in their sole discretion, engage their
own attorneys and other professionals to defend or assist them, and, at the
option of Lender Indemnitees, their attorneys shall control the resolution of
any claim or proceeding. Upon demand, Borrower and/or Security Guarantor shall
pay or, in the sole discretion of the Lender Indemnitees, reimburse, the Lender
Indemnitees for the payment of reasonable fees and disbursements of third-party
attorneys, engineers, environmental consultants, laboratories and other
professionals reasonably required in connection therewith.

11.13.6 Survival. The obligations and liabilities of Borrower and Security
Guarantor under this Section 11.13 shall fully survive indefinitely
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Security Instrument or the Debenture.

 

-103-



--------------------------------------------------------------------------------

11.13.7 Environmental Indemnity. Simultaneously herewith, Borrower, Security
Guarantor, and Guarantor have executed and delivered the Environmental Indemnity
to Agent, which Environmental Indemnity is not secured by the Security
Instrument.

Section 11.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 11.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower and/or Security Guarantor may
otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower and/or
Security Guarantor in any action or proceeding brought by any such assignee upon
such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower and Security Guarantor.

Section 11.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower, Security Guarantor, Agent, and Initial Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower, Security Guarantor, Agent, and Lender or to grant Agent or
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Borrower, Security Guarantor, Agent and Lender and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than such Persons and their successors and assigns any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein. All conditions to the obligations of Lender to make
the Loan hereunder are imposed solely and exclusively for the benefit of Lender
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.

Section 11.17 Publicity.

All news releases, publicity or advertising (but excluding, any filings or news
releases required under applicable Legal Requirements) by Borrower, Security
Guarantor, or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Agent, Lender, or any of their Affiliates with respect to the Loan
shall be subject to the prior approval of Agent. This Section 11.17 shall not
apply to documents which are publicly filed and reasonably necessary for
compliance with Legal Requirements relating to securities and shall not restrict
the right of Borrower, Security Guarantor or any Affiliate thereof to publicly
file this Agreement if required by applicable Legal Requirements.

 

-104-



--------------------------------------------------------------------------------

Section 11.18 Waiver of Marshalling of Assets.

To the fullest extent permitted by law, each of Borrower and Security Guarantor,
each for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Security Guarantor, and the members or
partners and others with interests in either, and of the Property, and shall not
assert any right under any laws pertaining to the marshalling of assets, the
sale in inverse order of alienation, homestead exemption, the administration of
estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Agent under the Loan Documents to a sale of the Property for
the collection of the Debt without any prior or different resort for collection
or of the right of Lender to the payment of the Debt out of the net proceeds of
the Property in preference to every other claimant whatsoever.

Section 11.19 Waiver of Offsets/Defenses/Counterclaims.

Each Borrower and each Security Guarantor hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Agent or Lender or their respective agents or otherwise to
offset any obligations to make the payments required by the Loan Documents. No
failure by Agent or Lender to perform any of their respective obligations
hereunder shall be a valid defense to, or result in any offset against, any
payments which Borrower and/or Security Guarantor is obligated to make under any
of the Loan Documents.

Section 11.20 Conflict; Construction of Documents; Reliance.

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Each of Borrower and
Security Guarantor acknowledges that, with respect to the Loan, Borrower and
Security Guarantor shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Agent or Lender or any parent, subsidiary
or Affiliate of Agent or Lender. Neither Agent nor any Lender shall be subject
to any limitation whatsoever in the exercise of any rights or remedies available
to it under any of the Loan Documents or any other agreements or instruments
which govern the Loan by virtue of the ownership by it or any parent, subsidiary
or Affiliate of Agent or Lender of any equity interest any of them may acquire
in Borrower or Security Guarantor, and each of Borrower and Security Guarantor
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Agent’s or Lender’s exercise of any
such rights or remedies. Each of Borrower and Security Guarantor acknowledges
that Lender engages in the business of real estate financings and other real
estate transactions and investments which may be viewed as adverse to or
competitive with the business of Borrower, Security Guarantor, or its
Affiliates.

 

-105-



--------------------------------------------------------------------------------

Section 11.21 Brokers and Financial Advisors.

Each Borrower and each Security Guarantor hereby represents that it has dealt
with no financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the transactions contemplated by this Agreement other
than Bank of America, N.A. and Deutsche Bank (collectively, together with their
respective Affiliates, “Broker”). Each of Borrower and Security Guarantor shall
indemnify, defend and hold Lender Indemnitees harmless from and against any and
all claims, liabilities, costs and expenses of any kind (including Lender
Indemnitee’s reasonable third-party attorneys’ fees and expenses) in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower or Security Guarantor in connection with the transactions
contemplated herein. Each of Agent and Lender shall indemnify, defend and hold
Borrower, Security Guarantor each of their Affiliates, and the respective
directors, officers, shareholders, partners, employees, agents, representatives,
subsidiaries, successors and assigns of any and all of the foregoing harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including reasonable third-party attorneys’ fees and expenses) in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of any Lender Indemnitee in connection with the transactions contemplated
herein. The provisions of this Section 11.21 shall survive the expiration and
termination of this Agreement and the payment of the Debt.

Section 11.22 Exculpation.

Subject to the qualifications below, Agent shall not enforce the liability and
obligation of Borrower or Security Guarantor to perform and observe the
obligations contained in the Note, this Agreement, the Debenture, the Security
Instrument or the other Loan Documents by any action or proceeding wherein a
money judgment or any deficiency judgment or other judgment establishing
personal liability shall be sought against any Borrower Party, any Affiliate of
any Borrower Party, Sponsor, or any principal, director, officer, employee,
beneficiary, shareholder, partner, member, trustee, agent, or Affiliate of any
of the foregoing (but specifically excluding Guarantor to the extent Guarantor
becomes liable for the same under the Recourse Guaranty) or any legal
representatives, successors or assigns of any of the foregoing (collectively,
the “Exculpated Parties”), except that Agent may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Agent to enforce and realize upon its interest under the Note, this
Agreement, the Security Instrument, the Debenture, and the other Loan Documents,
or in the Property, the Rents, or any other collateral given to Agent pursuant
to the Loan Documents; provided, however, that, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower or Security Guarantor only to the extent of Borrower’s or
Security Guarantor’s interest in the Property, in the Rents and in any other
collateral given to Agent, and Agent (on behalf of Lender), by accepting the
Note, this Agreement, the Security Instrument, the Debenture, and the other Loan
Documents, shall not sue for, seek or demand any deficiency judgment against
Borrower, Security Guarantor, or any of the Exculpated Parties, in any such
action or proceeding under or by reason of or under or in connection with the
Note, this Agreement, the Security Instrument, the Debenture, or the other Loan
Documents. The provisions of this Section shall not, however, (a) constitute a
waiver, release or impairment of any obligation evidenced or secured by any of
the Loan Documents; (b) impair the right of Agent or Lender to name Borrower
and/or Security Guarantor as a party defendant in any action or suit for
foreclosure and sale under the Security

 

-106-



--------------------------------------------------------------------------------

Instrument or the Debenture; (c) affect the validity or enforceability of any
indemnity, guaranty, or similar instrument made in connection with the Loan or
any of the rights and remedies of Agent or Lender thereunder; (d) impair the
right of Agent or Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the assignment of leases and rents contained in the Loan
Documents; (f) impair the right of Agent or Lender to enforce the provisions of
the Environmental Indemnity or of Section 4.1.6(h) hereof; (g) constitute a
prohibition against Agent or Lender to seek a deficiency judgment against
Borrower and/or Security Guarantor in order to fully realize on any security
given by Borrower and/or Security Guarantor in connection with the Loan or to
commence any other appropriate action or proceeding in order for Agent or Lender
to exercise its remedies against such security; or (h) constitute a waiver of
the right of Agent or Lender to enforce the liability and obligation of Borrower
and/or Security Guarantor, by money judgment or otherwise, to the extent of any
Losses incurred by Agent or Lender (including reasonable third-party attorneys’
fees and costs reasonably incurred) arising out of or in connection with any of
the following:

(i) fraud or willful misrepresentation by any Borrower Party or Sponsor in
connection with the Loan or the Property;

(ii) the gross negligence or willful misconduct of any Borrower Party or Sponsor
in connection with the Loan or the Property;

(iii) the breach of any indemnification obligations of Borrower, Security
Guarantor and Guarantor in the Environmental Indemnity or in any other Loan
Document;

(iv) waste to the Property (or any portion thereof) caused by intentional acts
or intentional omissions of any Borrower Party or Sponsor, or the removal or
disposal of any portion of the Property after an Event of Default;

(v) the misapplication, misappropriation or conversion by any Borrower Party or
Sponsor of any of the following, to the extent actually received by any Borrower
Party or Sponsor: (A) any insurance proceeds paid by reason of any loss, damage
or destruction to the Property, (B) any Awards or other amounts received in
connection with the Condemnation of all or a portion of the Property, or (C) any
Rents following an Event of Default or (D) any Tenant security deposits or Rents
collected in advance;

(vi) any Personal Property taken from the Property by or at the direction of any
Borrower Party or Sponsor and not replaced with Personal Property of the same
utility and of the same of greater value, unless (A) such taken Personal
Property is obsolete or otherwise has no material benefit to the use, operation,
or value of the Property or (B) such actions were expressly permitted by the
Loan Documents;

(vii) any act of arson by any Borrower Party or Sponsor;

(viii) any fees or commissions paid by Borrower or Security Guarantor or on
behalf of Borrower or Security Guarantor after the occurrence of an Event of
Default to any Exculpated Party in violation of the terms of the Note, this
Agreement, the Security Instrument, the Debenture, or the other Loan Documents;

 

-107-



--------------------------------------------------------------------------------

(ix) failure to (A) pay any charges for labor or materials relating to the
Outstanding Work Costs in accordance with the terms and provisions thereof, that
can create Liens on any portion of the Property, or (B) pay Taxes, charges for
labor or materials, or other charges that can create Liens on any portion of the
Property and/or the failure to pay Insurance Premiums or to maintain the
Policies in accordance with the terms hereof; unless, with respect to any Taxes
or charges referred to in clause (B) hereof, (1) funds to pay such Taxes or
charges were, at the time in question, available in the applicable Reserve Funds
and Agent was obligated, but failed, to pay (or make such funds available to
pay) such charges or (2) the Operating Income received during the period in
question are insufficient to pay all of Borrower’s current and/or past due
liabilities (including such charges) with respect to the Property and such
charges and liabilities were incurred by Borrower as permitted pursuant to the
Loan Documents;

(x) any security deposits, advance deposits or any other deposits collected with
respect to any Individual Property which are not delivered to Agent upon a
foreclosure of such Individual Property or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof;

(xi) any failure by Borrower and/or Security Guarantor to permit on-site
inspections of any Individual Property as required by this Agreement and/or the
other Loan Documents;

(xii) any failure of Borrower or Security Guarantor terminates any Franchise
Agreement or Management Agreement and fails to appoint a replacement Manager or
Franchisor in accordance with the terms of this Agreement; except to the extent
Borrower or Security Guarantor proposes a Qualified Manager or Qualified
Franchisor, as applicable, and Agent or Lender does not consent or unreasonably
delays its consent to such Qualified Manager or Qualified Franchisor;

(xiii) if Borrower of Security Guarantor shall fail to indemnify any Lender
Indemnitee from and against any and all Losses imposed upon or incurred by or
asserted against any Lender Indemnitee and directly or indirectly arising out of
or in any way relating to any tax, fee, or charge on the recording, and/or
registering of any Security Instrument or any other Loan Document that is
required to be filed, registered or recorded in accordance with the Loan
Documents;

(xiv) the occurrence of any event due to political action and/or instability
with respect to any Individual Property, to the extent any Losses arising out of
such political action and/or instability would typically be covered by a
political risk insurance policy, if the same were commercially available, which
policy provides for typical coverage over (1) expropriatory acts of any
Governmental Authority, (2) currency inconvertibility and non-transfer,
(3) political violence, and (4) war and civil war;

 

-108-



--------------------------------------------------------------------------------

(xv) the seizure or forfeiture of any Individual Property, or any portion
thereof, or Borrower’s or Security Guarantor’s interest therein, resulting from
criminal wrongdoing by any Borrower Party or Sponsor;

(xvi) Borrower or Security Guarantor fails to comply with the terms of
Section 4.1.24 hereof following the occurrence and during the continuance of an
Event of Default;

(xvii) Other than as set forth in clause (iii) of the paragraph below, Borrower
or Security Guarantor fails to comply with any provision of Section 3.1.24
hereof or Pledgor or Pledgee fails to comply with any provision of Section 5(h)
of the Pledge Agreement;

(xviii) Borrower or Security Guarantor terminates or otherwise cancels the
Franchise Agreement in violation of this Agreement; and/or

(xix) Borrower’s or Security Guarantor’s use of the proceeds of the Loan other
than in the manner and for the purposes set forth in Section 2.1.4 hereof.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Agent and Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower and Security Guarantor in the event that:
(i) intentionally omitted; (ii) Subject to the terms and provisions set forth in
Section 8.2 hereof, Borrower or Security Guarantor fails to comply with the
provisions of Section 4.2.1 hereof and Article 8 hereof; (iii) Borrower or
Security Guarantor fails to comply with any provision of Section 3.1.24 hereof
or Pledgor or Pledgee fails to comply with any provision of Section 5(h) of the
Pledge Agreement, in any case that results in a substantive consolidation of any
Restricted Party with any other Person; (iv) intentionally omitted;
(v) Borrower, Security Guarantor, or any SPC Party files a voluntary petition
under the Bankruptcy code or any other Federal or state bankruptcy or insolvency
law; (vi) an Affiliate, officer, director, or representative which Controls,
directly or indirectly, Borrower, Security Guarantor, or any SPC Party, files,
or joins in the filing of, an involuntary petition against Borrower, Security
Guarantor, or any SPC Party under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower, Security
Guarantor, or any SPC Party from any Person; (vii) Borrower, Security Guarantor,
or any SPC Party files an answer consenting to or otherwise affirmatively
acquiescing in or joining in any involuntary petition filed against it, by any
other Person (other than Lender, Agent, or any Lender Indemnitees) under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person; (viii) any Affiliate, officer, director, or
representative which Controls Borrower, Security Guarantor, or any SPC Party
consents to or affirmatively acquiesces in or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower,
Security Guarantor, or any SPC Party or any portion of the Property;
(ix) Borrower, Security Guarantor, or any SPC Party makes an assignment for the
benefit of creditors, or admits, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they

 

-109-



--------------------------------------------------------------------------------

become due; (x) [intentionally omitted], (xi) in the event of any federal or
state bankruptcy or insolvency proceeding involving the Guarantor or its
Affiliates, if Borrower, Security Guarantor, or any Restricted Party contests or
opposes any motion made by Agent or any Lender to obtain relief from the
automatic stay or seeks to reinstate the automatic stay, if any, imposed in
connection with such bankruptcy or insolvency proceeding; (xii) Borrower,
Security Guarantor, or any Restricted Party accepts from any Guarantor or
Guarantor solicits or provides any debtor-in-possession financing to Borrower in
the event Borrower, Security Guarantor, or any Restricted Party is the subject
of a bankruptcy or insolvency proceeding; (xiii) intentionally omitted;
(xiv) Borrower, Security Guarantor, Guarantor, or any Borrower Party is finally
judicially determined to have improperly and in bad faith to have taken any
action of any kind or nature whatsoever, directly or indirectly, to delay,
oppose, impede, obstruct, hinder, enjoin, otherwise interfere with the exercise
by Agent of any and all of its and Lender’s rights and remedies against
Borrower, Security Guarantor, Guarantor, any Borrower Party, and/or the
Property, or any other rights or remedies of Agent or Lender with respect to the
Loan, the Loan Documents or this Agreement.

The obligations and liabilities of Borrower and Security Guarantor under this
Section 11.22 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument.

Section 11.23 Prior Agreements.

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, including, without limitation, the Application, are superseded
by the terms of this Agreement and the other Loan Documents.

Section 11.24 Servicer.

(a) At the option of Agent, the Loan may be serviced by a servicer (the
“Servicer”) selected by Agent and Agent may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Agent and Servicer. Borrower and/or Security Guarantor shall be entitled to rely
upon communications from Servicer including, without limitation, approvals from
Servicer. Borrower and Security Guarantor shall be responsible for any
reasonable set-up fees or any other initial costs relating to or arising under
the Servicing Agreement, and Borrower and Security Guarantor shall be
responsible for payment of the monthly servicing fee due to the Servicer under
the Servicing Agreement; provided, that such monthly servicing fee due under the
Servicing Agreement shall not exceed $4,166.67 per month (it being understood
that such $4,166.67 cap shall only apply to the regular servicing fees of
Servicer and there shall be no cap on reimbursable expenses of Servicer payable
according to the terms of this Agreement). Servicer shall, however, be entitled
to reimbursement of costs and expenses as and to the same extent (but without
duplication) as Agent is entitled thereto under the applicable provisions of
this Agreement and the other Loan Documents; provided, that, notwithstanding
anything to the contrary set forth herein, Agent shall not be entitled to
collect any Agent fees or similar fees at any time that Servicer is charging the
servicer fees set forth herein other than the fees of Agent’s security agent as
set forth in Section 4.1.17 hereof.

 

-110-



--------------------------------------------------------------------------------

(b) Upon notice thereof from Agent, Servicer shall have the right to exercise
all rights of Agent and enforce all obligations of Borrower and/or Security
Guarantor pursuant to the provisions of this Agreement, the Note and the other
Loan Documents.

(c) Provided Borrower and Security Guarantor shall have been given notice of
Servicer’s address by Agent, (i) Borrower and/or Security Guarantor shall
deliver to Servicer duplicate originals of all notices and other instruments
which Borrower and/or Security Guarantor may or shall be required to deliver to
Agent pursuant to this Agreement, the Note and the other Loan Documents (and no
delivery of such notices or other instruments by Borrower and/or Security
Guarantor shall be of any force or effect unless delivered to Agent and Servicer
as provided above) and (ii) Servicer shall act in the place of Agent as Agent’s
designated representative and shall be required to provide and/or direct (at the
direction of Agent), as applicable, all required consents, approvals,
disbursements, and other obligations of Agent under this Agreement and the other
Loan Documents in accordance with the requirements of Agent hereunder and
thereunder.

Section 11.25 Joint and Several Liability. Use of Collective.

The parties acknowledge and agree that more than one Person has executed this
Agreement as “Borrower,” and more than one Person has executed this Agreement as
“Security Guarantor”, and that the representations, covenants, warranties and
obligations of all such Persons hereunder are joint and several. The parties
further acknowledge and agree that the use of the collective “Borrower” and
“Security Guarantor” shall be interpreted in each instance to apply individually
to each Person who has executed this Agreement as “Borrower” and/or each Person
who has executed this Agreement as “Security Guarantor”, as applicable.

Section 11.26 Creation of Security Interest.

Notwithstanding any other provision set forth in this Agreement, the Note, the
Security Instrument, the Debenture, or any of the other Loan Documents, Agent
(on behalf of Lender) may at any time create a security interest in all or any
portion of its rights under this Agreement, the Note, the Security Instrument,
the Debenture, and any other Loan Document (including, without limitation, the
advances owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

Section 11.27 Assignments and Participations.

(a) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of the Debt owing to
it to any Person at any time.

(b) Mechanics. Assignments of the Loan by Lenders may be made via an electronic
settlement system acceptable to Agent as designated in writing from time to time
to the Lenders by Agent (the “Settlement Service”). Each such assignment shall
be effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement

 

-111-



--------------------------------------------------------------------------------

Service, which procedures shall be consistent with the other provisions of this
Section 11.27. Each assignor Lender and proposed assignee shall comply with the
requirements of the Settlement Service in connection with effecting any transfer
of Loans pursuant to the Settlement Service. Assignments and assumptions of the
Loan (regardless of whether the Settlement Service is utilized) shall require
the execution and delivery to Agent of an Assignment Agreement. Assignments made
pursuant to the foregoing provision shall be effective as of the date of
delivery of an executed Assignment Agreement. In connection with all assignments
there shall be delivered to Agent: (i) an administrative questionnaire (in a
form provided by the Agent), a properly completed and duly executed IRS Form W-9
(or other applicable tax form) and all other documentation and other information
required by bank regulatory authorities or other Governmental Authorities in
connection with the transactions contemplated by the Loan Documents, including,
without limitation, any and all “know your customer” rules and regulations
(including but not limited to the Prescribed Laws); and (ii) such other forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to applicable Legal Requirements as
determined by Agent. A processing fee of $3,500 will be required to be paid by
the applicable Lender to Agent in connection with any assignments. The Agent
shall maintain a copy of each Assignment Agreement delivered to it from time to
time pursuant to this Section 11.27. Absent manifest error, the Borrower,
Security Guarantor, Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding amount of
the Loan listed therein for all purposes hereof, and no assignment of any such
portion of the Loan shall be effective, in each case, unless and until recorded
in the Register following receipt of an Assignment Agreement effecting the
assignment or transfer thereof as provided in this Section 11.27. Administrative
Agent shall record each assignment in the Register on the date of execution and
delivery of the applicable Assignment Agreement, provide prompt notice to the
Borrower and Security Guarantor thereof and maintain a copy of such Assignment
Agreement. Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is listed in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding portion of the Loan.

(c) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Loan, as the case may
be, represents and warrants as of the Effective Date or as of the effective date
of the assignment of a portion of the Loan to such Lender, as applicable, that
(i) it has experience and expertise in the making of or investing in commitments
or loans such as the Loan and (ii) it is investing in the Loan for its own
account in the ordinary course and without a view to distribution of its portion
of the Loan within the meaning of federal securities laws (it being understood
that, subject to the provisions of this Section 11.27, the disposition of its
interests in the Loan shall at all times remain within its exclusive control).

(d) Effect of Assignment. Subject to the terms and conditions of this
Section 11.27, as of the execution of an Assignment Agreement, (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in the Loan as reflected in the Register or the
applicable Participant Register and shall thereafter be a party hereto and a
“Lender” for all purposes hereof, (ii) the assigning Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned to the
assignee, relinquish its rights (other

 

-112-



--------------------------------------------------------------------------------

than any rights which survive the termination hereof) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto as of the execution of an
Assignment Agreement; provided that anything contained in any of the Loan
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder, and (iii) upon the effectiveness of such
assignment or as promptly thereafter as practicable, Borrower and Security
Guarantor, as applicable, shall cooperate with Agent to issue and deliver one or
more new notes, if so requested by the assignee or assigning Lender, to such
assignee or to such assigning Lender, with appropriate revisions, to reflect the
amount of the Loan payable to the assignee or the assigning Lender.

(e) Register. Agent (or its agent or sub-agent appointed by it), as a
non-fiduciary agent on behalf of Borrower and Security Guarantor, shall maintain
at one of its offices a register for the recordation of the names and addresses
of Lenders from time to time (the “Register”). The Register shall be available
for inspection by the Borrower and Security Guarantor or any Lender (with
respect to any entry relating to such Lender’s portion of the Loan) at any
reasonable time and from time to time upon reasonable prior written notice.
Agent shall record, or shall cause to be recorded, in the Register the Loans in
accordance with the provisions of this Section 11.27, and each repayment or
prepayment in respect of the principal amount of the Loan, and any such
recordation shall be conclusive and binding on the Borrower and Security
Guarantor and each Lender, absent manifest error; provided that failure to make
any such recordation, or any error in such recordation, shall not affect the
Borrower’s or Security Guarantor’s obligations in respect of the Loan; provided,
further, that in the event of a conflict between the Register and the records of
any Lender, the Register shall control absent manifest error. The Borrower
hereby agrees that the Person serving as Agent, in such capacity, and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Lender Indemnitees.”

(f) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than the Borrower or Security Guarantor
or any of their respective Affiliates) in all or any part of the Loan. The
holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to (i) require such Lender to take or
omit to take any action hereunder except with respect to any amendment,
modification or waiver that would extend the final scheduled maturity of the
Loan in which such participant is participating, or reduce the rate or extend
the time of payment of interest or fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default shall not constitute a change in the
terms of such participation), (ii) consent to the assignment or transfer by any
Borrower Party of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Loan Documents) supporting the
Loan. The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.6 and Section 2.7 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.27(a)
through (d) hereof; provided that a participant shall not

 

-113-



--------------------------------------------------------------------------------

be entitled to receive any greater payment under Section 2.6Error! Reference
source not found. or Section 2.7 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the sale of the participation to such participant is made with the
Borrower’s prior written consent. To the extent permitted by the applicable
Legal Requirements, each participant also shall be entitled to the benefits of
Section 11.29 as though it were a Lender; provided further such participant
agrees to be subject to Section 2.3.6 as though it were a Lender.

(g) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of a Borrower Party, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loan or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or a portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in the Loan) to any Person
except to the extent that such disclosure is necessary to establish that such
Loan is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participations
for all purposes of this Loan Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Register.

Section 11.28 Amendments and Waivers. Except as otherwise provided in this
Section 11.28, no amendment, waiver, or other modification of any provision of
this Agreement or any schedule or exhibit hereto shall be effective without the
written agreement of the Borrower, the Security Guarantor, and the Required
Lenders (with written notice of such amendment, waiver or other modification in
any event to be delivered promptly to the Agent); provided that:

(a) no such amendment, waiver or other modification shall, without the written
consent of each Lender affected thereby:

(i) postpone the Maturity Date or reduce the amount of any payment of principal
due on the Maturity Date or payment of interest owing under the Loan Documents
or change the order of the application of payments under the Loan Documents and
any priority of payment or waterfall;

(ii) reduce the Interest Rate due and payable in respect of the Debt;

(iii) release or subordinate the Liens of the Lenders hereunder on all of
substantially all of the Collateral, without the written consent of each Lender;

(iv) release any Borrower, any Security Guarantor, or any Guarantor, from the
provisions of any Loan Document, except as expressly provided in the Loan
Documents; and

(v) amend any of the provisions in Section 9.1 or Section 11.27 hereof to
further restrict the rights of any Lender to assign, participate or pledge all
or any portion of its rights and obligations under the Loan Documents;

 

-114-



--------------------------------------------------------------------------------

(b) no amendment, waiver or other modification shall, without the written
consent of each Lender, amend, waive or modify any provision of this
Section 11.28, the definition of “Pro Rata Share” or “Required Lenders” or any
other provision relating to the pro rata treatment of payments under the Loan
Documents or specifying the number of the Lenders or portion of the aggregate
outstanding amount of the Loan to take action under the Loan Documents; and

(c) notwithstanding anything to the contrary in this Agreement, with one
(1) Business Day’s prior notice to each Lender, the Agent may, with the consent
of the Borrower and Security Guarantor only, amend, modify or supplement this
Agreement or any of the other Loan Documents (i) to correct, amend, resolve or
cure any ambiguity, omission, mistake, defect or inconsistency or correct any
typographical error or other manifest error in any Loan Document, (ii)
[reserved], (iii) to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Agent and/or the Lenders, (iv) to make
administrative or operational changes not adverse to any Lender or (v) to add a
guarantor or collateral or otherwise enhance the rights and benefits of the
Lenders; and

(d) notwithstanding the foregoing, no such amendment, waiver or other
modification of any provision of this Agreement or any schedule or exhibit
hereto shall, without the written consent of the Agent, affect the rights,
indemnities, duties or protections of the Agent.

Section 11.29 Set-Off. In addition to any rights and remedies of Agent and
Lender provided by this Loan Agreement and by law, Agent and Lender shall have
the right, without prior notice to Borrower or Security Guarantor, any such
notice being expressly waived by Borrower and Security Guarantor to the extent
permitted by applicable law, upon any amount becoming due and payable by
Borrower and/or Security Guarantor hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower and/or Security
Guarantor. Lender agrees promptly to notify Borrower and/or Security Guarantor
after any such set-off and application made by Lender; provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

Section 11.30 Contribution.

(a) As a result of the transactions contemplated by this Agreement, each
Borrower will benefit, directly and indirectly, from each Borrower’s obligation
to pay the Debt and perform its obligations hereunder and under the other Loan
Documents (collectively, the “Obligations”) and in consideration therefore each
Borrower desires to enter into an allocation and contribution agreement among
themselves as set forth in this Section 11.30 to allocate such benefits among
themselves and to provide a fair and equitable agreement to make contributions
among each of Borrowers in the event any payment is made by any individual
Borrower hereunder to Agent (on behalf of Lender) (such payment being referred
to herein as a “Contribution,” and for purposes of this Section 11.30, includes
any exercise of recourse by Agent or Lender against any collateral of a Borrower
and application of proceeds of such collateral in satisfaction of such
Borrower’s obligations, to Lender under the Loan Documents).

 

-115-



--------------------------------------------------------------------------------

(b) Each Borrower shall be liable hereunder with respect to the Obligations only
for such total maximum amount (if any) that would not render its Obligations
hereunder or under any of the Loan Documents subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any State
law.

(c) In order to provide for a fair and equitable contribution among Borrowers in
the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section 11.30.

(d) For purposes hereof, the “Benefit Amount” of any individual Borrower as of
any date of determination shall be the net value of the benefits to such
Borrower and its affiliates from extensions of credit made by Lender to (i) such
Borrower and (ii) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their property to
secure the Obligations of such Borrower to Lender.

(e) Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (B) the amount of Obligations paid by
such Funding Borrower, or (ii) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).

(f) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section 11.30 above, that Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Borrowers in accordance
with the provisions of this Section.

(g) Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.

(h) No Reimbursement Contribution payments payable by a Borrower pursuant to the
terms of this Section 11.30 shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in cash. Nothing contained in this Section 11.30 shall limit or
affect in any way the Obligations of any Borrower to Lender under the Note or
any other Loan Documents.

 

-116-



--------------------------------------------------------------------------------

(i) Each Borrower waives:

(i) any right to require Agent or Lender to proceed against any other Borrower
or any other person or to proceed against or exhaust any security held by Agent
or Lender at any time or to pursue any other remedy in Agent’s or Lender’s power
before proceeding against Borrower;

(ii) any defense based upon any legal disability or other defense of any other
Borrower, any guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Note, this Agreement
and any of the other Loan Documents;

(iii) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;

(iv) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(v) any defense based upon any failure by Agent or Lender to obtain collateral
for the indebtedness or failure by Agent or Lender to perfect a lien on any
collateral;

(vi) presentment, demand, protest and notice of any kind;

(vii) any defense based upon any failure of Agent or Lender to give notice of
sale or other disposition of any collateral to any other Borrower or to any
other person or entity or any defect in any notice that may be given in
connection with any sale or disposition of any collateral;

(viii) any defense based upon any failure of Agent or Lender to comply with
applicable laws in connection with the sale or other disposition of any
collateral, including any failure of Agent or Lender to conduct a commercially
reasonable sale or other disposition of any collateral;

(ix) any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;

(x) any defense based upon any agreement or stipulation entered into by Agent or
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;

 

-117-



--------------------------------------------------------------------------------

(xi) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;

(xii) any defense based upon the avoidance of any security interest in favor of
Agent or Lender for any reason;

(xiii) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents;

(xiv) any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Security Instrument
to be satisfied by any payment from any other Borrower or any such party;

(xv) all rights and defenses arising out of an election of remedies by Agent or
Lender even though the election of remedies, such as non-judicial foreclosure
with respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;

(xvi) all rights and defenses that Borrower may have because any of Debt is
secured by real property. This means, among other things: (1) Lender may collect
from Borrower without first foreclosing on any real or personal property
collateral pledged by any other Borrower, (2) if Lender forecloses on any real
property collateral pledged by any other Borrower, (I) the amount of the Debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price,
(II) Lender may collect from Borrower even if any other Borrower, by foreclosing
on the real property collateral, has destroyed any right Borrower may have to
collect from any other Borrower. This is an unconditional and irrevocable waiver
of any rights and defenses Borrower may have because any of the Debt is secured
by real property; and

(j) except as may be expressly and specifically permitted herein, any claim or
other right which Borrower might now have or hereafter acquire against any other
Borrower or any other person that arises from the existence or performance of
any obligations under the Note, this Agreement, the Security Instrument or the
other Loan Documents, including any of the following: (i) any right of
subrogation, reimbursement, exoneration, contribution, or indemnification; or
(ii) any right to participate in any claim or remedy of Lender against any other
Borrower or any collateral security therefor, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law.

Section 11.31 Cross-Default; Cross-Collateralization.

(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Property and in reliance upon the
aggregate of all of the Individual Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately. Borrower agrees that each of the Loan Documents

 

-118-



--------------------------------------------------------------------------------

(including, without limitation, the Security Instrument and the Security
Guaranty) are and will be cross collateralized and cross defaulted with each
other so that (i) an Event of Default under any of Loan Documents shall
constitute an Event of Default under each of the other Loan Documents; (ii) an
Event of Default hereunder shall constitute an Event of Default under each
Security Instrument; (iii) each Security Instrument shall constitute security
for the Note as if a single blanket lien were placed on all of the Property as
security for the Note; and (iv) such cross collateralization shall in no event
be deemed to constitute a fraudulent conveyance and Borrower waives any claims
related thereto.

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Agent or Lender under the Loan Documents to a sale of the Properties
for the collection of the Debt without any prior or different resort for
collection or of the right of Agent or Lender to the payment of the Debt out of
the net proceeds of the Properties in preference to every other claimant
whatsoever. In addition, Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of any or all of the Security Instruments,
any equitable right otherwise available to Borrower which would require the
separate sale of the Properties or require Agent or Lender to exhaust remedies
against any Individual Property or any combination of the Properties before
proceeding against any other Individual Property or combination of Properties;
and further in the event of such foreclosure Borrower does hereby expressly
consent to and authorize, at the option of Agent, the foreclosure and sale
either separately or together of any combination of the Properties.

(c) If at any time Agent reasonably determines, based on applicable Legal
Requirements, that Agent (on behalf of Lender) is not being afforded the maximum
amount of security available with respect to the collateral granted to Agent as
of the Effective Date as a direct result of applicable taxes not having been
paid with respect to any Individual Property, Borrower agrees that Borrower
will, promptly within ten (10) Business Days of Agent’s written request, pay
such additional taxes and shall execute, acknowledge and deliver any tax
affidavits (or similar documents) required by any Governmental Authorities in
connection therewith.

Section 11.32 Agent for Lenders.

(a) Agent is hereby appointed as administrative agent hereunder and under the
other Loan Documents. Agent hereby agrees to act in its capacity as such upon
the express conditions contained herein and the other Loan Documents, as
applicable.

(b) The provisions of this Section 11.32 are solely for the benefit of the Agent
and, except as set forth in Section 11.32, no Lender or Borrower Party shall
have any rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties hereunder, Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Borrower
Party. It is understood and agreed that the use of the term “agent” herein or in
any

 

-119-



--------------------------------------------------------------------------------

other Loan Documents (or any other similar term) with reference to the Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Legal Requirements, whether
before or after an Event of Default. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(c) Each Lender irrevocably authorizes Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Loan Documents as are specifically delegated or granted to such
Agent by the terms hereof and thereof, together with such powers, rights and
remedies as are reasonably incidental thereto. Agent shall have only those
duties and responsibilities that are expressly specified herein and the other
Loan Documents. Agent may exercise such powers, rights and remedies and perform
such duties by or through its officers, directors, agents, sub-agents, employees
or affiliates. For the avoidance of doubt, in performing its functions and
duties hereunder, Agent does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for any
Borrower Party. Without limiting the generality of the foregoing, Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing; (b) shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that Agent shall not be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Loan Document or applicable Legal Requirements,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Creditor’s Rights Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Creditor’s Rights Law; and (c) shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower
Parties or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity.

(d) General Agent Immunity.

(i) Neither Agent nor any of its officers, partners, directors, employees,
advisors, attorneys or agents shall be responsible to any Lender or any Borrower
Party for (A) the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Loan Document,
(B) any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or any Borrower Party or by or on
behalf of any Borrower Party, any Lender or any person providing any service to
any Agent or any Lender or any Borrower Party in connection with the Loan
Documents and the transactions contemplated hereby or thereby or (C) the
financial condition or business affairs of any Borrower Party or any other
Person liable for the payment of any Debt.

 

-120-



--------------------------------------------------------------------------------

(ii) Agent shall not be required to ascertain or inquire as to (A) the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents, (B) the use of the
proceeds of the Loan, (C) the existence or possible existence of any Event of
Default or Default or to make any disclosures with respect to the foregoing,
(D) the contents of any certificate, report or other document delivered
hereunder or pursuant to any of the Loan Documents or in connection herewith or
therewith or the adequacy, accuracy or completeness of the information contained
therein or (E) the satisfaction of any condition set forth in Section 2.1.5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

(iii) Neither Agent nor any of its officers, partners, directors, employees,
advisors, attorneys or agents shall be deemed to have knowledge of any Default
or Event of Default unless and until written notice thereof conspicuously
labeled as a “notice of default” is given to such Agent by a Borrower Party or a
Lender. Anything contained herein to the contrary notwithstanding, the duties of
Agent shall be administrative in nature and Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(e) Exculpatory Provisions. Neither Agent nor any of its officers, partners,
directors, employees, advisors, attorneys or agents shall be liable to any
Lender or any Borrower Party for: (i) any action taken or omitted to be taken by
any Agent with the consent of or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents; or (ii) any action taken or omitted by any Agent
under or in connection with any of the Loan Documents except to the extent
caused by its or their gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision);
provided, that, no action taken or not taken at the direction of the Required
Lenders (or the Lenders, as applicable) shall be considered gross negligence or
willful misconduct of Agent. Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Required
Lenders (or such other Lenders as may be required to give such instructions
under this Agreement) and, upon receipt of such instructions from Required
Lenders (or such other Lenders, as the case may be), Agent shall be entitled to
act or refrain from acting, or to exercise such power, discretion or authority,
in accordance with such instructions. Without prejudice to the generality of the
foregoing, (i)Agent shall be entitled to rely, shall be fully protected and
shall not incur any liability in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, including any settlement confirmation or
other communication issues by any Settlement Service, and shall be entitled to
rely, shall be protected and shall not incur any liability in relying on
opinions and judgments of attorneys (who may be attorneys for the Borrower
Parties), accountants, experts and other professional advisors selected by it,
and (ii) no Lender or Borrower Party shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under this Agreement).

 

-121-



--------------------------------------------------------------------------------

(f) Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Loan
Document by or through any one or more sub-agents appointed by Agent. Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective directors, officers, employees, agents
or Affiliates. The exculpatory, indemnification and other provisions of this
Section 11.32 shall apply to any of the directors, officers, employees, agents,
advisors, attorneys and Affiliates of Agent and shall apply to their respective
activities as Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 11.32 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Borrower Parties and the Lenders, (ii) such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) shall
not be modified or amended without the consent of such sub-agent and (iii) such
sub-agent shall only have obligations to Agent and not to any Borrower Party,
Lender or any other Person and no Borrower Party, Lender or any other Person
shall have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent. The exculpatory provisions of this
Section 11.32 shall apply to any sub-agents appointed with due care.

(g) Lenders’ Representations, Warranties and Acknowledgment.

(i) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of each Borrower Party and
their respective constituent members in connection with the Loan and that it has
made and shall continue to make its own appraisal of the creditworthiness of
each Borrower Party and their respective constituent members. Agent shall not
have any duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and Agent shall not have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.

(ii) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement, as applicable, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by Agent, Required Lenders or Lenders, as
applicable on the date of this Agreement or such Assignment Agreement, as the
case may be.

 

-122-



--------------------------------------------------------------------------------

(iii) Without limiting the foregoing, each Lender acknowledges and agrees that
neither such Lender, nor any of its respective Affiliates, participants or
assignees, may rely on Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the Prescribed Laws and all
rules and regulations comprising or implementing the Prescribed Laws, including
any programs involving any of the following items relating to or in connection
with any of the Borrower Parties, their Affiliates or their agents, the Loan
Documents or the transactions hereunder or contemplated hereby: (i) any identity
verification procedures; (ii) any recordkeeping; (iii) comparisons with
government lists; (iv) customer notices or (v) other procedures required under
the Prescribed Laws.

(h) Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify Agent (and any Affiliate thereof), to the extent
that Agent (or such Affiliate) shall not have been reimbursed by any Borrower
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
(or any Affiliate thereof) in exercising its powers, rights and remedies or
performing its duties hereunder, under the other Loan Documents or otherwise in
its capacity as Agent in any way relating to or arising out of this Agreement or
the other Loan Documents, including without limitation in connection with,
related to or arising in connection with any Restricted Account Agreement;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s (or such Affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision); provided, each Lender
waives any defense based on or arising out of the lack of validity or the
unenforceability of this Agreement or by reason of the cessation of the
liability of any Borrower Party hereunder, under the other Loan Documents. If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided that in no event shall this sentence require
any Lender to indemnify Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s Pro Rata Share thereof; provided further, this sentence shall not be
deemed to require any Lender to indemnify Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the first proviso in the immediately preceding
sentence.

(i) Successor Agent. Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to Lenders and the Borrower and Security Guarantor,
and Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Borrower and Agent and signed
by Required Lenders. Upon any such notice of resignation or any such removal,
Required Lenders shall have the right, upon five Business Days’ notice to the
Borrower, to appoint a successor Agent. Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, that successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and the retiring or removed Agent shall
promptly (a) transfer to such successor Agent all sums and other items of
collateral held under the Loan Documents, together with all

 

-123-



--------------------------------------------------------------------------------

records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Agent under the Loan Documents, and
(b) execute and deliver to such successor Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Agent of the security interests
created under the Loan Documents (in the case of clauses (a) and (b), at the
sole cost and expense of the Borrower), whereupon such retiring or removed Agent
shall be discharged from its duties and obligations hereunder. After any
retiring or removed Agent’s resignation or removal hereunder as Agent, the
provisions of this Section 11.32 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent hereunder. If no successor
Agent has been appointed pursuant to the preceding sentences by the thirtieth
(30th) day after the date of such retiring Agent’s notice of resignation,
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of Agent hereunder or under any other Loan
Document until such time, if any, as either (i) the Required Lenders appoint a
successor Agent (which appointment shall be subject to the prior written
approval of the Borrower (such approval not to be unreasonably withheld, delayed
or conditioned) unless an Event of Default has occurred and is continuing) or
(ii) the Borrower appoints a successor Agent so long (x) as the Lenders receive
at least ten (10) Business Days’ notice of such appointment (which notice may be
given at any time following the thirtieth (30th) day after the retiring Agent’s
notice of resignation) and (y) the Borrower has not received a written notice
from the Required Lenders stating that the Required Lenders object to such
appointment.

(j) Collateral Documents and Guaranties.

(i) Right to Realize on Collateral and Enforce Guaranties. Anything contained in
any of the Loan Documents to the contrary notwithstanding, each Borrower Party,
Agent, and each Lender (by its acceptance of the benefits of each Guaranty and
each of the Collateral Documents) hereby:

(1) agree that no Lender shall have any right individually to realize upon any
of the Collateral or to enforce any Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by Agent;
and

(2) irrevocably authorize Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Debt (including in combination with cash or
other consideration, including accepting some or all of the Collateral in
satisfaction of some or all of the Debt pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(A) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar Legal Requirements in any other jurisdictions to which a Borrower Party
is subject, or (B) at any other sale or foreclosure or acceptance of collateral
in lieu of debt conducted by (or with the consent or at the direction of) Agent
(whether by judicial action or

 

-124-



--------------------------------------------------------------------------------

otherwise) in accordance with any applicable Legal Requirement. In connection
with any such credit bid and purchase, the Debt owed to the Lenders shall be
entitled to be, and shall be, credit bid on a ratable basis (with Debt with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that would vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the equity interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid, (1) Agent shall be authorized (A) to form one
or more acquisition vehicles to make a bid, (B) to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement, (2) the relevant Debt shall automatically be
assigned to any such acquisition vehicle pro rata by the Lenders, as a result of
which each of the Lenders shall be deemed to have received a pro rata portion of
any equity interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Debt to be credit bid, all without
the need for any Lender or acquisition vehicle to take any further action, and
(3) to the extent that Debt that is assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Debt assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Debt shall automatically be reassigned to the Lenders pro rata and the
equity interests and/or debt instruments issued by any acquisition vehicle on
account of the Debt that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Lender or any acquisition
vehicle to take any further action.

(ii) No Responsibility for Collateral. Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of Agent’s Lien thereon, or any certificate
prepared by any Borrower Party in connection therewith, and Agent shall not be
responsible or liable to Lenders for any failure to monitor or maintain any
portion of the Collateral or for the preparation, filing, form, content or
continuation of any UCC financing statements, mortgages or similar instruments.
For the avoidance of doubt, the Borrower Parties shall make all filings
(including filings of continuation statements and amendments to UCC financing
statements that may be necessary to continue the effectiveness of such UCC
financing statements) necessary to maintain (at the sole cost and expense of the
Borrower Parties) the security interest created by the Collateral Documents in
the Collateral as a first priority perfected security interest (subject to
Permitted Encumbrances) to the extent perfection is required by the Collateral
Documents.

(k) Agent’s Discretion. Whenever the terms “Agent’s discretion”, “consent of
Agent”, or terms of similar import are used in this Agreement or there is any
instance pursuant to

 

-125-



--------------------------------------------------------------------------------

which Agent has discretion to act or to not act, each applicable instance shall
refer to Agent’s discretion, consent, or decision to act or not act, in each
case, at the direction of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary to give or withhold such
approval or consent in accordance with the terms of Section 11.28 hereof).

Section 11.33 Loan Agreement Controls. In the event of a conflict between the
terms of this Agreement and any other Loan Document, the terms of this Agreement
shall govern and control.

Section 11.34 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the actions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

[NO FURTHER TEXT ON THIS PAGE]

 

-126-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

INITIAL LENDER: PHR LENDER LLC, a Delaware limited liability company By:  
Midtown Acquisitions GP LLC, its Manager By:   /s/ Joshua D. Morris   Name:
Joshua D. Morris   Title: Manager



--------------------------------------------------------------------------------

AGENT: PHR LENDER LLC, a Delaware limited liability company By:   Midtown
Acquisitions GP LLC, its Manager By:   /s/ Joshua D. Morris   Name: Joshua D.
Morris   Title: Manager



--------------------------------------------------------------------------------

JAMAICA BORROWER: HILMOBAY RESORT III, LLC, a Delaware limited liability company
By:   /s/ Ryan Hymel   Name: Ryan Hymel   Title: Authorized Signatory

 

JAMAICA SECURITY GUARANTOR: HILMOBAY RESORT LIMITED By:   /s/ Ryan Hymel   Name:
Ryan Hymel   Title: Authorized Signatory



--------------------------------------------------------------------------------

DR BORROWER: PLAYA DOMINICAN RESORT III, LLC, a Delaware limited liability
company By:   /s/ Ryan Hymel   Name: Ryan Hymel   Title: Authorized Signatory

 

DR SECURITY GUARANTOR: PLAYA DOMINICAN RESORT B.V. By:   /s/ Ryan Hymel   Name:
Ryan Hymel   Title: Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE IV

ALLOCATED LOAN AMOUNTS

 

    Individual Property    Allocated Loan Amount     DR Property    $76,000,000
    Jamaica Property    $34,000,000

 

SCH IV-1